Exhibit 10.20
 
 
1818 MARKET STREET OFFICE LEASE
BETWEEN
NNN 1818 Market Street, LLC, NNN 1818 Market Street 1, LLC, NNN 1818 Market
Street 2,
LLC, NNN 1818 Market Street 3, LLC, NNN 1818 Market Street 4, LLC, NNN 1818
Market
Street 5, LLC, NNN 1818 Market Street 6, LLC, NNN 1818 Market Street 7, LLC, NNN
1818
Market Street 8, LLC, NNN 1818 Market Street 9, LLC, NNN 1818 Market Street 10,
LLC,
NNN 1818 Market Street 11, LLC, NNN 1818 Market Street 13, LLC, NNN 1818 Market
Street
14, LLC, NNN 1818 Market Street 15, LLC, NNN 1818 Market Street 16, LLC, NNN
1818
Market Street 17, LLC, NNN 1818 Market Street 18, LLC, NNN 1818 Market Street
20, LLC,
NNN 1818 Market Street 21, LLC, NNN 1818 Market Street 22, LLC, NNN 1818 Market
Street
23, LLC, NNN 1818 Market Street 24, LLC, NNN 1818 Market Street 25, LLC, NNN
1818
Market Street 26, LLC, NNN 1818 Market Street 27, LLC, NNN 1818 Market Street
28, LLC,
NNN 1818 Market Street 29, LLC, NNN 1818 Market Street 30, LLC, NNN 1818 Market
Street
31, LLC, NNN 1818 Market Street 34, LLC, NNN 1818 Market Street 35, LLC, NNN
1818
Market Street 36, LLC, NNN 1818 Market Street 37, LLC, NNN 1818 Market Street
38, LLC,
each one a Delaware limited liability company (jointly, severally and
collectively, “Landlord”)
acting by and through Triple Net Properties Realty, Inc. (“Agent” for Landlord)
as Landlord
-and-
eResearchTechnology, Inc.
(a Delaware corporation)
as Tenant
 
Dated: July 14, 2008
Premises:
29,609 Rentable Square Feet, Tenth Floor — Suite 1000
17,240 Rentable Square Feet, Ninth Floor — Suite 900
12,546 Rentable Square Feet, Concourse Level
1818 Market Street
Philadelphia, Pennsylvania 19103
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      1.   Demised Premises; Use     1  
 
  1.1.       Letting and Demised Premises; Use     1  
 
  1.2.       Common Facilities     1  
 
  1.3.       Rentable Square Feet     2  
 
  1.4.       Computation of Rentable Square Feet of the Leased Premises     2  
 
                    2.   Term; Commencement     2  
 
  2.1.       Duration     2  
 
  2.2.       Substantial Completion     2  
 
  2.3.       Confirmation     3  
 
  2.4.       Acceptance of Work     3  
 
                    3.   Minimum Rent; Increases in Minimum Rent; Security
Deposit     3  
 
  3.1.       Amount and Payment     3  
 
  3.2.       Partial Month     5  
 
  3.3.       Address For Payment     5  
 
  3.4.       Non-Waiver of Rights     5  
 
  3.5.       Additional Sums Due; No Set-Off     5  
 
  3.6.       Personal Property and Other Taxes     5  
 
  3.7.       Security Deposit     6  
 
                    4.   Increases in Taxes, Operating Costs     6  
 
  4.1.       Definitions     6  
 
  4.2.       Determination of Tenant’s Share of Taxes     11  
 
  4.3.       Determination of Tenant’s Share of Operating Expenses     12  
 
  4.4.       Disputes     13  
 
  4.5.       Survival of Tenant’s Obligations     14  
 
                    5.   Services     15  
 
  5.1.       HVAC and Electricity     15  
 
  5.2.       Water and Sewer     17  
 
  5.3.       Elevator; Access     17  
 
  5.4.       Janitorial     17  
 
  5.5.       Security     18  
 
  5.6.       Maintenance and Repairs     18  
 
  5.7.       Limitation Regarding Services     19  
 
                    6.   Care of Demised Premises     20  
 
  6.1.       Insurance and Governmental Requirements     20  
 
  6.2.       Access     20  
 
  6.3.       Condition     20  
 
  6.4.       Surrender     21  
 
  6.5.       Signs     21  
 
  6.6.       Care; Insurance     21  

-i-



--------------------------------------------------------------------------------



 



                     
 
  6.7.       System Changes     22  
 
  6.8.       Alterations; Additions     22  
 
  6.9.       Mechanics’ Liens     22  
 
  6.10.       Vending Machines     22  
 
  6.11.       Rules and Regulations     23  
 
  6.12.       Environmental Compliance     23  
 
                    7.   Subletting and Assigning     24  
 
  7.1.       General Restrictions     24  
 
  7.2.       Definitions     25  
 
  7.3.       Procedure for Approval of Transfer     25  
 
  7.4.       Recapture     26  
 
  7.5.       Conditions     26  
 
  7.6.       Special Conditions for Transfers to Affiliates of Tenant     26  
 
                    8.   Fire or Other Casualty     27  
 
                    9.   Regarding Insurance and Liability     28  
 
  9.1.       Damage in General     28  
 
  9.2.       Tenant Indemnity     28  
 
  9.3.       Tenant’s Insurance     29  
 
  9.4.       Landlord Insurance     30  
 
  9.5.       Waiver of Subrogation     31  
 
  9.6.       Limitation on Personal Liability     31  
 
  9.7.       Successors in Interest to Landlord, Mortgagees     32  
 
  9.8.       Survival     32  
 
                    10.   Eminent Domain     32  
 
                    11.   Insolvency     33  
 
                    12.   Default     33  
 
  12.1.       Events of Default     33  
 
  12.2.       Accelerated Rent Component     34  
 
  12.3.       Re-entry     34  
 
  12.4.       Continuing Liability     34  
 
  12.5.       Credit     35  
 
  12.6.       No Duty to Relet     35  
 
  12.7.       Confession of Judgment     35  
 
  12.8.       Bankruptcy     36  
 
  12.9.       Waiver of Defects     37  
 
  12.10.       Non-Waiver by Landlord     37  
 
  12.11.       Partial Payment     37  
 
  12.12.       Overdue Payments     37  
 
  12.13.       Cumulative Remedies     37  
 
                    13.   Subordination     38  

-ii-



--------------------------------------------------------------------------------



 



                     
 
  13.1.       General     38  
 
  13.2.       Rights of Mortgagee or Ground Lessor     38  
 
  13.3.       Modifications     38  
 
  13.4.       Ground Lease     39  
 
  13.5.       SNDA     39  
 
                    14.   Notices     39  
 
  14.1.       If to Landlord:     39  
 
  14.2.       If to Tenant:     40  
 
                    15.   Holding Over     40  
 
                    16.   Reservations in Favor of Landlord     40  
 
                    17.   Completion of Improvements; Delay in Possession     42
 
 
  17.1.       Landlord Improvements     42  
 
  17.2.       Performance of Landlord Improvements     42  
 
  17.3.       Acceptance     42  
 
  17.4.       Delay in Possession     42  
 
                    18.   Telecommunications Services     44  
 
  18.1.       Contract with Provider     44  
 
  18.2.       Landlord Has No Liability     44  
 
  18.3.       License Agreement with Provider     44  
 
                    19.   Reliance     45  
 
  19.1.       Landlord’s Reliance     45  
 
  19.2.       Tenant’s Reliance     45  
 
                    20.   Prior Agreements; Amendments     46  
 
                    21.   Captions     46  
 
                    22.   Landlord’s Right to Cure     46  
 
                    23.   Estoppel Statement     46  
 
                    24.   Relocation of Tenant     47  
 
                    25.   Broker     47  
 
                    26.   Miscellaneous     47  
 
  26.1.       Certain Interpretations     47  
 
  26.2.       Partial Invalidity     47  
 
  26.3.       Governing Law     47  
 
  26.4.       Force Majeure     47  
 
  26.5.       Light and Air     48  
 
  26.6.       Recording     48  

-iii-



--------------------------------------------------------------------------------



 



                     
 
  26.7.       Third Party Beneficiaries     48  
 
  26.8.       Business Day Defined     48  
 
                    27.   Quiet Enjoyment     48  
 
                    28.   Confidentiality     48  
 
                    29.   Anti-Terrorism Statute Compliance     48  
 
                    30.   Renewal Option     49  
 
                    31.   Tenant’s Right of First Offer     52  
 
                    32.   Right of First Refusal     54  
 
                    33.   Parking     56  
 
                    34.   Satellite Equipment     56  

-iv-



--------------------------------------------------------------------------------



 



SCHEDULE OF EXHIBITS

      EXHIBIT   TITLE (REFERENCE)
 
   
A
  FLOOR PLAN OF THE DEMISED PREMISES
 
   
B
  LEGAL DESCRIPTION
 
   
C
  CONFIRMATION OF LEASE TERM
 
   
D
  JANITORIAL SERVICES
 
   
E
  RULES AND REGULATIONS
 
   
F
  RESPECTING IMPROVEMENTS TO 9TH FLOOR SPACE AND 10TH FLOOR SPACE
 
   
F-1
  RESPECTING IMPROVEMENTS TO CONCOURSE SPACE
 
   
G
  RFR SPACE
 
   
H
  LENDER FORM SNDA
 
   

-v-



--------------------------------------------------------------------------------



 



DEFINED TERMS

         
“Dish Relocation Notice”
    58  
“Equipment”
    56  
“Landlord’s Response”
    50  
“Tenant’s Unconditional Renewal Notice”
    51  
“available”
    53  
“First Offer Option”
    52  
“First Offer Space”
    52  
“License”
    56  
“Licensed Space”
    56  
Accelerated Rent Component
    34  
Affiliate
    26  
Base Taxes
    7  
Broker
    47  
Building
    1  
Building Standard Consumption
    15  
Business Hours
    15  
Commencement Date
    2  
Demised Premises
    1  
Effective Date
    26  
Essential Capital Improvements
    8  
Event of Default
    33  
Expense Statement
    12  
Final Expense Adjustment
    13  
Financial Information
    47  
force majeure
    47  
Governmental Requirements
    8  
Holidays
    15  
Land
    1  
Landlord Improvements
    42  
Lease
    1  
Operating Expenses
    8, 11  
Personal Property Insurance
    29  
rentable area of the Building
    7  
rentable area of the Demised Premises
    7  
Security Deposit
    6  
Standard Office Equipment
    15  
Statement of Taxes
    12  
Substantial Completion
    2  
Surety
    33  
Tax Bill
    12  
Taxes
    6  
Tenant
    1  
Tenant’s Estimated Share of Operating Expenses
    11  
Tenant’s Estimated Share of Taxes
    8  
Tenant’s Operating Expense Percentage
    11  
Tenant’s Share of Operating Expenses
    11  
Tenant’s Share of Taxes
    7  
Tenant’s Tax Percentage
    7  
Transfer
    24  
Transfer Space
    25  
Waste
    23  

-vi-



--------------------------------------------------------------------------------



 



OFFICE LEASE
     THIS OFFICE LEASE (together with all exhibits attached hereto, the “Lease”)
is made this 14th day of July   , 2008, by and between NNN 1818 Market Street,
LLC, NNN 1818 Market Street 1, LLC, NNN 1818 Market Street 2, LLC, NNN 1818
Market Street 3, LLC, NNN 1818 Market Street 4, LLC, NNN 1818 Market Street 5,
LLC, NNN 1818 Market Street 6, LLC, NNN 1818 Market Street 7, LLC, NNN 1818
Market Street 8, LLC, NNN 1818 Market Street 9, LLC, NNN 1818 Market Street 10,
LLC, NNN 1818 Market Street 11, LLC, NNN 1818 Market Street 13, LLC, NNN 1818
Market Street 14, LLC, NNN 1818 Market Street 15, LLC, NNN 1818 Market Street
16, LLC, NNN 1818 Market Street 17, LLC, NNN 1818 Market Street 18, LLC, NNN
1818 Market Street 20, LLC, NNN 1818 Market Street 21, LLC, NNN 1818 Market
Street 22, LLC, NNN 1818 Market Street 23, LLC, NNN 1818 Market Street 24, LLC,
NNN 1818 Market Street 25, LLC, NNN 1818 Market Street 26, LLC, NNN 1818 Market
Street 27, LLC, NNN 1818 Market Street 28, LLC, NNN 1818 Market Street 29, LLC,
NNN 1818 Market Street 30, LLC, NNN 1818 Market Street 31, LLC, NNN 1818 Market
Street 34, LLC, NNN 1818 Market Street 35, LLC, NNN 1818 Market Street 36, LLC,
NNN 1818 Market Street 37, LLC, NNN 1818 Market Street 38, LLC, each one a
Delaware limited liability company (jointly, severally and collectively,
“Landlord”) acting by and through Triple Net Properties Realty, Inc. (“Agent”
for Landlord), and eResearchTechnology, Inc., a Delaware corporation
(hereinafter called “Tenant”).
     1. Demised Premises; Use.
          1.1. Letting and Demised Premises; Use. Landlord, for the term and
subject to the provisions and conditions hereof, leases to Tenant, and Tenant
rents from Landlord, the space being, for purposes of the provisions hereof
approximately (i) 29,609 rentable square feet, comprising all the tenth (10th)
floor (the “10th Floor Space”), (ii) 17,240 rentable square feet located on the
ninth (9th) floor (the “9th Floor Space”) and (iii) 12,546 rentable square feet
located on the Concourse Level (the “Concourse Space”) (hereinafter collectively
referred to as the “Demised Premises” and more particularly delineated on the
floor plans attached hereto as Exhibit “A” and made a part hereof), of the
office building known as 1818 Market Street, or such other name as Landlord may
from time to time designate, located at 1818 Market Street, City and County of
Philadelphia, Pennsylvania 19103, a legal description of which is shown on
Exhibit “B” attached hereto. The Demised Premises shall be used by Tenant only
for general office purposes and associated incidental uses and for no other
purpose without the prior written consent of Landlord. The office building
(exclusive of the garage and parking area associated therewith) located at 1818
Market Street are hereinafter collectively referred to as the “Building”
          1.2. Common Facilities. Tenant and its agents, employees and invitees,
shall have the right to use, in common with all others granted such rights by
Landlord, in a proper and lawful manner, the common sidewalks and outdoor areas
on the land underlying the Building (the “Land”), the common entranceways,
lobbies and elevators furnishing access to the Demised Premises, and (if the
Demised Premises includes less than a full floor) the common lobbies, hallways
and toilet rooms on the floor on which the Demised Premises is located. Such use
shall be subject to the terms of this Lease and to such reasonable rules,
regulations, limitations and requirements as Landlord may from time to time
prescribe with respect thereto. Landlord shall provide Tenant, between the hours
of 6:00 AM and 6:30 PM Monday through Friday and, with a

 



--------------------------------------------------------------------------------



 



call to the Building’s 24-hour per day security desk, at all other times,
non-exclusive access to and use of the loading docks of the Building to enable
Tenant’s shipping and receiving associated with its business operations at the
Demised Premises.
          1.3. Rentable Square Feet. Landlord represents and warrants that the
rentable area of the Building (excluding the garage and parking areas and
non-tenantable storage space in the Building) has been calculated and determined
to be 960,178 square feet. Relying on the foregoing, Tenant understands,
acknowledges and agrees (i) that the amount of rentable square feet set forth in
Paragraph 1.1 above and 4.1 (iii) and 4.1 (ix) are hereby accepted by Tenant for
all purposes of this Lease, including, without limitation, for purposes of
determining minimum rent, Tenant’s Share of applicable items of Taxes and
Operating Expenses, Tenant’s construction allowance, if any, and other items
which are based upon the computation of square footage. In no event shall the
rentable square footage of the Building, for purposes of determining Tenant’s
Tax Percentage or Tenant’s Operating Expense Percentage, be less than 960,178.
          1.4. Computation of Rentable Square Feet of the Leased Premises. In
determining the area of leased premises at 1818 Market Street, the BOMA standard
method of measurement is used to calculate the usable square footage of the
leased premises. The calculated usable area is then multiplied by the building
core factor for either a single tenant or multi-tenant floor user to determine
the rentable square footage for both the low rise and high rise portions of the
building.
     2. Term; Commencement.
          2.1. Duration. The term of this Lease shall commence (the
“Commencement Date”) on the earlier of the following: (i) the date on which
Tenant shall take possession of the Demised Premises or any part thereof for
purposes of conducting business therein (not including Tenant’s entering the
Demised Premises for purposes of installing furniture, fixtures and equipment as
provided in Exhibit “F”), or (ii) November 1, 2008; provided that “Substantial
Completion”, as defined below, of the Demised Premises has then occurred, or
would have occurred had Tenant not delayed in its obligations to furnish
Landlord plans and other drawings pursuant to the requirements of Exhibit “F”
and Exhibit “F-1” attached hereto or otherwise caused a delay in the Substantial
Completion of the Demised Premises. Unless extended or sooner terminated as
herein provided, the term shall continue until, and shall expire on, the
expiration of one hundred thirty-two (132) months following the Commencement
Date, or if the Commencement Date is a date other than the first day of a month,
then on the expiration of one hundred thirty-two (132) months from the first day
of the month following the month in which the Commencement Date occurs.
          2.2. Substantial Completion. The term “Substantial Completion” shall
mean that state of completion of the Demised Premises as more fully described in
Paragraph 17 below and in accordance with Exhibit “F” and Exhibit “F-1” attached
hereto and as evidenced by a certificate of completion for the entire Demised
Premises issued by Landlord’s third party architect licensed in Pennsylvania,
and which will, except for any minor “punch list” work (that

-2-



--------------------------------------------------------------------------------



 



is, minor insubstantial details of construction, mechanical adjustment or
decoration) remaining to be performed by Tenant, allow Tenant to utilize the
entire Demised Premises for their intended purposes (including the availability
of required utility services) without the completion of such “punch list” work
causing material interference with the customary business activities of Tenant.
If Tenant takes occupancy of the Demised Premises, and Landlord or Tenant is
cited for any violation(s) under applicable, current City of Philadelphia
regulations, by reason of Tenant’s occupancy or the Landlord Improvements,
Landlord will remedy such violation(s) and will pay any fines imposed upon
Landlord or Tenant as a result thereof.
          2.3. Confirmation. When the Commencement Date of the term of this
Lease is established, Landlord and Tenant shall promptly execute and acknowledge
a Confirmation of Lease Term, in the form set forth in Exhibit “C” hereto,
containing the information set forth in Exhibit “C” and acknowledging the
Commencement Date and expiration date of the term hereof.
          2.4. Acceptance of Work. On the Commencement Date of the term of this
Lease, it shall be presumed that all work theretofore performed by or on behalf
of Landlord was satisfactorily performed in accordance with, and meeting the
requirements of, this Lease. The foregoing presumption shall not apply, however,
(i) to required work not actually completed by Landlord and identified and
described in a written punch-list to be jointly prepared and initialed by
Landlord and Tenant at or about the date on which Tenant shall occupy the
Demised Premises; or (ii) to deficiencies or inadequacies in the work which
Tenant brings to Landlord’s attention in writing, with specificity, on or before
the Commencement Date or within ninety (90) days thereafter (and all of the work
so identified and described on the punch-list or as timely brought to Landlord’s
attention as aforesaid which is Landlord’s responsibility shall be completed by
Landlord with reasonable speed and diligence).
     3. Minimum Rent; Increases in Minimum Rent; Security Deposit.
          3.1. Amount and Payment. (i) Minimum rent for the 9th Floor Space and
10th Floor Space together shall accrue during the term as follows:

                              Annual             Minimum Rent             per
Rentable   Monthly   Annual Lease Period   Square Foot   Minimum Rent   Minimum
Rent
Commencement Date
— End of the 12th full
calendar month
following the
Commencement
Date*
  $ 23.75     $ 92,721.98     $ 1,112,663.76  

-3-



--------------------------------------------------------------------------------



 



                              Annual             Minimum Rent             per
Rentable   Monthly   Annual Lease Period   Square Foot   Minimum Rent   Minimum
Rent
Month 13— 24
  $ 24.25     $ 94,674.02     $ 1,136,088.24  
Month 25 — 36
  $ 24.75     $ 96,626.06     $ 1,159,512.72  
Month 37 — 48
  $ 25.25     $ 98,578.10     $ 1,182,937.20  
Month 49 — 60
  $ 25.75     $ 100,530.15     $ 1,206,361.80  
Month 61 — 72
  $ 26.25     $ 102,482.19     $ 1,229,786.28  
Month 73 — 84
  $ 26.75     $ 104,434.23     $ 1,253,210.76  
Month 85 — 96
  $ 27.25     $ 106,386.27     $ 1,276,635.24  
Month 97 — 108
  $ 27.75     $ 108,338.31     $ 1,300,059.72  
Month 109 — 120
  $ 28.25     $ 110,290.35     $ 1,323,484.20  
Month 121 — 132
  $ 28.75     $ 112,242.40     $ 1,346,908.80  

 

*   Notwithstanding the above table, Tenant’s minimum rent for the 9th Floor
Space and 10th Floor Space for the first month of the term of this Lease shall
be $0.00 and Tenant’s minimum rent for such space for month 2 through month 9 of
the term of this Lease shall be $46,360.99 per month.

(ii) Minimum rent for the Concourse Space shall accrue during the term as
follows:

                              Annual             Minimum Rent             per
Rentable   Monthly   Annual Lease Period   Square Foot   Minimum Rent   Minimum
Rent
Commencement Date
— End of the 12th full
calendar month after
Commencement
Date*
  $ 15.50     $ 16,205.25     $ 194,463.00  
Month 13 — 24
  $ 16.00     $ 16,728.00     $ 200,736.00  
Month 25 — 36
  $ 16.50     $ 17,250.75     $ 207,009.00  
Month 37 — 48
  $ 17.00     $ 17,773.50     $ 213,282.00  
Month 49 — 60
  $ 17.50     $ 18,296.25     $ 219,555.00  
Month 61 — 72
  $ 18.00     $ 18,819.00     $ 225,828.00  
Month 73 — 84
  $ 18.50     $ 19,341.75     $ 232,101.00  
Month 85 — 96
  $ 19.00     $ 19,864.50     $ 238,374.00  
Month 97 — 108
  $ 19.50     $ 20,387.25     $ 244,647.00  
Month 109 — 120
  $ 20.00     $ 20,910.00     $ 250,920.00  
Month 121 — 132
  $ 20.50     $ 21,432.75     $ 257,193.00  

-4-



--------------------------------------------------------------------------------



 



 

*   Notwithstanding the above table, Tenant’s minimum rent for the Concourse
Space for the first month of the term of this Lease shall be $0.00 and Tenant’s
minimum rent for such space for month 2 through month 9 of the term of this
Lease shall be $8,102.63 per month.

Minimum rent shall be payable during the term hereof, in advance, in the monthly
installments as set forth above, without demand, offset, abatement, diminution
or reduction. The first installment shall be payable upon the execution of this
Lease and subsequent installments shall be payable on the first day of each
successive month of the term hereof following the first month of such term.
          3.2. Partial Month. If the term of this Lease begins on a day other
than the first day of a month, rent from such day until the first day of the
following month shall be prorated (on the basis of the actual number of days in
that month) and shall be payable, in arrears, on the first day of the first full
calendar month of the term hereof (and, in such event, the installment of rent
paid at execution hereof shall be applied to the rent due for the first full
calendar month of the term hereof).
          3.3. Address For Payment. All rent and other sums due to Landlord
hereunder shall be payable to NNN 1818 Market Street, LLC at NNN 1818 Market
Street, LLC-Prop Mgmt Lockbox, Acct. File 50411, Los Angeles, CA 90074-0411 or
to such other party or at such other address as Landlord may designate, from
time to time, by written notice to Tenant.
          3.4. Non-Waiver of Rights. If Landlord, at any time or times, shall
accept rent or any other sum due to it hereunder after the same shall become due
and payable, such acceptance shall not excuse delay upon subsequent occasions,
or constitute, or be construed as, a waiver of any of Landlord’s rights
hereunder.
          3.5. Additional Sums Due; No Set-Off. All sums payable by Tenant under
this Lease, whether or not stated to be rent, minimum rent or additional rent
(including, without limitation, the amounts due under Sections 4.2, 4.3 and 5 of
this Lease), shall be collectible by Landlord as rent, and upon default in
payment thereof Landlord shall have the same rights and remedies as for failure
to pay rent (without prejudice to any other right or remedy available therefor).
All minimum rent, additional rent and other sums payable by Tenant under this
Lease shall be paid, when due, without demand and, except as expressly provided
in Section 5.7, 8.2 and 10 of this Lease, without offset, abatement, diminution
or reduction. Additional rent shall include all sums which may become due and
payable by Tenant pursuant to this Lease by reason of Tenant’s failure to comply
with any of the terms, conditions and covenants of the Lease to be kept and
observed by Tenant and any and all actual, out of pocket expenses, including
reasonable attorneys fees, which Landlord may suffer or incur by reason of any
default of Tenant. Without limiting the foregoing, Tenant shall be responsible
for all reasonable attorneys’ fees incurred by Landlord in any court proceeding
or in any bankruptcy proceeding relating to the exercise of Landlord’s rights
under the Bankruptcy Code, including, without limitation, Landlord’s rights
under Sections 362, 365 and/or 503 of the Bankruptcy Code.
          3.6. Personal Property and Other Taxes. As additional rent and to the
extent not included in Taxes, Tenant shall pay monthly or otherwise when due,
whether collected by Landlord or collected directly by the governmental agency
assessing the same, any gross receipts

-5-



--------------------------------------------------------------------------------



 



taxes imposed or calculated on the Tenant’s rent or taxes imposed with respect
to Tenant’s use or occupancy of the Demised Premises or Tenant’s business or
right to do business in the Demised Premises, including, without limitation, a
gross receipts tax or sales tax on rents or a business privilege tax or use or
occupancy tax, whether such tax exists at the date of this Lease or is adopted
hereafter during the term of this Lease or during any renewal or extension
thereof; but nothing herein shall require Tenant to pay any income, net
revenues, estate, inheritance or franchise tax imposed upon Landlord. Without
limiting the foregoing, Tenant will pay promptly when due and in any event not
later than fifteen (15) days after receipt of a bill (whether such bill be
submitted by Landlord, the City of Philadelphia or otherwise) all City of
Philadelphia or Philadelphia School District Use and Occupancy Tax imposed upon
the use and occupancy of the Demised Premises. In addition to the foregoing,
Tenant shall be responsible to pay when due all taxes imposed upon all personal
property of Tenant.
          3.7. Security Deposit. As additional security for the full and prompt
performance by Tenant of the terms and covenants of this Lease, Tenant has
deposited with the Landlord the sum of Two Hundred Seventeen Thousand Eight
Hundred Fifty Four and 46/100 Dollars ($217,854.46) (the “Security Deposit”),
which shall not constitute rent for any month (unless so applied by Landlord on
account of Tenant’s default). Provided that no Event of Default then exists,
promptly after the end of the thirty-sixth (36th) calendar month following the
Commencement Date, upon Tenant’s written request Landlord shall return one-half
(i.e. $108,927.23) of the Security Deposit to Tenant, and Landlord shall
thereafter retain $108,927.23 as the Security Deposit, subject to the terms and
conditions set forth herein. Tenant shall, upon demand, restore any portion of
the Security Deposit which may be applied by Landlord to the cure of any default
by Tenant hereunder. To the extent that Landlord has not applied the Security
Deposit on account of a failure of Tenant to comply with its obligations under
this Lease, the Security Deposit shall be returned (without interest) to Tenant
promptly after the expiration of this Lease and the full performance of Tenant
hereunder (including, without limitation, any payment due by Tenant as a result
of a reconciliation of Tenant’s additional rent obligations). Until returned to
Tenant after the expiration of the Lease and the full performance of Tenant
hereunder, the Security Deposit shall remain the property of Landlord. Tenant
confirms that Landlord shall have the right of set-off against the Security
Deposit to secure all of Tenant’s obligations to Landlord under this Lease
(including all amounts due under Section 3.5 above). In the event of a voluntary
or involuntary Chapter 11 or 7 Bankruptcy filing by or against Tenant, Tenant
agrees that the Security Deposit shall be used first to satisfy any pre-petition
obligations of Tenant and any lease-rejection damages claim of Landlord, and
thereafter, any remaining Security Deposit shall be used to satisfy any
post-petition obligations of Tenant.
     4. Increases in Taxes, Operating Costs.
          4.1. Definitions. As used in this Paragraph 4, the following terms
shall be defined as hereinafter set forth:
               (i) “Taxes” shall mean all Federal, state, county, local or
municipal taxes, fees, assessments, or other impositions of whatever kind,
general or special, ordinary or extraordinary, foreseen or unforeseen, imposed
upon the Building or the Land or with respect to the ownership of the Building
or the Land or to any existing or future improvements thereto or thereon, all of
the foregoing as allocable and attributable to each given calendar year which
occurs during the

-6-



--------------------------------------------------------------------------------



 



term of this lease (and any renewals and extensions thereof). Taxes shall
include, without limitation, real estate taxes, any assessment imposed by any
public or private entity by reason of the Building being located in a special
services district or similar designation or any other tax based upon the receipt
of rent, including gross receipts or sales taxes applicable to the receipt of
rent. Notwithstanding the foregoing, there shall be excluded from Taxes all
excess profit taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
transfer taxes, other taxes to the extent applicable to Landlord’s general or
net income (as opposed to rents, receipts or income attributable to operations
at the Building), costs, interest, fines or penalties due to Landlord’s failure
to pay taxes by the deadline for payment of the full amount of such taxes and
all taxes imposed upon the garage serving the Building (except real estate taxes
not separately imposed upon the garage). If, due to a future change in the
method of taxation, any franchise, income, profit or other tax, however
designated, shall be levied or imposed in addition to or in substitution, in
whole or in part, for any tax which would otherwise be included within the
definition of Taxes, such other tax shall be deemed to be included within Taxes
as defined herein. Taxes also shall include amounts paid to anyone engaged by
Landlord to contest the amount or rate of taxes, provided that the amount so
paid does not exceed the savings procured. Tenant acknowledges that the
exclusive right to protest, contest or appeal Taxes shall be in Landlord’s sole
and absolute discretion and Tenant hereby waives any or all rights now or
hereafter conferred upon it by law to independently contest or appeal any Taxes.
In no event shall Taxes for any year be deemed to be less than the Base Taxes
for purposes of calculating Tenant’s Share of Taxes. If Landlord excludes the
real estate taxes attributable to the garage for purposes of determining the
Taxes for any tenant at the Building, other than Tenant, Landlord agrees to make
the same adjustment for purposes of calculating Tenant’s Share of Taxes,
including the Base Taxes.
               (ii) “Base Taxes” shall mean the Taxes (as defined above)
allocable and attributable to calendar year 2009.
               (iii) “Tenant’s Tax Percentage” shall be six and
1,858/10,000 percent (6.1858%). This is equal to the ratio of the rentable area
of the Demised Premises, as set forth above, to the total rentable area of
office space plus the total rentable area of retail/commercial space in the
Building (not including, however, basement or storage areas on non-office
floors), which is 960,178 rentable square feet. Tenant acknowledges that the
“rentable area of the Demised Premises” under the Lease includes the usable
area, without deduction for columns or projections, multiplied by a load or
conversion factor, to reflect a share of certain areas, which may include
lobbies, corridors, mechanical, utility, janitorial, boiler and service rooms
and closets, restrooms and other public common and service areas. Except as
provided expressly to the contrary herein, the “rentable area of the Building”
shall include all rentable area of space leased or available for lease at the
Building, which Landlord shall have the right to re-determine from time to time,
to reflect reconfigurations, additions or modifications to the Building,
provided, however, in no event shall the rentable square footage of the
Building, for purposes of determining Tenant’s Tax Percentage, be less than
960,178.
               (iv) “Tenant’s Share of Taxes” shall mean with respect to any
calendar year, the product of (A) Tenant’s Tax Percentage, multiplied by (B) the
amount, if any, by which the total Taxes for such calendar year exceeds the Base
Taxes.

-7-



--------------------------------------------------------------------------------



 



               (v) “Tenant’s Estimated Share of Taxes” shall mean with respect
to any calendar year, the product of (A) Tenant’s Tax Percentage, multiplied by
(B) the amount, if any, by which Landlord’s good faith estimate of Taxes for
such calendar year exceed the Base Taxes.
               (vi) “Operating Expenses” shall mean Landlord’s actual
out-of-pocket expenses without profit or markup in favor or Landlord or any
Affiliate of Landlord (except to the extent of any administrative or management
fee set forth as an Operating Expense herein), adjusted as set forth herein and
as allocable and attributable to each given calendar year which occurs during
the term of this Lease (and any renewals and extensions thereof), in respect of
the ownership, security, operation, maintenance, cleaning, repair, replacement
(of component parts) and management of the Building and Land (after deducting
any reimbursement, discount, credit, reduction or other allowance received by
Landlord) and shall include, without limitation: (A) wages and salaries (and
taxes and insurance imposed upon employers with respect to such wages and
salaries) and fringe benefits paid to persons employed by Landlord to render
services in the normal ownership, security, operation, maintenance, cleaning,
repair, replacement (of component parts) and management of the Building and any
security personnel for the Building, excluding any overtime wages or salaries
paid for providing extra services for any specific tenants; (B) costs of
independent contractors hired for, and other costs in connection with the
ownership, security, operation, maintenance, cleaning, repair, replacement (of
component parts) and management of the Building; (C) costs of materials,
supplies and equipment used in connection with the ownership, security,
operation, maintenance, cleaning, repair, replacement (of component parts) and
management of the Building; (D) costs of electricity, steam, water, sewer, fuel
and other utilities used at the Building, together with the cost of providing
the services specified in Paragraph 5 hereof, and, at Landlord’s discretion,
costs of wiring, conduit and other equipment and facilities for distribution of
telecommunication services (amortized in accordance with Section 4.1(vi)(3)
below) to the extent such utilities, services equipment and/or facilities are
not separately chargeable to an occupant of the Building; (E) cost of insurance
for public and general liability insurance and insurance for the Building,
including fire and extended coverage or “All-Risk” coverage, if available, and
coverage for elevator, boiler, sprinkler leakage, water damage, and property
damage, plate glass, personal property of Landlord located at and used in the
operation of the Building, fixtures, and rent protection (all with such
coverages and in such amounts as Landlord may elect in its commercially
reasonable judgment or be required by Landlord’s mortgagee to carry), but
excluding any charge for increased premiums due to acts or omissions of other
occupants of the Building because of extra risk which are reimbursed to Landlord
by such other occupants; (F) costs of tools and supplies; (G) the amortized
portion of costs of “Essential Capital Improvements”, as defined in and to the
extent permitted pursuant to Paragraph 4.1(vi)(3) below; (H) costs of
alterations and improvements to the Building or the Land made pursuant to any
“Governmental Requirements” (as defined in Paragraph 4.1(vii) below) which are
not capital in nature (except to the extent permitted by Paragraph 4.1(vi)(3)
below), and which are not the obligation of Tenant or any other occupant of the
Building; (I) legal and accounting fees and disbursements necessarily incurred
in connection with the ownership, security, operation, maintenance, cleaning,
repair, replacement (of component parts) and management of the Building and the
Land, and the preparation, determination and certification of bills for Taxes
and Operating Expenses pursuant to this and other leases at the Building;
(J) sales, use or excise taxes on supplies and services and on any of the other
items included in Operating Expenses; (K) costs of redecorating, repainting,
maintaining, repairing and replacing the common areas of the Building (including
seasonal decorations) which are not capital in nature (except to the extent
permitted by Paragraph 4.1(vi)(3) below), and which are not the obligation of
Tenant or any

-8-



--------------------------------------------------------------------------------



 



other occupant of the Building; (L) management fees payable to the managing
agent for the Building (provided, however, that if management fees are paid to
any affiliate of Landlord, then the amount thereof to be included in Operating
Expenses shall not exceed such amount as is customarily being charged for
similar services rendered by other owner/managers to comparable first-class
Philadelphia office buildings of similar size) but in no event less than three
percent (3%) of all revenues from the operation of the Building; (M) the cost of
telecommunications service, postage, office supplies, maintenance and repair of
office equipment and similar costs for the ownership, security, operation,
maintenance, cleaning, and repair of the Building’s management and
superintendent’s offices for services provided to the Building; (N) the cost of
licenses, permits and similar fees and charges for operation, maintenance,
repair and replacement (of component parts) of the Building, other than any of
the foregoing relating to tenant improvements; and (O) any charges or
assessments imposed upon the Building by the Center City District; and
(P) without limiting any of the foregoing, any other expenses or charges which,
in accordance with sound accounting and management principles generally accepted
with respect to comparable first-class Philadelphia office buildings, would be
construed as an operating expense, including, without limitation, any and all
sums for landscaping, ground and sidewalk maintenance, sanitation control,
extermination, cleaning, lighting, snow removal, fire protection, fire safety,
policing, and security systems.
     (1) The term “Operating Expenses” shall not include: (a) the cost of
redecorating or special cleaning or similar services to individual tenant
spaces, not provided on a regular basis to other tenants of the Building;
(b) wages or salaries paid to executive personnel of Landlord not providing
full-time service at the Building; (c) the cost of any new item (not replacement
or upgrading of an existing item) which, by standard accounting principles,
should be capitalized (except as provided above or in Paragraph 4.1(vi)(3)
below); (d) any charge for depreciation or interest paid or incurred by
Landlord; (e) leasing commissions; (f) Taxes; (g) any charge for Landlord’s
income tax, excess profit taxes, franchise taxes or similar taxes on Landlord’s
business; (h) legal fees for the negotiation or enforcement of leases; (i) cost
of tenants’ consumption of electricity in the Demised Premises, including but
not limited to taxes, fuel adjustments, transfer charges and other like utility
charges charged directly to tenants by the utility provider; (j) costs
reimbursed by insurance, condemnation proceeds, other tenants of the Building or
any other third party; (k) the cost of any work or service performed by Landlord
for any tenant of the Building pursuant to the terms of said tenant’s lease to
the extent such work or service is not provided to Tenant; (l) costs in
connection with preparing space for a new tenant; (m) advertising expenses;
(n) administrative wages and salaries of any person above the level of Building
manager or any other general and administrative overhead of Landlord; (o) any
bad debts, rent loss or reserves for bad debts or rent loss; (p) costs
associated with the operation of the limited liability company or other entity
which constitutes Landlord, as the same are distinguished from the costs of
operation of the Building, including company accounting and legal matters,
auditing fees (other than in connection with the preparation of the Operating
Expense Statement), costs of defending suits with any mortgagee (except where
the actions of Tenant may be an issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any interest of Landlord in the Building,
and costs (including attorneys’ fees, costs of settlement and judgments) arising
from disputes or claims pertaining to Landlord; (q) the wages and benefits of
any Building management personnel who do not devote substantially all of their
working hours to the Building, unless such wages and benefits are prorated to
reflect the time spent working on matters relating to the Building;
(r) interest, fines or penalties due to Landlord’s failure to pay timely
utilities or other charges; (s) interest, fines or penalties due to Landlord’s
failure to comply with any Governmental Requirements to the extent

-9-



--------------------------------------------------------------------------------



 



such failure is not caused by Tenant’s failure to make timely payment hereunder
or to perform Tenant’s obligations hereunder; (t) amounts paid as ground rent
and paid as debt service or amortization under any mortgage encumbering the Land
and/or the Building; (u) except management fees imposed as an Operating Expense,
any amount payable to any person or entity controlling, controlled by or under
common control with Landlord to the extent such amount is in excess of amounts
which would have been paid absent such relationship; (v) costs associated with
the remediation of hazardous substances including asbestos, lead based paint or
hazardous wastes existing on the Land or in the Building prior to the
Commencement Date; (w) cost of correcting violations of Governmental
Requirements or Insurance Requirements caused by Landlord or any other tenants;
(x) all costs relating to renewals, expansions or extensions of existing tenant
leases in the Building, including legal fees, advertising and concessions;
(y) expenses of relocating or moving any tenant of the Building; (z) costs
incurred by Landlord in expanding or reducing the Building or Land; and (aa) the
costs incurred in operating, managing and maintaining the garage serving the
Building, including the cost of maintaining Gatekeeper’s Liability insurance for
the garage (but excluding the property and liability insurance procured by
Landlord). The costs of electric consumption and water, sewer and other utility
services provided to the Demised Premises (including, without limitation, for
HVAC usage), to the extent not included as Operating Expenses of the Building,
shall be paid for by Tenant separately, in accordance with Paragraph 5 of this
Lease.
     (2) In determining Operating Expenses for any year, if the Building was
less than fully occupied at any time during such year, Operating Expenses shall
be deemed for such year to be an amount equal to the like expenses which
Landlord reasonably determines would normally be incurred had the Building been
ninety five percent (95%) occupied throughout such year. In no event shall
Operating Expenses for any year be deemed to be less than the Base Operating
Expenses for purposes of calculating Tenant’s Share of Operating Expenses.
     (3) In the event Landlord shall make a capital expenditure for an
“Essential Capital Improvement”, as hereinafter defined in this subsection (3),
during any year, the annual amortization of such expenditure (determined by
dividing the amount of the expenditure by the useful life of the improvement),
plus any reasonable interest or financing charges thereon (or, if such
improvements are funded from reserves, a reasonable sum imputed in lieu of such
financing charges), shall be deemed an Operating Expense for each year of such
period. As used herein, an “Essential Capital Improvement” means any of the
following: (A) a labor saving device, energy saving device or other
installation, improvement, upgrading or replacement to the Building generally or
common areas of the Building which reduces Operating Expenses as referred to
above, whether voluntary or required to comply with a Governmental Requirement;
or (B) an installation, improvement, alteration or removal of any improvements,
including architectural or communication barriers, which are made to the
Building generally or to common areas of the Building (as opposed to individual
tenanted premises) by reason of any Governmental Requirement, whether or not
such improvements are structural in nature and whether or not such Governmental
Requirement either existed or was required of the Landlord on the date of
execution of this Lease; or (C) an installation or improvement to the Building
generally which directly enhances the safety of occupants in the Building
generally, whether or not voluntary or a Governmental Requirement (as, for
example, but without limitation, for general safety, fire safety or security).
     (4) If Landlord excludes the cost of Landlord’s liability or property
insurance attributable to the garage for purposes of determining the Operating
Expenses for any tenant at the Building,

-10-



--------------------------------------------------------------------------------



 



other than Tenant, Landlord agrees to make the same adjustment for purposes of
calculating Tenant’s Share of Operating Expenses, including the Base Operating
Expenses (as defined below).
               (vii) “Governmental Requirements” shall mean all requirements
under any federal, state or local statutes, rules, regulations, ordinances, or
other requirements of any duly constituted public authority having jurisdiction
over the Building (including, without limitation, the Demised Premises)
including, but not limited to, requirements under Title 14 of The Philadelphia
Code (building and zoning codes); Title 5 of The Philadelphia Code (fire code);
42 U.S.C. Section 12101 et seq. (the “Americans with Disabilities Act of 1990”);
and the provisions of, and regulations promulgated pursuant to, Pennsylvania Act
1988-166 governing accessibility by persons with physical disabilities.
               (viii) “Base Operating Expenses” shall mean the Operating
Expenses (as defined above) allocable and attributable to calendar year 2009.
The Base Operating Expenses shall be calculated as if the Building was
ninety-five percent (95%) occupied throughout such year in accordance with
Paragraph 4.1(vi)(2) hereof, and such shall be adjusted for the calendar year
above stated to reflect average and reasonable allowances for on-going repairs
and maintenance and to exclude from the Base Operating Expenses extraordinary
items of Operating Expenses incurred in such calendar year, including but not
limited to items incurred pursuant to Paragraph 4.1(vi)(3) above; provided,
however, that the amount amortized for such items in calendar year 2009 shall be
included in the Base Operating Expenses.
               (ix) “Tenant’s Operating Expense Percentage” shall be six and
1,858/10,000 percent (6.1858%). This is equal to the ratio of the rentable area
of the Demised Premises, as set forth above, to the total rentable area of
office space plus the total rentable area of retail/commercial space in the
Building (not including, however, basement or storage areas on non-office floors
and all space in the parking garage) which is 960,178 rentable square feet and
which Landlord shall have the right to re-determine from time to time to reflect
reconfigurations, additions or modifications to the Building, provided, however,
in no event shall the rentable square footage of the Building, for purposes of
determining Tenant’s Tax Percentage, be less than 960,178.
               (x) “Tenant’s Share of Operating Expenses” shall mean with
respect to any calendar year, the product of (A) Tenant’s Operating Expense
Percentage, multiplied by (B) the amount, if any, by which the Operating
Expenses for such calendar year exceeds the Base Operating Expenses.
               (xi) “Tenant’s Estimated Share of Operating Expenses” shall mean
with respect to any calendar year, the product of (A) Tenant’s Operating Expense
Percentage, multiplied by (B) the amount, if any, by which Landlord’s good faith
estimate of Operating Expenses for such calendar year exceed the Base Operating
Expenses.
          4.2. Determination of Tenant’s Share of Taxes.
               (i) For and with respect to each calendar year which occurs
during the term of this Lease (and any renewals or extensions thereof) there
shall accrue and Tenant shall pay, as additional rent, Tenant’s Share of Taxes,
appropriately prorated for any such partial calendar year occurring within the
term.

-11-



--------------------------------------------------------------------------------



 



               (ii) Payment of Tenant’s Share of Taxes.
                    After receipt by Landlord of a bill from the appropriate
governmental authority stating the amount of Taxes (a “Tax Bill”) with respect
to a particular calendar year, Landlord shall provide Tenant with a statement
(“Statement of Taxes”) of the amount due to Landlord, as Tenant’s Share of Taxes
for the period with respect to which the Taxes are then due. Such Statement of
Taxes shall include: (A) the actual amount of Taxes for the calendar year as
reflected on the Tax Bill; (B) the Base Taxes; (C) the Tenant’s Tax Percentage;
and (D) Tenant’s Share of Taxes. Within ten (10) days following delivery of the
Statement of Taxes, Tenant shall pay Landlord, Tenant’s Share of Taxes as set
forth in the Statement of Taxes.
               (iii) Final Determinations. For purposes of this Paragraph 4.2,
any assessment or Taxes upon which Tenant’s Share of Taxes is based shall be
deemed to be the amount initially assessed or billed, as the case may be, until
such time as an abatement, refund, rebate or increase, if any (retroactive or
otherwise), shall be finally determined to be due, and upon receipt of any final
bill or rebate (or other crediting) of the amount of such final determination,
Landlord shall promptly notify Tenant of the amount, if any, due to Tenant or
Landlord, as the case may be, as a result of the adjustment, and appropriate
payment to Landlord or Tenant, as the case may be, shall thereafter promptly be
made. Landlord shall have no obligation to Tenant to contest, appeal or
otherwise challenge any Taxes or assessment. In the event of any reduction in
Taxes by reason of legal or other action taken by Landlord in contest thereof,
there shall be added to and deemed a part of the Taxes in question the amount of
Landlord’s legal and other costs and expenses in obtaining such reduction (but
not an amount in excess of the tax savings).
          4.3. Determination of Tenant’s Share of Operating Expenses.
               (i) For and with respect to each calendar year during the term of
this Lease (and any renewals or extensions thereof) there shall accrue and be
paid, as additional rent, Tenant’s Share of Operating Expenses, appropriately
prorated for any partial calendar year occurring within the term.
               (ii) Payment of Tenant’s Estimated Share of Operating Expenses.
Landlord shall furnish to Tenant, on or before December 31 of each calendar year
during the term hereof (or as soon thereafter as is practicable), a statement
for the next succeeding calendar year setting forth Tenant’s Estimated Share of
Operating Expenses. On the first day of the new calendar year, Tenant shall pay
to Landlord, on account of Tenant’s Share of Operating Expenses, an amount equal
to one-twelfth (1/12) of Tenant’s Estimated Share of Operating Expenses; and on
the first day of each succeeding month, up to and including the time that Tenant
shall receive a new statement of Tenant’s Estimated Share of Operating Expenses,
Tenant shall pay to Landlord, on account of Tenant’s Estimated Share of
Operating Expenses, an amount equal to one-twelfth (1/12) of the then applicable
Tenant’s Estimated Share of Operating Expenses.
               (iii) Expense Statement. Landlord shall furnish to Tenant, on or
before April 30 of each calendar year during the term hereof (or as soon
thereafter as is practicable), a statement (the “Expense Statement”) prepared by
Landlord or its agent or accountants setting forth for the previous calendar
year: (A) the Operating Expenses as adjusted by paragraph 4.1(vi)(2); (B) the
Base Operating Expenses; (C) Tenant’s Percentage of Operating Expenses;
(D) Tenant’s Share

-12-



--------------------------------------------------------------------------------



 



of Operating Expenses; (E) Tenant’s Estimated Share of Operating Expenses which
has been paid, if any; and (E) a statement of the amount due to Landlord, or to
be credited to Tenant, as a final adjustment in respect of Tenant’s Share of
Operating Expenses for the previous calendar year (the “Final Expense
Adjustment”). The Final Expense Adjustment shall be calculated by subtracting
Tenant’s Estimated Share of Operating Expenses from the Tenant’s Share of
Operating Expenses. Within thirty (30) days following delivery of the Expense
Statement to Tenant, Tenant shall pay to Landlord the Final Expense Adjustment
calculated as set forth in the Expense Statement. If the Final Expense
Adjustment establishes that Tenant’s Estimated Share of Operating Expenses
exceed Tenant’s Share of Operating Expenses, then Landlord shall credit Tenant
with the amount thereof against the next payment of minimum rent due by Tenant
hereunder, except that with respect to the last year of the Lease, if an Event
of Default has not occurred, Landlord shall refund Tenant the amount of such
payment in respect of the Final Expense Adjustment within thirty (30) days after
Landlord provides the Expense Statement for such final year of the Lease. In no
event, however, shall Tenant be entitled to receive a credit greater than the
payments made by Tenant as payments of the Estimated Share of Operating Expenses
for the calendar year to which the Final Expense Adjustment relates.
          4.4. Disputes.
               (i) The information set forth on all statements furnished to
Tenant pursuant to this Paragraph 4, including each Statement of Taxes, Expense
Statement, and all documents relating to Estimated Share of Operating Expenses,
Final Expense Adjustment, Estimated Share of Taxes, Final Tax Adjustment, and
all supportive documentation and calculations, shall (subject to Tenant’s rights
under Section 4.4(ii)), be deemed approved by Tenant unless, within thirty
(30) days after submission to Tenant, Tenant shall notify Landlord in writing
that it disputes the correctness thereof, specifying in detail the basis for
such assertion. Pending the resolution of any dispute, however, Tenant shall
continue to make payments in accordance with the statement or information as
furnished.
               (ii) Tenant or its representative shall have the right to examine
Landlord’s books and records with respect to the reconciliation of Operating
Expenses for the prior calendar year set forth in Expense Statement during
normal business hours at any time within sixty (60) days following the delivery
by Landlord to Tenant of such Expense Statement. Unless Tenant shall give
Landlord written notice objecting to said reconciliation and specifying the
items in which said reconciliation is claimed to be incorrect within thirty
(30) days after its examination of Landlord’s books and records, said
reconciliation shall be considered as final and accepted by Tenant.
Notwithstanding anything to the contrary contained in this Section, Tenant shall
not be permitted to examine Landlord’s books and records or to dispute the
Expense Statement unless Tenant has paid to Landlord the amount due as shown on
the Expense Statement; said payment is a condition precedent to said examination
and/or dispute. If such audit shall disclose that Operating Expenses have been
overstated, Tenant shall deliver a letter to Landlord setting forth Tenant’s
position accompanied by a reasonably detailed explanation of and together with
reasonably detailed supporting data evidencing the basis on which the claim of
an overcharge is made (an “Overcharge Notice’). Upon receipt of an Overcharge
Notice, Landlord shall either (a) notify Tenant in writing within thirty
(30) days of receipt of the Overcharge Notice, that it agrees with the
determination set forth in the Overcharge

-13-



--------------------------------------------------------------------------------



 



Notice and Landlord shall credit Tenant with the amount of such overcharge
against the next succeeding amount of Minimum Rent due from Tenant, or
(b) notify Tenant in writing within thirty (30) days of receipt of the
Overcharge Notice that it does not agree with the determination set forth in the
Overcharge Notice (“Landlord’s Dispute Notice”). Landlord’s failure to timely
provide a Landlord’s Dispute Notice shall be treated as if Landlord provided a
Landlord’s Dispute Notice.
               (iii) In the event Landlord provides, or is deemed to have
provided, Tenant with a Landlord’s Dispute Notice, and Landlord and Tenant,
acting in good faith, are not able to resolve the dispute within thirty
(30) days from when Landlord gives, or is deemed to have given, Landlord’s
Dispute Notice, then the Landlord and Tenant shall, as soon as reasonably
practicable thereafter, select an independent arbitrator, approved from the
American Arbitration Association, to resolve the dispute. If it is determined by
the arbitrator named above that, with respect to Operating Expenses, the actual
total overcharge is more than two and one-half percent (2.5%) of the amount in
dispute between Landlord and Tenant, then Landlord shall credit Tenant with the
amount of the overcharge against the next succeeding amount of Minimum Rent due
from Tenant and Landlord shall pay the cost of the arbitrator and the reasonable
cost of Tenant’s audit within thirty (30) days after written demand therefor. If
it is determined by the arbitrator named above that the actual total overcharge
is two and one-half percent (2.5%) or less of the amount in dispute between
Landlord and Tenant, then Landlord shall credit Tenant with the amount of the
overcharge against the next succeeding amount of Minimum Rent due from Tenant
and Tenant shall pay the cost of the arbitrator and Landlord’s other reasonable
costs incurred in connection with or arising out of such audit within thirty
(30) days after written demand therefor. The determination of such arbitrator
shall be final and binding on the parties.
               (iv) In the exercise of Tenant’s audit right under this Section,
Tenant shall not engage any person or firm compensated on a contingency fee
basis, and Tenant and its representative shall maintain all matters relating to
any audit in confidence. In addition to and in furtherance of the foregoing,
Tenant shall not share the results of any audit performed hereunder with any
other tenant in the Building except if Tenant is compelled to do so by court
order or subpoena. Tenant shall provide Landlord with a copy of Tenant’s audit
promptly upon written request by Landlord as a condition to Landlord’s
consideration of any adjustment.
          4.5. Survival of Tenant’s Obligations. Notwithstanding anything herein
contained to the contrary, Tenant understands and agrees that additional rent
resulting from increases of Operating Expenses described in this Paragraph 4 is
attributable to and owing for a specific twelve (12) month period, and is
generally determined in arrears. Accordingly, Tenant agrees that, at any time
following the expiration of the term of this Lease, or after default by Tenant
with respect to this Lease, Landlord may bill Tenant for (a) the entire amount
of accrued and uncollected additional rent attributable to increases in
Operating Expenses under Paragraph 4, and (b) any unpaid charges for usage,
services or other amounts with respect to the last twelve (12) month period
preceding the expiration or earlier termination of this Lease, and the amount of
such bill shall be due and payable to Landlord within thirty (30) days after
Tenant’s receipt thereof.

-14-



--------------------------------------------------------------------------------



 



     5. Services. Landlord agrees that, during the term of this Lease, Landlord
shall provide services as set forth in this Paragraph 5.
          5.1. HVAC and Electricity. Landlord shall furnish (a) heat,
ventilation and air conditioning (including the labor, maintenance and equipment
necessary to provide the same), (b) electricity and other utilities needed to
operate such systems and (c) electricity for lighting and general power for
office use (such not to exceed six (6) watts per square foot), each of the
foregoing to be paid for by Tenant, as additional rent, as follows:
               (i) Standard Usage; Business Hours. The cost of heat, ventilation
and air conditioning (including the labor, maintenance and equipment necessary
to provide the same) and the electricity and other utilities needed to operate
such systems during “Business Hours” (as hereinafter defined) and for “Building
Standard Consumption” (as hereinafter defined) as well as the cost of
electricity used in the common areas of the Building shall be included in
Operating Expenses. The electricity for lighting, general power for office use
utilized by Tenant and the electricity to operate mechanical equipment in the
Demised Premises shall be separately metered and Tenant shall directly pay the
cost for such items as reflected by such meter at the General Services Rate. Any
payment required pursuant to this subparagraph 5.1 (i) shall be made by Tenant
within ten (10) days after submission by Landlord of a statement to Tenant
setting forth the amount due. “Business Hours” shall mean Monday through Friday
from 8:00 a.m. to 6:00 p.m. and on Saturday from 8:00 a.m. to 1:00 p.m.,
Holidays (defined below) excepted. New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving, Christmas, or any day set aside to celebrate such
holidays are “Holidays” under this Lease. “Building Standard Consumption” shall
mean the consumption necessary, in Landlord’s reasonable judgment, for use and
comfortable occupancy of the Demised Premises when occupied by the density of
people for which the building standard system was designed with occupants using
Standard Office Equipment. “Standard Office Equipment” shall mean all office
equipment normally found in an office facility but shall not include computer
and communication systems, telephone switches and conference or training rooms
(or items similar thereto), to the extent any require Additional Electric
Equipment, as hereinafter defined in Paragraph 5.1(v) below, or additional air
conditioning service or systems.
               (ii) Non-Standard Usage; After-Hours. Tenant shall pay the cost
of supplying the Demised Premises with heat, ventilation and air conditioning
(including the labor, maintenance and equipment necessary to provide the same)
and the electricity and other utilities needed to operate such systems at times
outside of Business Hours or in amounts in excess of Building Standard
Consumption, at such rates as Landlord shall specify from time to time to cover
all of the estimated costs and expenses incurred by Landlord in connection with
supplying the Demised Premises with such service, including without limitation
the costs of labor and utilities associated with such service and including
applicable sales or use taxes thereon, such amounts to be paid by Tenant within
ten (10) days after submission by Landlord of a statement to Tenant setting
forth the amount due and the computation of such amount. An authorized
representative (but in no event more than two per Tenant) of Tenant shall notify
Landlord by 12:00 noon on the day such after-hours use is desired, except if
such use is desired for a weekend, in which event Tenant shall notify Landlord
no later than 12:00 noon on the Friday immediately preceding such weekend. The
current after hours charge, which is subject to change, is $250 per hour for the
cooling season and $160 per hour for the heating season; except that during such
times as Tenant and other tenants who

-15-



--------------------------------------------------------------------------------



 



are also using the After Hours HVAC, Tenant shall only be required to pay
Tenant’s share of the amount reasonably apportioned by Landlord to Tenant and
such other tenants.
               (iii) Supplemental HVAC. If Tenant requires air conditioning in
addition to the Building Standard Consumption that is provided by Landlord as
set forth above (e.g., for computer, communications, or telephone switching
equipment, for conference facilities, cardiac safety area (as noted on the
Plan), or for other similar or dissimilar uses, requirements or other
specialized equipment of Tenant), Tenant shall have the right to arrange for the
installation of a separate air conditioning unit, subject to Landlord’s prior
written approval and satisfaction of the other provisions regarding Tenant
improvements set forth in this Lease. Tenant shall be responsible for the cost
and selection, subject to Landlord’s approval, of such unit for its intended
purpose, and for the maintenance, repair and replacement of the same and for any
additional sub-meter needed to account for the electricity utilized to operate
such unit. If Landlord, in its sole discretion, permits Tenant to attach a
separate air-conditioning unit to the cooling tower, Tenant shall pay for the
condenser water made available to such unit from the cooling tower (whether or
not actually used), and for the cost of all electricity (to be separately
submetered as a condition of permitting Tenant to install any such separate
air-conditioning unit) used in connection with any such supplemental air
conditioning, at such rates as Landlord shall establish from time to time, such
amounts to be paid by Tenant within ten (10) days after submission by Landlord
of a statement to Tenant setting forth the amount due. Landlord’s current charge
for condenser water is $65.00 per connected ton of capacity per month, which
rate is subject to change from time to time.
               (iv) System Failure. Landlord shall not be responsible for any
failure or inadequacy of the Building’s HVAC system if such failure or
inadequacy results from the occupancy of the Demised Premises by persons in
excess of the density anticipated or for which the system was designed, or if
Tenant uses the Demised Premises in a manner for which it was not designed, or
if Tenant installs or operates machines, appliances or equipment which exceed
the maximum wattage per square foot contemplated by, or generate more heat than
anticipated in, the design of the Demised Premises.
               (v) Additional Electrical Equipment. Tenant will not install or
use electrically-operated equipment in excess of the design capacity of the
Demised Premises (which is six {6} watts per square foot), and Tenant shall not
install or operate in the Demised Premises any electrically-operated equipment
or machinery other than that commonly used in a normal office operation without
first obtaining the prior written consent of the Landlord. Landlord may
condition any consent required under this Paragraph 5.1(v) upon the installation
of separate meters (and transformers or electrical panels) for such equipment or
machinery at Tenant’s expense and the payment by Tenant of additional rent as
compensation for the additional consumption of electricity occasioned by the
operation of such additional equipment or machinery, at the rates and in the
manner set forth in Paragraph 5.1(ii) above. Notwithstanding anything to the
contrary contained in this Lease, Landlord shall replace, when and as requested
by Tenant (the cost of which replacement light bulbs, tubes and ballasts, exit
lights and emergency lights, plus the labor cost for such replacement and the
cost of disposal of tubes and ballasts, to be chargeable to Tenant) light bulbs
and tubes, and ballasts, within the Demised Premises which are Building standard
(but at Landlord’s option such undertaking of Landlord shall not include bulbs
or tubes for any non-Building standard lighting, high hats, or other specialty
lighting of Tenant, which shall be and remain the responsibility of Tenant).

-16-



--------------------------------------------------------------------------------



 



               (vi) Regulatory Compliance. The furnishing of the foregoing HVAC
and electricity services shall be subject to any statute, ordinance, rule,
regulation, resolution or recommendation for energy conservation which may be
promulgated by any governmental agency or organization which Landlord shall be
required to comply with or which Landlord determines in good faith to comply
with.
          5.2. Water and Sewer. Landlord shall furnish the Building with water
for drinking, lavatory, toilet, kitchen/cafeteria and sanitary sewer purposes
drawn through fixtures installed by Landlord. In the event that water is
supplied to the Demised Premises, Landlord reserves the right by either
estimates, submetering or other measurement to determine whether Tenant uses
excess water or sewer and, in such case, the cost of usage of such excess
services attributable to the Demised Premises shall be paid for by Tenant
pursuant to a statement furnished by Landlord to Tenant setting forth the amount
due as a result of such excess usage attributable to the Demised Premises, and
the total amount set forth in such statement shall be due and payable by Tenant
within ten (10) days after submission thereto by Landlord of such statement.
          5.3. Elevator; Access. Landlord shall provide passenger elevator
service to the Demised Premises during all working days (Saturday, Sunday and
Holidays excepted) from 8:00 a.m. to 6:00 p.m., with one elevator in each
elevator bank subject to call at all other times. Tenant and its employees and
agents shall have access to the Demised Premises at all times, subject to
compliance with such security measures as shall be in effect for the Building.
Tenant may also use one (1) internal fire stair tower to commute internally
between the 9th Floor Space and 10th Floor Space. Tenant, at its sole cost,
shall install a card reader at the access doors from the fire stair tower on the
9th floor and 10th floor, and shall provide Landlord copies of the access cards
required to gain such access. Tenant shall make no other improvements or
alterations to the fire stair tower without Landlord’s prior written consent,
which will not be unreasonably withheld, delayed or conditioned. Elevator
services for freight shall be supplied in common with service to other tenants
and for other Building requirements at reasonable times during Business Hours
for routine deliveries in the ordinary course of Tenant’s business. Unusual or
unusually large deliveries requiring use of the freight elevators (which shall
not include Tenant’s moving de minimis amounts of its portable equipment, in the
ordinary course of Tenant’s business) shall be scheduled in advance with
Landlord so as not to interfere with the operations of the Building or other
tenants. Freight elevator service outside of Business Hours shall be provided to
Tenant upon reasonable written advance notice, at charges equal to Landlord’s
estimated cost for providing such service from time to time outside of Business
Hours, which shall be payable by Tenant to Landlord not later than ten (10) days
after Landlord’s bill therefor.
          5.4. Janitorial. Landlord shall provide janitorial service to the
Demised Premises as specified on Exhibit “D” annexed hereto, subject to change,
so long as janitorial service is consistent with prevailing standards for
comparable first class office buildings in the central business district of
Philadelphia. Upon notice to Landlord, any and all additional or specialized
janitorial or trash removal service desired by Tenant (i) shall be contracted
for by Tenant directly with Landlord’s janitorial agent and the cost and payment
thereof shall be and remain the sole responsibility of Tenant, or (ii) at the
option of Landlord, shall be contracted for by Landlord and paid for by Tenant
to Landlord within ten (10) days after the submission by Landlord of a statement
to Tenant setting forth the amount due. If Landlord shall from time to time
reasonably

-17-



--------------------------------------------------------------------------------



 



determine that the use of any cleaning service in the Demised Premises,
including without limitation, removal of refuse and rubbish from the Demised
Premises, is in an amount greater than usually attendant upon the use of such
Demised Premises as offices, the reasonable cost of such additional cleaning
services shall be paid by Tenant to Landlord as additional rent, on demand.
Tenant shall comply with any reasonable recycling plans or programs established
by Landlord from time to time.
          5.5. Security. Tenant and Tenant’s employees, as well as other tenants
of the Building, currently have access to the Building outside of standard
business hours by a security card monitoring system maintained in the main lobby
of the Building. Tenant shall pay Landlord for all access cards issued to Tenant
and its employees. One card shall be provided without charge for up to 200 of
Tenant’s employees. A charge will be made for replacements. The current charge
for each replacement card is $10 which charge is subject to change. During
non-Business Hours, Tenant, its employees and invitees shall abide by the
security imposed at the entrances to the Building upon entering and exiting the
Building. Landlord makes no representation that the present or any future system
employed at the Building to monitor access to the Building outside of standard
business hours will prevent unauthorized access to the Building or the Demised
Premises, and Tenant acknowledges that any lobby attendants provided by Landlord
are present as a convenience for the tenants of the Building, but cannot be
responsible for preventing unauthorized or improper behavior or access to the
Building or to the Demised Premises. Accordingly, Tenant agrees that Tenant
shall be responsible for security of the Demised Premises and the security and
safety of Tenant’s employees, invitees, officers, directors, contractors,
subcontractors and agents. In connection with Tenant’s installation of a
security system in the Demised Premises, Landlord agrees to cooperate with
Tenant by providing Tenant with the available access codes to the existing
Building security system so that Tenant may have one access card for use with
Tenant’s security system in the Demised Premises and the Building security
system. Tenant acknowledges and agrees that it is Tenant’s sole responsibility
to obtain and install a security system for the Demised Premises which is
compatible with the Building security system. In furtherance of the foregoing,
Landlord assumes no liability or responsibility for Tenant’s personal property
whether such are located in the Demised Premises or elsewhere in the Building.
Tenant further acknowledges that Landlord may (but shall have no obligation to)
alter current security measures in the Building, and Tenant agrees that it shall
cooperate fully, and shall cause its employees and invitees to cooperate fully,
with any reasonable requests of Landlord in connection with the implementation
of any new security procedures or other arrangements. During the term hereof,
Tenant shall immediately notify Landlord of any changes with respect to Tenant’s
employee roster. Tenant agrees to cooperate in any reasonable safety or security
program developed by Landlord or required by Governmental Requirements.
          5.6. Maintenance and Repairs. Landlord shall maintain and make all
repairs to and replacements of (i) all structural elements of the Building,
(ii) the roof of the Building; (iii) all exterior windows and glass; (iv) the
lobby and other common areas of the Building (including all toilet, lavatory and
rest rooms on the floors of the Demised Premises), (v) elevator cabs, equipment
and systems; and (vi) all mechanical, electrical and plumbing systems serving
the Demised Premises, excluding repairs to (or replacement of) (a) any non-
building standard fixtures or other improvements in the Demised Premises
installed by Tenant or made by or at the request of Tenant and requiring unusual
or special maintenance, and (b) the access doors

-18-



--------------------------------------------------------------------------------



 



between the Concourse Space and the loading dock serving the Concourse Space,
which access doors shall be the sole responsibility of Tenant. Landlord shall
also regularly clean all exterior windows and glass, elevator cabs and the
lobbies and other common areas of the Building (including daily cleaning each
Monday through Friday of all toilet, lavatory and rest rooms on the floors of
the Demised Premises). In the event that any repair is required by reason of the
negligence or abuse of Tenant or its agents, employees, invitees or of any other
person using the Demised Premises with Tenant’s consent, express or implied,
Landlord may make such repair and add the cost thereof to the first installment
of rent which will thereafter become due, unless Landlord shall have actually
recovered such cost through insurance proceeds. Landlord shall maintain the
Building in a condition that is consistent with the condition of comparable
first class office buildings in center city, Philadelphia and in order to
fulfill Landlord’s other obligations under this Lease (including, without
limitation, providing the services described in Section 5).
          5.7. Limitation Regarding Services.
               (i) It is understood that Landlord does not warrant that any of
the services referred to in this Paragraph 5 will be free from interruption from
causes beyond the control of Landlord. Landlord reserves the right, without any
liability to Tenant, and without being in breach of any covenant of this Lease,
to interrupt or suspend service of any of the heating, ventilating,
air-conditioning, electric, sanitary, elevator or other Building systems serving
the Demised Premises, or the providing of any of the other services required of
Landlord under this Lease, whenever and for so long as may be necessary by
reason of accidents, emergencies, strikes or the making of repairs or changes
which Landlord is required by this Lease or by law to make or in good faith
deems advisable, or by reason of difficulty in securing proper supplies of fuel,
steam, water, electricity, labor or supplies, or by reason of any other cause
beyond Landlord’s reasonable control, including without limitation, mechanical
failure and governmental restrictions on the use of materials or the use of any
of the Building systems. In each instance, however, Landlord shall exercise
commercially reasonable diligence to eliminate the cause of interruption and to
effect restoration of service, and shall give Tenant reasonable notice, when
practicable, of the commencement and anticipated duration of such interruption.
Except as provided in subparagraph (ii) below, Tenant shall not be entitled to
any diminution or abatement of rent or other compensation nor shall this Lease
or any of the obligations of the Tenant be affected or reduced by reason of the
interruption, stoppage or suspension of any of the Building systems or services
arising out of the causes set forth in this Paragraph.
     (ii) Notwithstanding anything to contrary contained in this Lease, if a
stoppage or suspension of the HVAC systems, electricity service, elevator
service and/or water and sewer services to the Building results in a “shutdown
condition” (as defined below) at the Demised Premises solely as a result of such
stoppage or suspension and such stoppage or suspension is not attributable to
(a) Tenant and/or (b) a “force majeure” event (as defined below); then, after
the continuation of such stoppage or suspension for five (5) consecutive days
after Landlord’s receipt of written notice from Tenant that the Demised Premises
is in a shutdown condition as a result of such stoppage or suspension and
commencing with the sixth (6th) consecutive day, minimum rent hereunder shall
abate for the period the Demised Premises are in a shutdown condition as a
result of such stoppage or suspension. For purposes hereof, the Demised Premises
shall be deemed to be in a “shutdown condition” only if as a result of such
stoppage or suspension of the HVAC systems, electricity service, elevator
service and/or water and sewer services to the Building (i) Tenant’s

-19-



--------------------------------------------------------------------------------



 



personnel cannot reasonably perform their ordinary functions in the Demised
Premises and (ii) Tenant shall have ceased all, or substantially all, ordinary
business operations in the Demised Premises.
     6. Care of Demised Premises. Tenant agrees, on behalf of itself, its
employees and agents, that during the term of this Lease, Tenant shall comply
with the covenants and conditions set forth in this Paragraph 6
          6.1. Insurance and Governmental Requirements. At all times during the
term of this Lease and any extension or renewal hereof, Tenant, at its cost,
shall comply with, and shall promptly correct any violations of the following to
the extent they apply to Tenant’s use and occupancy of the Demised Premises:
(i) all requirements of any insurance underwriters, or (ii) any Governmental
Requirements. Tenant shall indemnify, defend and hold Landlord harmless from and
against any and all loss, damages, claims of third parties, cost of correction,
expenses (including attorney’s fees and cost of suit or administrative
proceedings) or fines arising out of or in connection with Tenant’s failure to
comply with Governmental Requirements applicable to Tenant’s use and occupancy
of the Demised Premises. The provisions of this Paragraph 6.1 shall survive the
expiration or termination of this Lease.
          6.2. Access. Tenant shall give Landlord, its agents and employees,
access to the Demised Premises (i) at all reasonable times after reasonable
advance notice, and at any time without advance notice in the case of an
emergency, without charge or diminution of rent, to enable Landlord to examine
the same and to make such repairs, additions and alterations as Landlord may be
permitted to make hereunder or as Landlord may deem advisable for the
preservation of the integrity, safety and good order of the Building or any part
thereof; and (ii) upon reasonable advance notice, to show the Demised Premises
to prospective mortgagees and purchasers and to prospective tenants. However, in
the event Landlord enters the Demised Premises as provided herein, Landlord
shall use commercially reasonable efforts to minimize the interruption to
Tenant’s business therein and access to the Demised Premises. If representatives
of Tenant shall not be present on the Demised Premises to permit entry upon the
Demised Premises by Landlord or its agents or employees, at any time when such
entry by Landlord is necessary or permitted hereunder, Landlord may enter the
Demised Premises by means of a master key (or, in the event of any emergency,
forcibly) without any liability whatsoever to Tenant (other than for the
negligence or willful misconduct of Landlord, its agents or employees) and
without such entry constituting an eviction of Tenant or a termination of this
Lease. Landlord shall not be liable by reason of any injury to or interference
with Tenant or Tenant’s business arising from the making of any repairs,
alterations, additions or improvements in or to the Demised Premises or the
Building or to any appurtenance or any equipment therein except for that
attributable to the negligence or willful misconduct of Landlord, its agents,
contractors, employees.
          6.3. Condition. Tenant shall keep the Demised Premises and all
improvements, installations and systems therein in good order and condition and
repair all damage to the Demised Premises and replace all interior glass broken
by Tenant, its agents, employees or invitees, with glass of the same quality as
that broken, except for glass broken by fire and extended coverage type risks,
and Tenant shall commit no waste in the Demised Premises. If the Tenant refuses
or neglects to make such repairs, or fails to diligently prosecute the same to

-20-



--------------------------------------------------------------------------------



 



completion within a reasonable time after written notice from Landlord of the
need therefor (or promptly in the event of an emergency), Landlord may make such
repairs at the expense of Tenant and such expense shall be collectible as
additional rent. Any such repairs and any labor performed or materials furnished
in, on or about the Demised Premises shall be performed and furnished by Tenant
in strict compliance with all applicable laws, regulations, ordinances and
requirements of all duly constituted authorities or governmental bodies having
jurisdiction over the Building, and any reasonable regulations imposed by
Landlord pertaining thereto. Without limitation of the foregoing, Landlord shall
have the right to designate any and all contractors and suppliers to furnish
materials and labor for such repairs. Any contractors performing services for
Tenant on or about the Demised Premises or Building shall be subject to the
requirements governing work by Tenant’s contractors as set forth in Exhibit “F”
attached hereto and made a part hereof.
          6.4. Surrender. Upon the termination of this Lease in any manner
whatsoever, Tenant shall remove Tenant’s goods and effects and those of any
other person claiming under Tenant, and quit and deliver up the Demised Premises
to Landlord peaceably and quietly in as good order and condition as at the
inception of the term of this Lease or as the same hereafter may be improved by
Landlord or Tenant, reasonable use and wear thereof, damage from fire and other
insured casualty and repairs which are Landlord’s obligation excepted. Goods and
effects not removed by Tenant at the termination of this Lease, however
terminated, shall be considered abandoned and at Landlord’s option, be
conclusively deemed to have been conveyed by Tenant to Landlord as if by Bill of
Sale without payment by Landlord. Landlord may dispose of and/or store such
goods and effects not removed by Tenant, in Landlord’s sole and absolute
discretion, the cost thereof to be charged to Tenant. Landlord shall not be
responsible for the value, preservation or safe keeping of any property which it
handles, stores or removes pursuant to this subparagraph. Upon the termination
of this Lease in any manner whatsoever, Tenant shall return to Landlord any and
all keys and security access cards affecting the Demised Premises and issued to
Tenant and Tenant shall provide Landlord with any combinations or safe keys with
respect to any secured areas within the Demised Premises.
          6.5. Signs. Tenant shall not place signs on or about any part of the
Building, or on the outside of the Demised Premises or on the windows or walls
of the Demised Premises, except that Tenant may place a sign on the exterior
doors of the Demised Premises provided Landlord approves the type, lettering and
text of such sign. Landlord shall provide, at Tenant’s cost, building standard
signage in the elevator lobby of each floor on which Tenant is located. Provided
no Event of Default exists and Tenant is continuously occupying at least 40,000
rentable square feet of space in the Building, Tenant shall be entitled to have
its name on the Building monument sign located at 19th and Market Streets.
Landlord shall pay for the costs of installing the signage strip with Tenant’s
name.
          6.6. Care; Insurance. Tenant shall not overload, damage or deface the
Demised Premises or do any act which might make void or voidable any insurance
on the Demised Premises or the Building or which may render an increased or
extra premium payable for insurance (and without prejudice to any right or
remedy of Landlord regarding this subparagraph, Landlord shall have the right to
collect from Tenant, upon demand, any such increase or extra premium).

-21-



--------------------------------------------------------------------------------



 



          6.7. System Changes. Tenant shall not install any equipment of any
kind or nature whatsoever which would or might necessitate any changes,
replacement or additions to the water, plumbing, heating, air conditioning or
the electrical systems servicing the Demised Premises or any other portion of
the Building; nor install any plumbing fixtures in the Demised Premises; nor use
in excess of normal office use any of the utilities, the janitorial or trash
removal services, or any other services or portions of the Building without the
prior written consent of the Landlord and, in the event such consent is granted,
the cost of any such installation, replacements, changes, additions or excessive
use shall be paid for by Tenant, in advance in the case of any installations,
replacements and additions, and promptly upon being billed therefor in the case
of charges for excessive use.
          6.8. Alterations; Additions. Tenant shall not make any alteration of
or addition to the Demised Premises without the prior written approval of
Landlord (except for work of a decorative nature for which Tenant shall notify
Landlord in writing). Such approval shall not be unreasonably withheld for
nonstructural interior alteration, provided that (i) no Building systems,
structure, or areas outside of the Demised Premises are affected by such
proposed alteration, and (ii) reasonably detailed plans and specifications for
construction of the work, including but not limited to any and all alterations
having any impact on or affecting any electrical systems, telecommunications
systems, plumbing, HVAC, sprinkler system and interior walls and partitions, are
furnished to Landlord in advance of commencement of any work. All such
alterations and additions, as well as all fixtures, equipment, improvements and
appurtenances installed in and affixed to the Demised Premises on or after the
inception of this Lease term (but excluding Tenant’s trade fixtures and modular
furniture systems) shall, upon installation, become and remain the property of
Landlord. All such alterations and additions, including but not limited to any
wiring and cabling, shall be maintained by Tenant in the same manner and order
as Tenant is required to maintain the Demised Premises generally and, at
Landlord’s option communicated to the Tenant at the time of approval of the
alteration or addition, upon termination of the term hereof, shall be removed
without damage to the Demised Premises upon surrender; provided, however, Tenant
must remove all cabling and wiring within the Demised Premises (and running
between the Concourse Space, the 9th Floor Space and the 10th Floor Space,
unless Landlord or a successor tenant wishes to utilize such cabling and wiring.
All alterations and additions by Tenant shall be performed in accordance with
the plans and specifications therefor submitted to and approved by Landlord, in
a good and workmanlike manner and in conformity with all Governmental
Requirements. In addition, all such alterations and additions shall be performed
in strict compliance with the requirements governing work by Tenant’s
contractors as set forth in Exhibit “F” hereto.
          6.9. Mechanics’ Liens. Tenant, within ten (10) days after notice from
Landlord, (i) shall discharge (by bonding or otherwise) any mechanics’ lien for
material or labor claimed to have been furnished to the Demised Premises on
Tenant’s behalf (except for work contracted for by Landlord), (ii) shall deliver
to Landlord satisfactory evidence thereof, and (iii) shall indemnify and hold
harmless Landlord from any loss incurred in connection therewith.
          6.10. Vending Machines. Tenant shall not install or authorize the
installation of any coin operated vending machines within the Demised Premises,
except machines for the purpose of dispensing coffee, snack foods and similar
items to the employees of Tenant for consumption upon the Demised Premises, the
installation and continued maintenance and repair

-22-



--------------------------------------------------------------------------------



 



of which shall be at the sole cost and expense of Tenant. All water connections
to any vending machines and/or coffee machines shall be copper piping (not
plastic).
          6.11. Rules and Regulations. Tenant shall observe the rules and
regulations annexed hereto as Exhibit “E”, as the same may from time to time be
amended by Landlord for the general safety, comfort and convenience of Landlord,
occupants and tenants of the Building.
          6.12. Environmental Compliance. Tenant shall not transport, use,
store, maintain, generate, manufacture, handle, dispose, release or discharge
any “Waste” (as defined below) upon or about the Building, or permit Tenant’s
employees, agents, contractors, and other occupants of the Demised Premises to
engage in such activities upon or about the Building or the Demised Premises.
However, the foregoing provisions shall not prohibit the transportation to and
from, and use, storage, maintenance and handling within, the Demised Premises of
substances customarily used in offices (or such other business or activity
expressly permitted to be undertaken in the Demised Premises pursuant to the
terms of this Lease), provided: (a) such substance shall be used and maintained
only in such quantities as are reasonably necessary for such permitted use of
the Demised Premises, strictly in accordance with applicable Governmental
Requirements and the manufacturers’ instructions therefor, (b) such substances
shall not be disposed of, released or discharged in the Building, and shall be
transported to and from the Demised Premises in compliance with all applicable
Governmental Requirements, and as Landlord shall reasonably require, (c) if any
applicable Governmental Requirement or Landlord’s trash removal contractor
requires that any such substances be disposed of separately from ordinary trash,
Tenant shall make arrangements at Tenant’s expense for such disposal directly
with a qualified and licensed disposal company at a lawful disposal site
(subject to scheduling and approval by Landlord), and shall ensure that disposal
occurs frequently enough to prevent unnecessary storage of such substances in
the Demised Premises, and (d) any remaining such substances shall be completely,
properly and lawfully removed from the Building upon expiration or earlier
termination of this Lease.
               (i) Tenant shall promptly notify Landlord of: (a) any
enforcement, cleanup or other regulatory action taken or threatened by any
governmental or regulatory authority with respect to the presence of any Waste
on the Demised Premises or the migration thereof from or to the Building,
(b) any demands or claims made or threatened by any party against Tenant or the
Demised Premises relating to any loss or injury resulting from any Waste,
(c) any release, discharge or non-routine, improper or unlawful disposal or
transportation of any Waste on or from the Demised Premises, and (d) any matters
where Tenant is required by any Governmental Requirement to give a notice to any
governmental or regulatory authority respecting any Waste on the Demised
Premises. Landlord shall have the right (but not the obligation) to join and
participate as a party in any legal proceedings or actions affecting the Demised
Premises initiated in connection with any environmental, health or safety
Governmental Requirement. At such times as Landlord may reasonably request,
Tenant shall provide Landlord with a written list identifying any Waste then
used, stored, or maintained upon the Demised Premises and the use and
approximate quantity of each such material. Tenant shall also furnish Landlord
with a copy of any material safety data sheet (“MSDS”) issued by the
manufacturer therefor as well as any written information concerning the removal,
transportation and disposal of the same, and such other information as Landlord
may reasonably require or as may be required by Governmental Requirement. The
term “Waste” for purposes hereof shall mean any hazardous or radioactive
material, polychlorinated biphenyls, friable

-23-



--------------------------------------------------------------------------------



 



asbestos or other hazardous or medical waste substances as defined by the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, or by any other federal, state or local law, statute, rule, regulation
or order (including any Governmental Requirements) concerning environmental
matters, or any matter which would trigger any employee or community
“right-to-know” requirements adopted by any such body, or for which any such
body has adopted any requirements for the preparation or distribution of a MSDS.
               (ii) If any Waste is released, discharged or disposed of by
Tenant or any other occupant of the Demised Premises, or their employees, agents
or contractors, in or about the Building in violation of the foregoing
provisions, Tenant shall immediately, properly and in compliance with applicable
Governmental Requirements clean up and remove the Waste from the Building and
clean or replace any affected property at the Building (whether or not owned by
Landlord), at Tenant’s expense. Such clean up and removal work shall be subject
to Landlord’s prior written approval (except in emergencies), and shall include,
without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction or reasonably required by Landlord. If Tenant shall fail to
comply with the provisions of this Paragraph within five (5) days after written
notice by Landlord, or such shorter time as may be required by any Governmental
Requirement or in order to minimize any hazard to any person or property,
Landlord may (but shall not be obligated to) arrange for such compliance
directly or as Tenant’s agent through contractors or other parties selected by
Landlord, at Tenant’s expense (without limiting Landlord’s other remedies under
this Lease or applicable Governmental Requirement). If any Waste is released,
discharged or disposed of on or about the Building and such release, discharge,
or disposal is not caused by Tenant or other occupants of the Demised Premises,
or their employees, agents or contractors, such release, discharge or disposal
shall be deemed casualty damage under Paragraph 8 to the extent that the Demised
Premises or common areas serving the Demised Premises are affected thereby; in
such case, Landlord and Tenant shall have the obligations and rights respecting
such casualty damage provided under Paragraph 8.
     7. Subletting and Assigning
          7.1. General Restrictions. Tenant shall not assign this Lease or
sublet all or any portion of the Demised Premises (either a sublease or an
assignment hereinafter referred to as a “Transfer”) without first obtaining
Landlord’s prior written consent thereto, which shall not be unreasonably
withheld, conditioned or delayed. By way of example and without limitation (and
without affecting any of Landlord’s rights under Section 365 of the Bankruptcy
Code), the parties agree it shall be reasonable for Landlord to withhold
consent: (1) if the financial condition of the proposed transferee is not at
least equal, in Landlord’s reasonable determination, to the financial condition
(as of the date of this Lease) of the Tenant named herein; (2) if the proposed
use within the Demised Premises conflicts with the use provision set forth
herein or is incompatible, inconsistent, or unacceptable with the character, use
and image of the Building or the tenancy at the Building in Landlord’s
reasonable opinion, or conflicts with exclusive use rights granted to another
tenant of the Building; (3) if the business reputation and experience of the
proposed transferee is not sufficient, in Landlord’s reasonable opinion, for it
to operate a business of the type and quality consistent with other tenants in
the Building; (4) if the proposed transferee is an existing tenant of Landlord
or an affiliate of Landlord (except if Landlord, or an affiliate of Landlord,
has no other available space) or is currently negotiating or has negotiated

-24-



--------------------------------------------------------------------------------



 



within the prior twelve (12) months with Landlord for other space in the
Building (or any other building owned by an affiliate of Landlord); (5)
[intentionally omitted]; (6) if the proposed transferee will be using or if
Landlord has reasonable cause to believe that it is likely to use Waste at the
Demised Premises other than those types of Waste normally used in general office
operations in compliance with applicable Governmental Requirements; or (7) if
Landlord has reasonable cause to believe that the proposed transferee’s assets,
business or inventory would be subject to seizure or forfeiture under any laws
related to criminal or illegal activity; or (8) if a proposed sublet is for less
than eighty percent (80%) of Landlord’s then current rental rates for the
Building. If Landlord consents to a Transfer, such consent, if given, will not
release Tenant from its obligations hereunder and will not be deemed a consent
to any further Transfer. Tenant shall furnish to Landlord, in connection with
any request for such consent, reasonably detailed information as to the identity
and business history of the proposed assignee or subtenant, as well as the
proposed effective date of the Transfer and, prior to the execution thereof, a
complete set of the final documentation governing such Transfer, all of which
shall be satisfactory to Landlord in form and substance. If Landlord consents to
any such Transfer, the effectiveness thereof shall nevertheless be conditioned
on the following: (i) receipt by Landlord of a fully executed copy of the full
documentation governing the Transfer, in the form and substance approved by
Landlord, (ii) any sublessee shall acknowledge that its rights arise through and
are limited by the Lease, and shall agree to comply with the Lease (with such
exceptions as may be consented to by Landlord including, without limitation, an
agreement by sublessee to pay all minimum rent and additional rent directly to
Landlord upon Landlord’s written request therefor), and (iii) any assignee shall
assume in writing all obligations of Tenant hereunder from and after the
effective date of such Transfer. Tenant shall not advertise or otherwise
disseminate any information regarding the Building or the Demised Premises
(including, without limitation, rental rates or other terms upon which Tenant
intends to Transfer) to potential assignees and/or subtenants without in each
instance obtaining Landlord’s prior written approval and consent as to the
specific form and content of any such advertisement, statement, offering or
other information (including, without limitation, approval of rental rates and
terms). Tenant shall not mortgage or encumber this Lease.
          7.2. Definitions. For purposes hereof, a Transfer shall include any
direct or indirect transfer, in any single or related series of transactions, of
(i) fifty percent (50%) or more of the voting stock of a corporate Tenant;
(ii) fifty percent (50%) or more of the interests in profits of a partnership or
limited liability company Tenant; or (iii) effective voting or managerial
control of Tenant; provided, however, that the foregoing shall not apply to a
tenant a majority of whose ownership interests are listed for trading on a
nationally-recognized exchange.
          7.3. Procedure for Approval of Transfer. If Tenant wishes to request
Landlord’s consent to a Transfer, Tenant shall submit such request to Landlord,
in writing, together with reasonably detailed financial information and
information as to the identity and business information and business history of
the proposed assignee or subtenant, as well as the proposed effective date of
the Transfer and the area or portion of the Demised Premises which Tenant wishes
to Transfer (the “Transfer Space”). If Landlord fails to respond or request
additional information from Tenant within twenty (20) days after receipt of (i)
such documentation as Landlord reasonably requests to establish the proposed
transferee’s then current financial condition, (ii) Landlord’s form of consent,
which shall be executed by Tenant and the assignee or subtenant of Tenant and
(iii) a fully executed copy of the Transfer, in form

-25-



--------------------------------------------------------------------------------



 



and substance approved by Landlord (collectively, the “Transfer Documentation”),
Tenant shall submit an additional request to Landlord, setting forth the same
information and further notifying Landlord on such request that Landlord’s
failure to respond or request additional information from Tenant within an
additional ten (10) days shall be deemed an approval. If Landlord fails to
respond or request additional information from Tenant within such additional ten
(10) days, such failure to so respond shall be deemed a consent to the Transfer.
If Landlord requests additional information, Landlord shall respond within ten
(10) days after receipt of all requested information, and Landlord’s failure to
do so shall be deemed a consent to the Transfer. If Landlord consents to any
such Transfer, such consent shall be given on Landlord’s form of consent, which
shall be executed by Tenant and the assignee or subtenant of Tenant. It shall
nevertheless be a condition to the deemed effectiveness thereof that Landlord be
furnished a fully executed copy of the Transfer, in form and substance approved
by Landlord, and that Tenant shall pay Landlord’s expenses in connection with
the proposed Transfer. It shall not be unreasonable for Landlord to object to
Transfer document provisions which, inter alia, attempt to make Landlord a party
to the Transfer document or impose any obligation on Landlord to the subtenant.
          7.4. Recapture. Upon receipt of Tenant’s request for consent to a
proposed Transfer, Landlord may elect to recapture the Transfer Space.
Landlord’s election to recapture must be in writing and delivered to Tenant
within twenty (20) days of Landlord’s receipt of the Transfer Documentation.
Landlord’s recapture shall be effective as of the date which is thirty (30) days
after Landlord’s election to recapture (the “Effective Date”) the Transfer Space
and as of the Effective Date and with respect to the Transfer Space, this Lease
shall be terminated and Tenant shall be released under this Lease, subject to
any continuing liabilities or obligations of Tenant which remain delinquent or
uncured with respect to the period prior to the Effective Date.
          7.5. Conditions. In the event Landlord consents to a Transfer of all
or any portion of the Demised Premises, Landlord may condition its consent,
inter alia, on agreement by Tenant and its assignee and/or sublessee, as the
case may be, that fifty percent (50%) percent of any rental payable under such
Transfer arrangement which exceeds the amount of rental payable hereunder be
payable to Landlord (after deduction by Tenant for the reasonable and necessary
costs associated with such Transfer amortized over the remaining term of the
Lease) as consideration of the granting of such consent. Nothing herein shall,
however, be deemed to be a consent by Landlord of any Transfer or a waiver of
Landlord’s right not to consent to any Transfer. Any purported Transfer not in
accordance with the terms hereof shall at Landlord’s option, to be exercised at
any time after Landlord becomes aware of any such purported Transfer, be void,
and may at Landlord’s option be treated as an event of default hereunder.
          7.6. Special Conditions for Transfers to Affiliates of Tenant.
Notwithstanding anything to the contrary set forth above, Tenant shall be
permitted without Landlord’s prior written consent, and subject to the terms of
this subparagraph 7.6, to Transfer all or a portion of the Demised Premises to
an “Affiliate” of Tenant. For purposes of this subparagraph, Affiliate shall
mean; (i) a corporation which owns fifty percent (50%) or more of the
outstanding common stock of Tenant, or (ii) a corporation which has fifty
percent (50%) or more of its common stock owned by Tenant, or (iii) a
partnership which owns fifty percent (50%) or more of the common stock of
Tenant, or (iv) a partnership which has fifty percent (50%) or more of its
interest in partnership profits owned by Tenant, or (v) an entity which is the
surviving entity in a merger

-26-



--------------------------------------------------------------------------------



 



pursuant to state corporation or partnership law with the Tenant. The
effectiveness of such Transfer to an Affiliate of Tenant shall nevertheless be
conditioned on the following: (a) Landlord receiving a fully executed copy of
the full documentation governing the Transfer, in the form and substance
approved by Landlord, and (b) such sublessee shall acknowledge that its rights
arise through and are limited by the Lease, and shall agree to comply with the
Lease (with such exceptions as may be consented to by Landlord), and (c) a
written acknowledgment by Tenant evidencing that Tenant is not released from its
obligations under this Lease.
     8. Fire or Other Casualty.
          8.1 In case of damage to the Demised Premises or those portions of the
Building providing access or essential services thereto, by fire or other
casualty, Landlord shall, to the extent permitted by the sum of net proceeds of
insurance recovered for such damage and applicable deductible (the latter to be
an expense of Landlord), cause the damage to be repaired to a condition as
nearly as practicable to that existing prior to the damage, with reasonable
speed and diligence, subject to delays which may arise by reason of adjustment
of loss under insurance policies, Governmental Requirements, and for delays
beyond the control of Landlord, including a “force majeure” (as defined below).
Landlord shall not, however, be obligated to repair, restore, or rebuild any of
Tenant’s property or any alterations or additions made by or on behalf of Tenant
(other than improvements that are “Landlord Improvements as defined in Exhibit
“F” and Exhibit “F-1”). Landlord shall not be liable for any inconvenience or
annoyance to Tenant, or Tenant’s visitors, or injury to Tenant’s business
resulting in any way from such damage or the repair thereof except, to the
extent and for the time that the Demised Premises are thereby rendered
un-tenantable or inaccessible, the rent shall proportionately abate from the
date of the fire or other casualty. In the event the damage shall involve the
Building generally and shall be so extensive that Landlord shall decide, at its
sole discretion, not to repair or rebuild the Building, or if the casualty shall
not be of a type insured against under standard fire policies with extended type
coverage, or if the holder of any mortgage, deed of trust or similar security
interest covering the Building shall not permit the application of adequate
insurance proceeds for repair or restoration, this Lease shall, at the sole
option of Landlord, exercisable by written notice to Tenant given within sixty
(60) days after the fire or other casualty and to the extent thereof, be
terminated as of a date specified in such notice (which shall not be more than
ninety {90} days thereafter), and the rent (taking into account any abatement as
aforesaid) shall be adjusted to the termination date and Tenant shall thereupon
promptly vacate the Demised Premises. In case of damage to the Demised Premises
or those portions of the Building providing access or essential services
thereto, by fire or other casualty, Landlord shall endeavor to furnish to Tenant
as promptly as reasonably possible after the fire or other casualty, (i) an
estimate of the time necessary to repair and rebuild the Building, (ii) written
notice from Landlord’s insurer that the casualty is insured against under
Landlord’s insurance coverage, (iii) written notice from the holder of any
mortgage, deed of trust or similar security interest covering the Building
permitting the application of adequate insurance proceeds for repair or
restoration, and (iv) written notice from Landlord’s independent architect or
contractor confirming that the amount of insurance proceeds payable to Landlord
(plus the amount of the applicable deductible to be funded by Landlord) shall be
sufficient to cover the anticipated cost of repair and restoration. If the
holder of any mortgage, deed of trust or similar security interest covering the
Building shall not permit the application of adequate insurance proceeds for
repair or restoration, which Landlord will confirm to Tenant in writing upon
confirmation from its mortgagee, Tenant may, but only within

-27-



--------------------------------------------------------------------------------



 



twenty (20) days after Tenant’s receipt of such notice, terminate this Lease by
written notice to Landlord.
          8.2 After the occurrence of a fire or other casualty which involves
the Building generally or which renders the Demised Premises or a substantial
portion thereof un-tenantable or inaccessible, Landlord shall endeavor to
furnish to Tenant, within ninety (90) days after the fire or other casualty,
(i) an estimate of the time necessary to repair and rebuild the Building (such
estimated time for completion of the repair and restoration of the Building is
hereinafter referred to as the “Estimated Time”), (ii) written notice from
Landlord’s insurer that the casualty is insured against under Landlord’s
insurance coverage, (iii) written notice from the holder of any mortgage, deed
of trust or similar security interest covering the Building permitting the
application of adequate insurance proceeds for repair or restoration, and
(iv) written notice from Landlord’s independent architect or contractor
confirming that the amount of insurance proceeds payable to Landlord (plus the
amount of the applicable deductible to be funded by Landlord) shall be
sufficient to cover the anticipated cost of repair and restoration. If the
Estimated Time exceeds two hundred seventy (270) days, or if Landlord confirms
to Tenant in writing that sufficient proceeds of insurance will not be available
to Landlord (which Landlord will do upon confirmation from its mortgagee and
insurer), Tenant may, but only within twenty (20) days after Tenant’s receipt of
the notice of Estimated Time or Landlord’s notice that the insurance proceeds
will not be sufficient, terminate this Lease by written notice to Landlord. If
Tenant does not so terminate, this Lease (subject to the provisions set forth
herein), shall remain in effect regardless of whether the actual rebuild time
differs from the Estimated Time; provided, however, in the event the rebuild is
not completed within sixty (60) days after the expiration of the Estimated Time
(calculated from the date Tenant received the notice of the Estimated Time from
Landlord), Tenant shall have the further right to terminate this Lease by
written notice to Landlord, but only within twenty (20) days after the
expiration of such sixty (60) day period.
     9. Regarding Insurance and Liability.
          9.1. Damage in General. Tenant agrees that Landlord and its Building
manager and their respective partners, officers, employees and agents shall not
be liable to Tenant, and Tenant hereby releases such parties, for any personal
injury or damage to or loss of personal property in the Demised Premises from
any cause whatsoever except to the extent that such damage, loss or injury is
the result of Landlord’s breach of this Lease or the gross negligence or willful
misconduct of Landlord, its Building manager, or their partners, officers,
employees or agents. Landlord and its Building manager and their partners,
officers or employees shall not be liable to Tenant for any such damage or loss
whether or not the result of their gross negligence or willful misconduct to the
extent Tenant is compensated therefor by Tenant’s insurance or would have been
compensated therefor under commonly available commercial policies.
Notwithstanding anything contained in this Lease to the contrary, in no event
shall Landlord, its Building manager, or their partners, officers, employees or
agents be liable to Tenant or any other party for any lost profits, lost
business opportunities or consequential, punitive or exemplary damages
(regardless of foreseeability).
          9.2. Tenant Indemnity Tenant shall defend, indemnify and save harmless
Landlord and its agents and employees against and from all liabilities, damages,
penalties, claims, suits, demands, costs, charges and expenses, including
reasonable attorneys’ fees, (but,

-28-



--------------------------------------------------------------------------------



 



excluding any lost profits, lost business opportunities or consequential,
punitive or exemplary damages (regardless of foreseeability)) which may be
imposed upon or incurred by or asserted against Landlord and/or its agents or
employees by reason of any of the following which shall occur during the term of
this Lease, or during any period of time prior to the Commencement Date hereof
or after the expiration date hereof when Tenant may have been given access to or
possession of all or any part of the Demised Premises:
               (i) any work or act done in, on or about the Demised Premises or
any part thereof at the direction of Tenant, its agents, contractors,
subcontractors, servants, employees, licensees or invitees, except if such work
or act is done or performed by Landlord or its agents or employees;
               (ii) any negligence or other wrongful act or omission on the part
of Tenant or any of its agents, contractors, subcontractors, servants,
employees, subtenants, licensees or invitees;
               (iii) any accident, injury or damage to any person (including
Tenant’s employees and agents) or property occurring in, on or about the Demised
Premises or any part thereof, but not to the extent that such accident, injury
or damage is caused by the breach of Landlord of this Lease, actions of any
other tenant of the Building or the gross negligence or willful misconduct of
Landlord, its employees or agents; and
               (iv) any failure on the part of Tenant to perform or comply with
any of the covenants, agreements, terms, provisions, conditions or limitations
contained in this Lease on its part to be performed or complied with.
Tenant’s indemnity obligations as aforesaid shall not be limited or affected by
the provisions of any Worker’s Compensation Acts, disability benefits acts or
other employee benefits acts or similar acts or statutes.
          9.3. Tenant’s Insurance. At all times during the term hereof, Tenant
shall maintain in full force and effect with respect to the Demised Premises and
Tenant’s use thereof, commercial general liability insurance, naming Landlord,
Landlord’s agent and Landlord’s mortgagee (and such other parties as Landlord
may request) as additional insureds, covering injury to persons in amounts at
least equal to $10,000,000.00 per occurrence and $10,000,000.00 general
aggregate. In addition to commercial general liability insurance, Tenant shall
also be responsible, at Tenant’s own cost, to keep and maintain (i) insurance in
respect of and covering Tenant’s own furniture, furnishings, equipment and other
personal property, and all improvements made by or on behalf of Tenant, all
insured for the replacement cost thereof, against all risks and hazards,
including but not limited to sprinkler and leakage damage, and theft
(collectively, “Personal Property Insurance”), and (ii) workers’ compensation
insurance with respect to and covering all employees and agents of Tenant. With
respect to Tenant’s commercial general liability insurance and Personal Property
Insurance, (i) no insurance coverage shall contain a deductible in excess of
$100,000.00 without the prior written consent of Landlord, (ii) all deductibles
shall be paid by Tenant, assumed by Tenant, for the account of Tenant, and at
Tenant’s sole risk, (iii) Tenant’s insurer shall have a policyholder rating of
at least A- and be assigned a financial size category of at least Class IX as
rated in the most recent

-29-



--------------------------------------------------------------------------------



 



edition of “Best’s Key Rating Guide” for insurance companies or a rating of at
least Aaa as rated by Standard & Poor’s and (iv) such insurance coverage
provided shall be endorsed to be primary to any and all insurance carried by
Landlord, with Landlord’s insurance being excess, secondary and
non-contributing. Tenant shall also carry, at Tenant’s own cost and expense,
such other insurance, in amounts and for coverages and on such other terms as
Landlord may from time to time deem commercially reasonable and appropriate and
consistent with the insurance required generally of tenants in comparable first
class office buildings in center city, Philadelphia. Tenant assumes all risk of
loss of any or all of its personal property. Each of the foregoing policies
shall require the insurance carrier to give at least thirty (30) days prior
written notice to Landlord and to any mortgagee named in an endorsement thereto
of any cancellation, material modification or non-renewal thereof, and each such
policy shall be issued by an insurer and in a form satisfactory to Landlord.
Tenant shall lodge with Landlord at or prior to the commencement date of the
term hereof evidence of the insurance required hereunder acceptable to Landlord,
together with evidence of paid-up premiums, which evidence shall include, if
required by Landlord, a duplicate original of such commercial general liability
insurance policy, certificates of insurance for Personal Property Insurance and
such workers’ compensation insurance, and duplicate originals or certificates of
such insurance that Landlord may require Tenant to carry from time to time, and
shall lodge with Landlord renewals thereof at least fifteen (15) days prior to
expiration.
          9.4. Landlord Insurance. Throughout the term of this Lease, Landlord
will insure the Building (excluding any property with respect to which Tenant is
obligated to insure pursuant to Paragraph 9.3 above) with, what is referred to
as, “All Risk” Insurance covering the Building against damage by fire and
standard extended coverage perils and general liability insurance, and shall
carry rent insurance, and boiler and machinery insurance coverage; provided,
however, that the foregoing insurances shall only be required hereunder to the
extent such insurance is available at reasonable rates. All insurance coverage
required by Landlord shall be in such reasonable amounts and with such
reasonable deductibles as are required by any mortgagee or ground lessor (if
any), or if none, as are determined by Landlord in its good-faith discretion,
taking into consideration the insurance and deductibles as would be carried by a
prudent owner of a similar building in the area of the Building. Landlord may,
but shall not be obligated or required to, carry any excess or other forms of
insurance relating to the Building as it or the mortgagee or ground lessor (if
any) of Landlord may require or reasonably determine are available. All
insurance carried by Landlord relating to the Building or common areas
(including, without limitation, insurance in excess of that required hereunder)
shall be included as an Operating Expense pursuant to Paragraph 4.1 of this
Lease. Notwithstanding its inclusion as an Operating Expense or any contribution
by Tenant to the cost of insurance premiums by Tenant as provided herein, Tenant
acknowledges that it has no right to receive any proceeds from any such
insurance policies carried by Landlord. Tenant further acknowledges that the
exculpatory provisions of this Lease as set forth in Paragraph 9 and the
provision regarding Tenant’s insurance are designed to insure adequate coverage
as to Tenant’s property and business without regard to fault and to avoid
Landlord’s obtaining similar coverage for said loss for its negligence or that
of its agents, servants or employees which could result in additional costs
includable as part of Operating Expenses which are payable by Tenant. Landlord
will not be required to carry insurance of any kind on Tenant’s personal
property, furniture or improvements of Tenant under this Lease and it shall be
Tenant’s responsibility (at Tenant’s sole cost and expense) to repair any damage
thereto, including such items as were purchased or constructed from the
Construction Allowance (as defined in Exhibit “F”). Landlord’s insurance may be

-30-



--------------------------------------------------------------------------------



 



maintained through blanket policies of insurance with Landlord and Landlord’s
affiliates and through self-insurance programs of Landlord.
          9.5. Waiver of Subrogation.
               (i) Each party hereto hereby waives any and every claim which
arises or which may arise in its favor and against the other party hereto, and
such parties’ parent, subsidiaries and affiliates, during the term of this Lease
or any extension or renewal thereof for any and all loss of, or damage to, any
of its property located within or upon or constituting a part of the Building,
to the extent that such loss of damage is coverable under an insurance policy or
policies and to the extent such policy of policies contain provisions permitting
such waiver of claims. Each party shall cause its insurers to issue policies
containing such provisions.
               (ii) Each party hereto shall have included in each of its
property insurance policies a waiver of the insurer’s right of subrogation
against the other party to this Lease. If there is any extra charge for such
waiver, the party requesting the waiver shall pay the extra charge therefor. If
such waiver is not enforceable or is unattainable, then such insurance policy
shall contain either an (A) express agreement that such policy shall not be
invalidated if Landlord or Tenant, whichever the case may be, waives the right
of recovery against the other party to this Lease or (B) any other form for the
release of Landlord or Tenant, whichever the case may be. If such waiver,
agreement or release shall not be, or shall cease to be, obtainable from
Landlord’s insurance company or from Tenant’s insurance company, whichever the
case may be, then Landlord or Tenant shall notify the other party of such fact
and shall use commercially reasonable efforts to obtain such waiver, agreement
or release from another insurance company satisfying the requirements of this
Lease. If, notwithstanding the commercially reasonable efforts of either
Landlord or Tenant, any such waiver, agreement or release is not obtainable by
either Landlord or Tenant hereunder, then the other party shall be released from
the obligation to obtain such waiver, agreement or release if it is not
commercially available. Thereafter in the event that such wavier, agreement or
release subsequently becomes available to either Landlord or Tenant, the party
capable of obtaining such waiver, agreement or release shall so notify the other
party, who shall then exercise commercially reasonable efforts to obtain such
waiver, agreement or release consistent with the terms hereof; provided, if
after exercising such efforts, such party cannot obtain such waiver, agreement
or release, such party shall be relieved from the obligation to do so.
          9.6. Limitation on Personal Liability. Anything in this Lease, either
expressed or implied, to the contrary notwithstanding, Tenant acknowledges and
agrees that each of the covenants, undertakings and agreements herein made on
the part of Landlord, while in form purporting to be covenants, undertakings and
agreements of Landlord, are, nevertheless, made and intended not as personal
covenants, undertakings and agreements of Landlord, or for the purpose of
binding Landlord personally or the assets of Landlord, except Landlord’s
interest in the Building and any proceeds thereof; and that no personal
liability or personal responsibility is assumed by, nor shall at any time be
asserted or enforceable against Landlord, any partner or member of Landlord, any
parent or subsidiary of Landlord, or any of their respective heirs, personal
representatives, successors and assigns, or officers or employees on account of
this Lease or on account of any covenant, undertaking or agreement of Landlord
in this Lease contained, all such personal liability and personal
responsibility, if any, being expressly waived and released by Tenant.

-31-



--------------------------------------------------------------------------------



 



          9.7. Successors in Interest to Landlord, Mortgagees. The term
“Landlord” as used in this Lease means, from time to time, the fee owner of the
Building, or, if different, the party holding and exercising the right, as
against all others (except space tenants of the Building) to possession of the
entire Building. Landlord as above-named represents that it is the holder of
such rights as of the date hereof. In the event of the voluntary or involuntary
transfer of such ownership or right to a successor-in-interest of Landlord,
Landlord shall be freed and relieved of all liability and obligation hereunder
which shall thereafter accrue and Tenant shall look solely to such
successor-in-interest for the performance of the covenants and obligations of
the Landlord hereunder which shall thereafter accrue. The liability of any such
successor in interest to Landlord under or with respect to this Lease shall be
strictly limited to and enforceable only out of its or their interest in the
Building and Land, and shall not be enforceable out of any other assets. No
mortgagee or ground lessor which shall succeed to the interest of Landlord
hereunder (either in terms of ownership or possessory rights) shall: (i) be
liable for any previous act or omission of a prior Landlord, (ii) be subject to
any rental offsets or defenses against a prior Landlord, (iii) be bound by any
amendment of this Lease made without its written consent, (iv) be bound by
payment by Tenant of rent in advance in excess of one (1) month’s rent, (v) be
liable for any construction of the improvements to be made to the Demised
Premises, or for any allowance or credit to Tenant for rent, construction costs
or other expenses, or (vi) be liable for any security deposit not actually
received by it. Subject to the foregoing, the provisions hereof shall be binding
upon and inure to the benefit of the successors and assigns of Landlord.
          9.8. Survival. The provisions of this Paragraph 9 shall survive
termination of this Lease.
     10. Eminent Domain. If the whole or a substantial part of the Building
shall be taken or condemned for public or quasi public use under any statute or
by right of eminent domain or private purchase in lieu thereof by any competent
authority, Tenant shall have no claim against Landlord and shall not have any
claim or right to any portion of the amount that may be awarded as damages or
paid as a result of any such condemnation or purchase; and all right of the
Tenant to damages therefor are hereby assigned by Tenant to Landlord. The
foregoing shall not, however, deprive Tenant of any separate award for moving
expenses, business dislocation damages or for any other award which would not
reduce the award payable to Landlord. If the whole of the Demised Premises shall
be taken or condemned, then the Term shall cease and terminate as of the date
when possession is taken by the condemning authority. If there is a taking or
condemnation (i) of thirty (30%) percent or more of the Demised Premises or
(ii) that makes the Demised Premises permanently inaccessible then, if Tenant
shall determine in good faith and certify to Landlord in writing that because of
such Taking, Tenant’s personnel cannot reasonably perform their ordinary
functions in the Demised Premises (or that portion which is the subject of the
taking or condemnation), and Tenant shall have ceased all operations in the
Demised Premises (or that portion which is the subject of the taking or
condemnation), and as a result, continuance of its business at the Demised
Premises would be uneconomical, Tenant may, within sixty (60) days after the
date when possession of such Demised Premises shall be required by the
condemning authority, elect to terminate this Lease. In the event that Tenant
shall fail to exercise any such option to terminate this Lease, or in the event
of a taking of the Demised Premises under circumstances under which Tenant will
have no such option, then, and in either of such events, Landlord shall cause
restoration to be completed as soon as reasonably practicable, subject to any
“force majeure”, and the rent and additional Rent thereafter payable

-32-



--------------------------------------------------------------------------------



 



during the Term shall be prorated based upon the square foot area of the
Building and/or the Demised Premises actually taken.
     11. Insolvency. Each of the following shall constitute an Event of Default
by Tenant under this Lease, upon the occurrence of any such event of default
Landlord shall have, without need of any notice, the rights and remedies
enunciated in Paragraph 12 of this Lease for events of default hereunder:
(i) the commencement of levy, execution or attachment proceedings against
Tenant, any surety or guarantor thereof (hereinafter a “Surety”) or any of the
assets of Tenant, or the application for or appointment of a liquidator,
receiver, custodian, sequester, conservator, trustee, or other similar judicial
officer; or (ii) the insolvency, under either the bankruptcy or equity
definition, of Tenant or any Surety; or (iii) the assignment for the benefit of
creditors, or the admission in writing of an inability to pay debts generally as
they become due, or the ordering of the winding up or liquidation of the affairs
of Tenant or any Surety; or (iv) the commencement of a case by or against Tenant
any Surety under any insolvency, bankruptcy, creditor adjustment, debtor
rehabilitation or similar laws, state or federal, or the determination by any of
them to request relief under any insolvency, bankruptcy, creditor adjustment,
debtor rehabilitation or similar proceeding, state or federal, including,
without limitation, the consent by any of them to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequester or
similar official for it or for any of its respective property or assets (unless,
in the case of involuntary proceedings, the same shall be dismissed within
thirty (30) days after institution).
     12. Default.
          12.1. Events of Default. If Tenant shall fail to take possession of
the Demised Premises on the Commencement Date, or if Tenant fails to pay rent or
any other sums payable to Landlord hereunder when due and such default shall
continue for five (5) days after notice thereof from Landlord (provided that
Landlord shall only be required to give a notice once in any twelve (12 month
period), or if Tenant shall fail to perform or observe any of the other
covenants, terms or conditions contained in this Lease within fifteen (15) days
(or such longer period as is reasonably required to correct any such default,
provided Tenant promptly commences and diligently continues to effectuate a cure
[but in any event within one hundred twenty (120) days]) after written notice
thereof by Landlord; provided, however, that Landlord shall not be required to
give any such notice more than one time within any twelve (12) month period for
the same, recurring default; and provided that the events hereinafter enumerated
shall be deemed events of default under this Lease without any notice, grace or
cure period: (a) if any of the events specified in Paragraph 11 occur, or (b) if
Tenant shall fail to substantiate Tenant’s satisfaction of its insurance
requirements under this Lease at or prior to the Commencement Date or at any
time during the term hereof, in accordance with the provisions of Section 9.3
above, or (c) if Tenant fails to take actual bona-fide occupancy of the Demised
Premises or manifests an intention not to take actual, bona-fide occupancy of
the Demised Premises, or if Tenant vacates or abandons the Demised Premises
during the term hereof, (each of the foregoing an “Event of Default”), Landlord,
in addition to all other rights and remedies available to it by law or equity or
by any other provisions hereof, may at any time thereafter, without further
notice:
               (i) declare to be immediately due and payable, on account of the
rent and other charges herein reserved for the balance of the term of this Lease
(taken without regard to any

-33-



--------------------------------------------------------------------------------



 



early termination of such term on account of an Event of Default), a sum equal
to the Accelerated Rent Component (as hereinafter defined), in which event
Tenant shall remain liable to Landlord as hereinafter provided; and/or
               (ii) whether or not Landlord has elected to recover the
Accelerated Rent Component, terminate this Lease and the term hereby demised and
all rights of Tenant hereunder shall expire and terminate and Tenant shall
thereupon quit and surrender possession of the Demised Premises to Landlord in
the condition elsewhere herein required in which event Tenant shall remain
liable to Landlord as herein provided.
          12.2. Accelerated Rent Component. For purposes hereof, the
“Accelerated Rent Component” shall mean the aggregate of the sum of (a) all rent
and other charges, payments, costs and expenses due from Tenant to Landlord and
in arrears at the time of the election of Landlord to recover the Accelerated
Rent Component; (b) the sum, discounted at the rate equal to the Wall Street
Journal published prime rate of interest, of (x) minimum rent reserved for the
then entire unexpired balance of the term of this Lease (taken without regard to
any early termination of the term by virtue of an Event of Default), plus all
other charges, payments, costs and expenses herein agreed to be paid by Tenant
up to the end of such term which shall be capable of precise determination at
the time of Landlord’s election to recover the Accelerated Rent Component; and
(y) Landlord’s good faith estimate of all charges, payments, costs and expenses
herein agreed to be paid by Tenant up to the end of such term which shall not be
capable of precise determination as aforesaid (and for such purposes no estimate
of any component of additional rent to accrue pursuant to the provisions of
Paragraph 4 hereof shall be less than the amount which would be due if each such
component continued at the average monthly rate or amount in effect during the
twelve (12) months immediately preceding the Event of Default).
          12.3. Re-entry. In any case in which this Lease shall have been
terminated, or in any case in which Landlord shall have elected to recover the
Accelerated Rent Component and any portion of such sum shall remain unpaid,
Landlord may, without further notice, enter upon and repossess the Demised
Premises, by force, summary proceedings, ejectment or otherwise, and may
dispossess Tenant and remove Tenant and all other persons and property from the
Demised Premises and may have, hold and enjoy the Demised Premises and the rents
and profits therefrom. Landlord may, in its own name, as agent for Tenant, if
this Lease has not been terminated, or in its own behalf, if this Lease has been
terminated, relet the Demised Premises or any part thereof for such term or
terms (which may be greater or less than the period which would otherwise have
constituted the balance of the term of this Lease) and on such terms, conditions
and provisions (which may include concessions or free rent) as Landlord in its
sole discretion may determine. Landlord may, in connection with any such
reletting, cause the Demised Premises to be redecorated, altered, divided,
consolidated with other space or otherwise changed or prepared for reletting. At
Landlord’s option, such reletting shall or shall not be deemed a surrender and
acceptance of the Demised Premises.
          12.4. Continuing Liability. Tenant shall, with respect to all periods
of time up to and including the expiration of the term of this Lease (or what
would have been the expiration date in the absence of default or breach) remain
liable to Landlord as follows:

-34-



--------------------------------------------------------------------------------



 



               (i) In the event of termination of this Lease on account of an
Event of Default, Tenant shall remain liable to Landlord for damages equal to
the rent and other charges payable under this Lease by Tenant as if this Lease
were still in effect, less the net proceeds of any reletting after deducting all
costs incident thereto (including without limitation all repossession costs,
brokerage and management commission, operating and legal expenses and fees,
alteration costs and expenses of preparation for reletting, and interest
relating thereto) and to the extent such damages shall not have been recovered
by Landlord by virtue of payment by Tenant of the Accelerated Rent Component
(but without prejudice to the right of Landlord to demand and receive the
Accelerated Rent Component), such damages shall be payable to Landlord monthly
upon presentation to Tenant of a bill for the amount due.
               (ii) In the event and so long as this Lease shall not have been
terminated after an Event of Default, the rent and all other charges payable
under this Lease shall be reduced by the net proceeds of any reletting by
Landlord (after deducting all costs incident thereto as above set forth) and by
any portion of the Accelerated Rent Component paid by Tenant to Landlord, and
any amount due to Landlord shall be payable monthly upon presentation to Tenant
of a bill for the amount due.
          12.5. Credit. In the event Landlord, after an Event of Default, shall
recover the Accelerated Rent Component from Tenant and it shall be determined at
the expiration of the term of this Lease (taken without regard to early
termination for an event of Default) that a credit is due Tenant because the net
proceeds of reletting, as aforesaid, plus the amounts paid to Landlord by Tenant
exceed the aggregate of rent and other charges accrued in favor of Landlord to
the end of such term, Landlord shall retain such excess.
          12.6. No Duty to Relet. Landlord shall in no event be responsible or
liable for any failure to relet the Demised Premises or any part thereof, or for
any failure to collect any rent due upon a reletting, except to the extent of
Landlord’s obligations under law. Without limiting the foregoing general
statement of Landlord’s rights in such regard, Landlord shall have no obligation
to relet all or any portion of the Demised Premises in preference or priority to
any other space Landlord may have available for rent or lease elsewhere in the
Building or otherwise.
          12.7. Confession of Judgment . LANDLORD SHALL HAVE THE FOLLOWING
RIGHTS TO CONFESS JUDGMENT AGAINST TENANT AND ALL PERSONS CLAIMING THROUGH
TENANT, FOR POSSESSION OF THE DEMISED PREMISES:
WHEN THIS LEASE SHALL BE TERMINATED BY REASON OF A DEFAULT BY TENANT OR ANY
OTHER REASON WHATSOEVER, EITHER DURING THE ORIGINAL TERM OF THIS LEASE OR ANY
RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN THE TERM HEREBY CREATED OR ANY
EXTENSION THEREOF SHALL HAVE EXPIRED, AFTER THE EXPIRATION OF AT LEAST THREE
(3) BUSINESS DAYS FOLLOWING NOTICE THEREOF FROM LANDLORD TO TENANT, IT SHALL BE
LAWFUL FOR ANY ATTORNEY TO APPEAR FOR TENANT IN ANY AND ALL SUITS OR ACTIONS
WHICH MAY BE BROUGHT FOR POSSESSION AND/OR EJECTMENT; AND AS ATTORNEY FOR TENANT
TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL PERSONS CLAIMING UNDER
TENANT FOR THE RECOVERY BY LANDLORD OF

-35-



--------------------------------------------------------------------------------



 



POSSESSION OF THE DEMISED PREMISES, FOR WHICH THIS LEASE SHALL BE LANDLORD’S
SUFFICIENT WARRANT. UPON SUCH CONFESSION OF JUDGMENT FOR POSSESSION, IF LANDLORD
SO DESIRES, A WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT
ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER. IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED, THE SAME SHALL BE DETERMINED AND THE POSSESSION OF
THE DEMISED PREMISES SHALL REMAIN IN OR BE RESTORED TO TENANT, THEN LANDLORD
SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT OR CONTINUING DEFAULT OR DEFAULTS, OR
AFTER EXPIRATION OF THE LEASE, OR UPON THE TERMINATION OF THIS LEASE AS
HEREINBEFORE SET FORTH, TO BRING ONE OR MORE FURTHER ACTIONS AS HEREINBEFORE SET
FORTH TO RECOVER POSSESSION OF THE DEMISED PREMISES.
               (i) In any action of ejectment, Landlord shall cause to be filed
in such action an affidavit made by Landlord or someone acting for Landlord
setting forth the facts necessary to authorize the entry of judgment, of which
facts such affidavit shall be conclusive evidence. If a true copy of this Lease
shall be filed in such action (and the truth of the copy as asserted in the
affidavit of Landlord shall be sufficient evidence of same), it shall not be
necessary to file the original Lease as a warrant of attorney, any rule of
court, custom or practice to the contrary notwithstanding.
               (ii) Tenant expressly agrees, to the extent not prohibited by
law, that any judgment, order or decree entered against it by or in any court or
magistrate by virtue of the powers of attorney contained in this Lease shall be
final, and that Tenant will not take an appeal, certiorari, writ of error,
exception or objection to the same, or file a motion or rule to strike off or
open or to stay execution of the same, and releases to Landlord and to any and
all attorneys who may appear for Tenant all errors in such proceedings and all
liability therefor.
               (iii) The right to enter judgment against Tenant and to enforce
all of the other provisions of this Lease herein provided for, at the option of
any assignee of this Lease, may be exercised by any assignee of Landlord’s
right, title and interest in this Lease in Tenant’s own name, notwithstanding
the fact that any or all assignments of such right, title and interest may not
be executed and/or witnessed in accordance with the Act of Assembly of May 28,
1715, 1 Sm. L. 94, and all supplements and amendments thereto that have been or
may hereafter be passed. Tenant hereby expressly waives the requirements of such
Act of Assembly and any and all laws regulating the manner and/or form in which
such assignments shall be executed and witnessed.
               (iv) Tenant acknowledges that it has been represented by counsel
in connection with the negotiation of this Lease, that it has read and discussed
with such counsel the provisions herein relating to confession of judgment, and
that it understands the nature and consequences of such provisions.
          12.8. Bankruptcy. In the event of a voluntary or involuntary
Chapter 11 or 7 bankruptcy filing by or against Tenant, Tenant shall not seek to
extend the time to assume or reject this Lease (under Section 365(d)(4) of the
Bankruptcy Code) to a date which is more than one hundred twenty (120) days
subsequent to the filing date. Nothing contained in this Lease shall limit or
prejudice the right of Landlord to prove for and obtain as damages incident to a

-36-



--------------------------------------------------------------------------------



 



termination of this Lease, in any bankruptcy, reorganization or other court
proceedings, the maximum amount allowed by any statute or rule of law in effect
when such damages are to be proved.
          12.9. Waiver of Defects. Tenant hereby waives all errors and defects
of a procedural nature in any proceedings brought against it by Landlord under
this Lease. Tenant further waives the right to trial by jury and any notices to
quit as may be specified in the Landlord and Tenant Act of Pennsylvania, Act of
April 6, 1951 (68 P.S.C.A. Section 250.101 et seq.), as the same may have been
or may hereafter be amended, and agrees that the notices provided in this Lease
shall be sufficient in any case where a longer period may be statutorily
specified.
          12.10. Non-Waiver by Landlord. The failure of Landlord to insist in
any one or more instances upon the strict performance of any one or more of the
agreements, terms, covenants, conditions or obligations of this Lease, or to
exercise any right, remedy or election herein contained, shall not be construed
as a waiver or relinquishment in the future of such performance or exercise, but
the same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission.
          12.11. Partial Payment. No payment by Tenant or receipt by Landlord of
a lesser amount than the correct Minimum Rent or additional rent due hereunder
shall be deemed to be other than a payment on account, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment be
deemed to effect or evidence an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance or pursue any other remedy in this Lease or at law provided.
          12.12. Overdue Payments. If any payment required to be made by Tenant
to Landlord under this Lease shall not have been received by Landlord by 5:00 pm
local time on the fifth (5th) day after the date such payment is due, then
(i) in addition to such payment, and in order to partially compensate Landlord
for the extra expense incurred in the handling of overdue payments, Tenant shall
pay Landlord a late fee equal to five percent (5%) of such overdue payment; and
(ii) such overdue payment shall bear interest, from the date such overdue
payment was due until it is paid, at the higher of (a) five percent (5%) above
the highest prime rate published in the Wall Street Journal, if available (and,
if not available, then such comparable substitute rate as may be selected by
Landlord), from time to time, and (b) the rate of eighteen percent (18%) per
annum (or, if lower, the highest legal rate); provided, however, that if on two
(2) occasions in any calendar year a payment required to be made by Tenant to
Landlord shall not have been received by Landlord by 5:00 pm local time on the
date such payment is due, then, and for the remainder of the Lease term, Tenant
shall not be entitled to the five (5) day grace period set forth above in this
Section, and the late fee shall be charged, and interest shall commence to
accrue, if a payment is not received by Landlord by 5:00 pm local time on the
date such payment is due. The late fee and interest set forth in this Section
shall not affect any other right or remedy available to Landlord as a result of
a failure by Tenant to make any payment as required under this Lease.
          12.13. Cumulative Remedies. Subject to the provisions of this Lease,
no right or remedy herein conferred upon or reserved to Landlord or Tenant is
intended to be exclusive of

-37-



--------------------------------------------------------------------------------



 



any other right or remedy herein or by law provided, but each shall be
cumulative and in addition to every other right or remedy given herein or now or
hereafter existing at law or in equity or by statute. Landlord and Tenant shall
be entitled, to the extent permitted by law, to injunctive relief in case of the
violation, or attempted or threatened violation, of any provision of this Lease,
or to a decree compelling observance or performance of any provision of this
Lease, or to any other legal or equitable remedy; provided, however, any such
remedy shall be available to Tenant only if Landlord fails to comply with any
provision or covenant in this Lease on the part of Landlord to be performed
within thirty (30) days after Landlord’s receipt of Tenant’s written notice
thereof; provided, however, that if the failure cannot reasonably be cured
within such thirty (30) day period, Landlord shall not be in default if Landlord
commences to cure the failure within such thirty (30) day period and thereafter
diligently and in good faith proceeds to cure the failure until completion.
Neither party shall be liable to the other for any lost profits, lost business
opportunities or consequential, punitive or exemplary damages (regardless of
foreseeability).
     13. Subordination.
          13.1. General. Subject to Section 13.5 below, this Lease is and shall
be subject and subordinate to all ground or underlying leases of the Building
and to all mortgages, deeds of trust and similar security documents which may
now or hereafter be secured upon the Building, and to all renewals,
modifications, consolidations, replacements and extensions thereof. This clause
shall be self operative and no further instrument of subordination shall be
required by any lessor or mortgagee, but in confirmation of such subordination,
Tenant shall execute, within ten (10) days after request, any certificate that
Landlord may reasonably require acknowledging such subordination.
Notwithstanding the foregoing, the party holding the instrument to which this
Lease is subordinate shall have the right to recognize and preserve this Lease
in the event of any foreclosure sale or possessory action, and in such case,
this Lease shall continue in full force and effect at the option of the party
holding the superior lien and Tenant shall attorn to such party and shall
execute, acknowledge and deliver any instrument that has for its purpose and
effect the confirmation of such attornment. If Landlord shall so request, Tenant
shall send to any mortgagee or ground lessor of the Building designated by
Landlord, a copy of any notice or future notice given by Tenant to Landlord
alleging (i) material breach by Landlord in its obligations under this Lease
(ii) exercising an option to renew, expand or terminate the lease and (iii) any
other material communications.
          13.2. Rights of Mortgagee or Ground Lessor. In the event of any act or
omission of Landlord which would give Tenant the right, immediately or after
lapse of a period of time, to cancel or terminate this Lease, or to claim a
partial or total eviction, Tenant shall not exercise such right (i) until it has
given written notice of such act or omission to the holder of each such mortgage
and ground lease whose name and address shall previously have been furnished to
Tenant in writing, and (ii) until a period of an additional thirty (30) days has
expired after the period to which Landlord was entitled under this Lease to
effect such remedy for a monetary default and forty-five (45) days for a
non-monetary default.
          13.3. Modifications. If, in connection with obtaining, continuing or
renewing financing for which the Building, Land or the Demised Premises or any
interest therein represents collateral in whole or in part, a banking, insurance
or other lender shall request reasonable modifications of this Lease as a
condition of such financing, Tenant will not

-38-



--------------------------------------------------------------------------------



 



unreasonably withhold, delay, condition or defer its consent thereto, provided
that such modifications do not increase the obligations of Tenant hereunder,
reduce Tenant’s rights hereunder or adversely affect Tenant’s leasehold interest
hereby created.
          13.4. Ground Lease. In the event of a termination of the ground lease
existing as of the date of this Lease (the “Ground Lease”), the Lease shall not
terminate or be terminable by Tenant and Tenant shall attorn to the lessee under
the Ground Lease or to the purchaser at the sale of the Building on such
foreclosure, as the case may be. In the event of any action for the foreclosure
of the existing mortgage secured upon the Building, this Lease shall not
terminate or be terminable by Tenant by reason of the termination of the Ground
Lease.
          13.5. SNDA. Landlord has obtained and delivered to Tenant, Landlord’s
current mortgagee’s form of Subordination, Non-Disturbance and Attornment
Agreement (a “SNDA”), to be entered into between Landlord, Tenant and Landlord’s
current mortgagee, under which, among other things, this Lease and the rights of
Tenant hereunder shall not be adversely affected or modified by foreclosure or
the exercise of any other right or remedy by the mortgagee so long as Tenant
shall not be in default under any of the provisions of this Lease beyond any
applicable period of grace, and under which Tenant shall attorn to and recognize
the mortgagee or any purchaser at foreclosure sale or other
successor-in-interest to Landlord as Tenant’s landlord hereunder. The form of
SNDA from Landlord’s current mortgagee is attached hereto as Exhibit “H”.
Provided that no Event of Default exists, and Tenant is occupying at least
30,000 rentable square feet of the Demised Premises, Landlord also agrees to
obtain from any future mortgagee, such future mortgagee’s form of SNDA and this
Lease shall not be subordinate to any future mortgage unless such form of SNDA
provides Tenant commercially reasonable non-disturbance protection. If Tenant is
occupying less than 30,000 rentable square feet in the Demised Premises, and no
Event of Default exists, Landlord shall use commercially reasonable and best
efforts to obtain a SNDA from each future mortgagee. Each SNDA shall be in the
form required by the lender. Other than Tenant’s obligation to subordinate this
Lease to future mortgagees, Tenant’s obligations under this Lease shall not be
affected by Landlord’s failure to obtain a SNDA from any future mortgagee.
Tenant covenants and agrees to execute and deliver to Landlord or to the lender
a SNDA within ten (10) days after a written request therefor. In any event,
Tenant shall pay to Landlord (within ten (10) days after any demand therefor),
as additional rent, all costs and expenses incurred by and/or charged to
Landlord in connection with Landlord’s efforts to secure each SNDA, including,
without limitation, all costs, charges and expenses of each mortgagee and all of
Landlord’s reasonable legal fees and costs (not to exceed $1,500 per SNDA,
exclusive of mortgagees costs and charges), regardless of whether Landlord is
ultimately successful in obtaining a SNDA.
     14. Notices. All notices and other communications hereunder, to be
effective, must be in writing (whether or not a writing is expressly required
hereby), and must be either (i) hand delivered, or (ii) sent by a recognized
national overnight courier service, fees prepaid, or (iii) sent by United States
registered or certified mail, return receipt requested, postage prepaid; in all
of the foregoing cases to the following respective addresses:

  14.1.   If to Landlord:

-39-



--------------------------------------------------------------------------------



 



      NNN 1818 Market Street, LLC
c/o Triple Net Properties Realty, Inc.
1551 North Tustin Avenue, Suite 200
Santa Ana, California 927058
Attention: Legal Notice Department         with a copy to:         Fox
Rothschild LLP
2000 Market Street, 10th Floor
Philadelphia, PA 19103
Attention: Brian J. Levin, Esq.     14.2.   If to Tenant:         Prior to the
Commencement Date:

eResearch Technology, Inc.
30 South 17th Street, 8th Floor
Attention: Chief Financial Officer         Following the Commencement Date:    
    eResearch Technology, Inc.
1818 Market Street
Suite 1000
Philadelphia, Pennsylvania 19103
Attention: Chief Financial Officer

or at such other address or to the attention of such other person as either
party may hereafter give the other for such purpose. Notices will be deemed to
have been given (a) when so delivered (by hand delivery, courier service or
facsimile transmission as aforesaid), or (b) three days after being so mailed
(by registered or certified mail as aforesaid).
     15. Holding Over. Should Tenant continue to occupy the Demised Premises
after expiration of the Term of this Lease or any renewal or renewals thereof,
or after a forfeiture or other termination thereof, such tenancy shall (without
limitation on any of Landlord’s rights or remedies therefor) be one at
sufferance from month to month at a minimum monthly rent equal to the higher of
150% of (i) the sum of minimum rent and additional rent payable for the last
month of the term of this Lease or (ii) the fair market rental for such space at
the time of such holdover, and, in addition to either of the foregoing, all
other charges payable with respect to such last month of this Lease and all
damages suffered or incurred by Landlord as a result of or arising from such
holdover tenancy. Nothing contained herein shall grant Tenant the right to
holdover after the term of this Lease has expired.
     16. Reservations in Favor of Landlord. 16.1. (i) All walls, windows and
doors bounding the Demised Premises (including exterior Building walls, core
corridor walls and doors and any core corridor entrance), except the inside
surfaces thereof, (ii) any

-40-



--------------------------------------------------------------------------------



 



terraces or roofs adjacent to the Demised Premises, and (iii) any space in or
adjacent to the Demised Premises used for shafts, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, and the
use thereof, as well as reasonable access thereto through the Demised Premises
for the purposes of operation, maintenance, decoration and repair, are reserved
to Landlord.
          16.2. Emergency Generator. Tenant, at its sole cost and expense, and
subject to compliance with the provisions of this Section 16, may install and
operate during the term of this Lease, an emergency generator (not exceeding
such KVA as approved in advance by Landlord) and associated fuel tank on the
Land adjacent to the Building in a location to be designated by Landlord and may
run necessary cables and lines from the generator to the electrical panel in the
Demised Premises (the emergency generator, fuel tank, and associated cables and
lines are hereinafter referred to collectively as the “Generator System”). The
Generator System shall provide emergency back-up power to the Demised Premises
only, and no other party shall make use of the Generator System.
          The Generator System shall constitute “Alterations” for purposes of
Article 6.8 of the Lease and the design and installation thereof shall be
performed by Tenant in compliance with this Lease.
          Landlord may require Tenant to paint the exterior components of the
Generator System in a color selected by Landlord and/or install screening or
landscaping in order to camouflage the exterior components of the Generator
System, and/or to install sound deadening materials to prevent noise from the
generator disturbing other tenants of the Building. Landlord shall have no
obligation to furnish services of any kind to the Generator System or to make
any alterations, repairs or replacements to any portion of the Building or Land
in order to accommodate the installation or operation of the Generator System.
          During the term, Tenant, at its sole cost and expense, shall perform
all repairs and maintenance required to keep the Generator System in good
working order, appearance and condition, and Tenant shall promptly repair any
damage to the Building or Land caused by the installation or operation of the
Generator System. Tenant shall operate the Generator System in compliance with
all Governmental Requirements. Tenant may not relocate or modify any portion of
the Generator System without, in each instance, obtaining Landlord’s prior
written approval to such relocation or modification.
          Notwithstanding any provision of this Lease to the contrary, unless
Landlord shall agree or request otherwise in writing, Tenant shall, prior to the
expiration or earlier termination of the Term, remove the entire Generator
System, repair any damage caused by such removal, and restore all areas outside
of the Building where any tank, generator or other components of the Generator
System were located to a condition substantially the same as existed prior to
the installation of the Generator System, and at Landlord’s request and at
Tenant’s expense, provide Landlord with a so-called “Phase I” environmental
report from an engineer reasonably acceptable to Landlord, certifying subject to
customary limitations and standards, that the areas in which the generator and
fuel tank have been located contain no Waste released by the Generator System.
The provisions of Section 6.11 shall apply to any area affected hereby as if it
were part of the Demised Premises.

-41-



--------------------------------------------------------------------------------



 



          Landlord reserves the right, upon reasonable notice to Tenant, to
require Tenant to relocate all or any portion of the Generator System to another
portion of the Land reasonably designated by Landlord (i) at Tenant’s sole cost
and expense if such relocation is necessary for Landlord to perform any repairs,
renovations, improvements to the Building or Land, or (ii) at Landlord’s sole
cost and expense if Landlord requires the relocation of the Generator System for
any reason other than as specified in the preceding clause (i).
     17. Completion of Improvements; Delay in Possession.
          17.1. Landlord Improvements. Provided there shall exist no Event of
Default, Landlord, at Landlord’s own cost, shall furnish, install and otherwise
provide and be responsible for all “Landlord Improvements” identified on Exhibit
“F” and Exhibit “F-1”, and Landlord shall perform, observe and complete its
obligations with respect to Landlord Improvements, all within the time periods
therefor and all as more completely set forth herein and in Exhibit “F” and
Exhibit “F-1”.
          17.2. Performance of Landlord Improvements. The responsibility for
costs, preparation of preliminary and final plans, working drawings and
specifications, bidding process, contracting, payment arrangements, and all
other undertakings with respect to the design and performance of Landlord
Improvements, and the timing and mechanics thereof and therefor, including
Landlord’s and Tenant’s respective consent and approval rights related thereto,
and also including matters relating to the consequences of delays and the
meaning and definition of “Substantial Completion”, are all as set forth herein
and in Exhibit “F” and Exhibit “F-1”.
          17.3. Acceptance. Tenant represents that the Building, Land, and the
Demised Premises, the street or streets, sidewalks, parking areas, curbs and
access ways adjoining them, and the present uses and non-uses thereof, have been
examined by Tenant, and, subject to the express provisions of this Lease, Tenant
accepts them in the condition or state in which they now are, or any of them now
is, without relying on any representation, covenant or warranty, express or
implied, by Landlord, except as may be expressly contained herein with respect
to Landlord Improvements to be constructed in the Demised Premises. Tenant’s
occupancy of the Demised Premises shall constitute acceptance of the Landlord
Improvements, as set forth in this Paragraph, subject to the express provisions
of this Lease including, without limitation, paragraph 2.4 hereof. The
provisions of this Paragraph shall survive the termination of this Lease.
          17.4. Delay in Possession. If Landlord shall be unable to deliver
possession of the Demised Premises to Tenant on the date specified for
commencement of the term hereof (i) if repairs, improvements or decoration of
the Demised Premises, or of the Building, are not completed, or (ii) because of
the operation of a “force majeure” (as defined below), or (iii) because Landlord
has not procured a certificate of completion for the entire Demised Premises
issued by Landlord’s third party architect as required in Section 2.2, or
(iv) for any reason identified in Exhibit “F” or Exhibit “F-1” attached hereto,
or for any other reason not caused by the act or omission of Landlord or its
agents, employees or contractors, then in any such case Landlord shall not be
subject to any liability to Tenant. Under such circumstances, except as set
forth in Exhibit “F” or Exhibit “F-1” to this Lease relating to delays resulting
from actions or omissions by Tenant, the rent reserved and covenanted to be paid
herein and the term of this

-42-



--------------------------------------------------------------------------------



 



Lease shall not commence until possession of the Demised Premises is given or
the Demised Premises are available for occupancy by Tenant, and no such failure
to give possession shall in any other respect affect the validity of this Lease
or any obligation of the Tenant hereunder (except as to the date of commencement
of accrual of rent).
     However, notwithstanding the foregoing, but only to the extent the delay is
due to the acts or omissions of Landlord, its agents, contractors or employees,
and subject to the terms and conditions set forth in Paragraph 2.1:
     (1) If Landlord fails to deliver possession of the Demised Premises by
December 1, 2008, and until the date on which Landlord delivers the Demised
Premises in the condition set forth in Paragraph 2.1, Tenant shall receive a
credit against Tenant’s minimum rent due under this Lease equal to the
difference between the base rent paid by Tenant for holding over in Tenant’s
current location at 30 South 17th Street, Philadelphia, PA (the “Current
Location”) and the base rent paid by Tenant prior to such holdover (up to a
maximum of 200% of such base rent) for every day from December 1, 2008 through
December 31, 2008, or such later date until June 15, 2009. Tenant agrees to use
reasonable efforts to continue in occupancy of the Current Location as required
for Tenant’s business beyond December 31, 2008.
     (2) If Landlord fails to deliver possession of the Demised Premises by
January 1, 2009, and only if Tenant is required to vacate the Current Location,
Landlord shall, at its option, for the period from January 1, 2009 through
June 14, 2009 or until Landlord delivers the Demised Premises: (i) provide
Tenant with temporary space in the Building, at the same per square foot rate
that Tenant paid at the Current Location (prior to the imposition of any
holdover rent), and reimburse Tenant for its actual, out of pocket expenses
incurred in moving into such temporary space or (ii) (x) reimburse Tenant, upon
receipt of invoices, for the actual, out of pocket cost of transporting Tenant’s
executives and other essential personnel to and from Tenant’s office in London,
England (in excess of such costs typically incurred in the ordinary course of
Tenant’s business) and/or (y) reimburse Tenant for the cost paid by Tenant for
leasing temporary space reasonably required by Tenant at another location in
Center City Philadelphia, including “executive suites” or a comparable building.
If required to find temporary space in a location other than the Building,
Tenant shall use commercially reasonable efforts to locate such temporary space.
Landlord agrees that the temporary space at the Building, if provided, shall be
no less than 15,000 rentable square feet of contiguous office space and, if
available, such other space as Tenant may require for its ekg logistics use,
which space may be separately located from the office space.
     Notwithstanding the foregoing, Landlord will pay no more than 200% of the
base rent being paid by Tenant at the Current Location (prior to the imposition
of holdover rent). Unless and until Tenant is required to vacate the Current
Location, Landlord will pay only the amounts set forth in paragraph 1 above,
including such amounts set forth in paragraph 1 if Tenant remains in the Current
Location beyond December 31, 2008.
     (3) If Landlord fails to deliver possession of the Demised Premises by
June 15, 2009, Tenant shall have the right to terminate this Lease by providing
written notice to Landlord, such termination to be effective thirty (30) days
after Landlord receives such notice, and promptly thereafter Landlord shall
return to Tenant the amounts paid by Tenant toward the cost of the

-43-



--------------------------------------------------------------------------------



 



Landlord Improvements and Landlord agrees to reimburse Tenant, upon receipt of
invoices from Tenant, the actual, out of pocket costs incurred by Tenant in
negotiating a lease at another location; provided, however, Landlord may negate
such termination by delivering the Demised Premises, in the condition required
in this Lease, within thirty (30) days after Landlord receives Tenant’s
termination notice. If Tenant fails to timely exercise the rights set forth in
this Section 17.4, such rights be of no force or effect.
     18. Telecommunications Services.
          18.1. Contract with Provider. Tenant shall have sole responsibility,
at its cost and expense, to contract with a telecommunications service provider
of Tenant’s choosing to obtain telecommunications services. Landlord has made no
warranty or representation to Tenant with respect to the availability of any
specific telecommunications services, or the quality or reliability or
suitability of any such services.
          18.2. Landlord Has No Liability. Landlord shall have no liability
whatsoever for telecommunications services. To the extent that any services by a
telecommunications service provider is interrupted, curtailed or discontinued
for any reason (other than the negligence or willful misconduct of Landlord or
its agents, employees or contractors), Landlord shall have no obligation or
liability whatsoever with respect thereto. Additionally, such interruption,
curtailment or discontinuance of service shall not:
               (i) Constitute an actual or constructive eviction of Tenant, in
whole or in part;
               (ii) Entitle Tenant to any abatement or diminution of rent;
               (iii) Relieve or release Tenant from any of its obligations under
this Lease; or
               (iv) Entitle Tenant to terminate this Lease.
Tenant shall have the sole obligation, at its own expense, to obtain substitute
telecommunications service.
          18.3. License Agreement with Provider. Tenant acknowledges that a
telecommunications service provider’s right to access the Building and install,
operate, maintain and repair wiring and equipment necessary to provide Tenant
services is subject to approval by Landlord, at its reasonable discretion and
with lawful conditions, and to the terms of a telecommunications license
agreement between Landlord and the telecommunications service provider. Without
limiting the generality of Section 18.2 above, Landlord shall have no liability
in the event that a telecommunications service provider is unable to provide
service to Tenant as a result of the expiration or early termination of the
telecommunications license agreement or the exercise by Landlord of any of its
rights under the telecommunications license agreement. However, Landlord shall
cooperate, as reasonably necessary, so as to allow for reasonable access so that
Tenant can obtain from its telecommunications service provider
telecommunications services in the Demises Premises.

-44-



--------------------------------------------------------------------------------



 



     19. Reliance.
          19.1. Landlord’s Reliance. Landlord has executed the Lease in reliance
upon certain financial information which has been submitted by Tenant to
Landlord prior to the execution of the Lease (the “Financial Information”). To
the extent not publicly available to Landlord, from time to time, upon five
(5) days written request by Landlord, Tenant will submit to Landlord current
financial information, in detail reasonably satisfactory to Landlord, in order
for Landlord to determine properly Tenant’s then financial condition. As a
inducement to Landlord to enter into this Lease, Tenant (and each party
executing this Lease on behalf of Tenant individually) represents and warrants
to Landlord that: (i) the Financial Information is complete, true and correct
and a presents a fair representation of Tenant’s financial condition at the time
of signing of this Lease; (ii) Tenant and the party executing on behalf of
Tenant are fully and properly authorized to execute and enter into this Lease on
behalf of Tenant and to deliver the same to Landlord; (iii) the execution,
delivery and full performance of this Lease by Tenant do not and shall not
constitute a violation of any contract, agreement, undertaking, judgment, law,
decree, governmental or court order or other restriction of any kind to which
Tenant is a party or by which Tenant may be bound; (iv) Tenant has executed this
Lease free from fraud, undue influence, duress, coercion or other defenses to
the execution of this Lease; (v) this Lease constitutes a valid and binding
obligation of Tenant, enforceable against Tenant in accordance with its terms;
(vi) each individual executing this Lease on behalf of Tenant is legally
competent, has attained the age of majority and has full capacity to enter into
this Lease; and (vii) if Tenant is a corporation, a partnership or a limited
liability company: (a) Tenant is duly organized, validly existing and in good
standing under the laws of the state of its organization and has full power and
authority to enter into this Lease, to perform its obligations under this Lease
in accordance with its terms, and to transact business in Pennsylvania; (b) the
execution of this Lease by the individual or individuals executing it on behalf
of Tenant, and the performance by Tenant of its obligations under this Lease,
have been duly authorized and approved by all necessary corporate, partnership
or limited liability company action, as the case may be; and (c) the execution,
delivery and performance of this Lease by Tenant is not in conflict with
Tenant’s bylaws or articles of incorporation, agreement of partnership, limited
liability company operating agreement or certificate of formation or other
organization documents or charters, agreements, rules or regulations governing
Tenant’s business as any of the foregoing may have been supplemented, modified,
amended, or altered in any manner.
          19.2. Tenant’s Reliance. As an inducement to Tenant to enter into this
Lease, Landlord (and each party executing this Lease on behalf of Landlord
individually) represents and warrants to Tenant that: (i) Landlord and the party
executing on behalf of Landlord are fully and properly authorized to execute and
enter into this Lease on behalf of Landlord and to deliver the same to Tenant;
(ii) the execution, delivery and full performance of this Lease by Landlord do
not and shall not constitute a violation of any contract, agreement,
undertaking, judgment, law, decree, governmental or court order or other
restriction of any kind to which Landlord is a party or by which Landlord may be
bound; (iii) Landlord has executed this Lease free from fraud, undue influence,
duress, coercion or other defenses to the execution of this Lease; (iv) this
Lease constitutes a valid and binding obligation of Landlord, enforceable
against Landlord in accordance with its terms; (vii) each individual executing
this Lease on behalf of Landlord is legally competent, has attained the age of
majority and has full capacity to enter into this Lease; and (viii) if Landlord
is a corporation, a partnership or a limited liability company: (a) Landlord

-45-



--------------------------------------------------------------------------------



 



is duly organized, validly existing and in good standing under the laws of the
state of its organization and has full power and authority to enter into this
Lease, to perform its obligations under this Lease in accordance with its terms,
and to transact business in Pennsylvania; (b) the execution of this Lease by the
individual or individuals executing it on behalf of Landlord, and the
performance by Landlord of its obligations under this Lease, have been duly
authorized and approved by all necessary corporate, partnership or limited
liability company action, as the case may be; and (c) the execution, delivery
and performance of this Lease by Landlord is not in conflict with Landlord’s
bylaws or articles of incorporation, agreement of partnership, limited liability
company operating agreement or certificate of formation or other organization
documents or charters, agreements, rules or regulations governing Landlord’s
business as any of the foregoing may have been supplemented, modified, amended,
or altered in any manner.
     20. Prior Agreements; Amendments. This Lease constitutes the entire
agreement between the parties relating to the subject matter contained herein.
Neither party hereto has made any representations or promises except as
contained herein or in some further writing signed by the party making such
representation or promise, which, by its express terms, is intended to
supplement the terms hereof. Without limiting the foregoing, this Lease
supersedes all prior negotiations, agreements, informational brochures, letters,
promotional information, proposals, and other statements and materials made or
furnished by Landlord or its agents. No agreement hereinafter made shall be
effective to change, modify, discharge, waive obligations under, or effect an
abandonment of this Lease, in whole or in part, unless such agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge, waiver or abandonment is sought. Notwithstanding the
foregoing, no warranty, representation, covenant, writing, document, instrument,
amendment, modification, agreement or like instrument shall be binding upon or
enforceable against Landlord unless executed by Landlord.
     21. Captions. The captions of the paragraphs and subparagraphs in this
Lease are inserted and included solely for convenience and shall not be
considered or given any effect in construing the provisions hereof.
     22. Landlord’s Right to Cure. Landlord may (but shall not be obligated to),
on five (5) days’ notice to Tenant (except that no notice need be given in case
of emergency), cure on behalf of Tenant any Event of Default hereunder by
Tenant, and the cost of such cure (including any attorney’s fees incurred) shall
be deemed additional rent payable upon demand.
     23. Estoppel Statement. Tenant shall from time to time, within ten
(10) business days after request by Landlord, execute, acknowledge and deliver
to Landlord, or to any third party designated by Landlord, a statement
certifying that this Lease is unmodified and in full force and effect (or that
the same is in full force and effect as modified, listing any instruments of
modification), confirming the rents and other charges under this Lease and the
dates to which rent and other charges have been paid, and certifying whether or
not, to the best of Tenant’s knowledge, Landlord is in default hereunder or
whether Tenant has any claims or demands against Landlord (and, if so, the
default, claim and/or demand shall be specified) and such other reasonable
information as Landlord shall require, in such form as may be required by any
subsequent mortgagee or third party. To the extent such estoppel statement is
not received from Tenant in a timely manner in accordance with this Paragraph,
Landlord shall be entitled to

-46-



--------------------------------------------------------------------------------



 



furnish to any third party to whom such estoppel statement would have been
delivered Landlord’s good faith statement to the effect requested from Tenant,
and Tenant shall be bound by, and deemed to have delivered, such Landlord’s
estoppel statement with respect to this Lease. Any such estoppel statement may
be relied upon by Landlord, any mortgagees, auditors, insurance carriers and
prospective purchasers.
     24. Relocation of Tenant. Intentionally Deleted
     25. Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Lease, other
than GVA Smith Mack (“Broker”), and agrees to indemnify, defend and hold
Landlord harmless from any and all cost or liability for compensation claimed by
any such broker or agent, other than Broker, employed or engaged by it or
claiming to have been employed or engaged by it. Broker is entitled to a leasing
commission in connection with the making of this Lease, and Landlord shall pay
such commission to Broker.
     26. Miscellaneous.
          26.1. Certain Interpretations. The word “Tenant” as used in this Lease
shall be construed to mean tenants in all cases whether there is more than one
tenant executing this Lease (and in such case the liability of such tenants
shall be joint and several), and the necessary grammatical changes required to
make the provisions hereof apply to corporations, partnerships or individuals,
men or women, shall in all cases be assumed as though in each case fully
expressed. Each provision hereof shall extend to and shall, as the case may
require, bind and inure to the benefit of Tenant and its successors and assigns,
provided that this Lease shall not inure to the benefit of any assignee or
successor of Tenant except upon the express written consent of Landlord as
herein provided.
          26.2. Partial Invalidity. If any of the provisions of this Lease, or
the application thereof to any person or circumstances, shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision or provisions to persons or circumstances other than those as to
whom or to which it is held invalid or unenforceable, shall not be affected
thereby, and every provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law.
          26.3. Governing Law. This Lease shall be governed in all respects by
the laws of the Commonwealth of Pennsylvania.
          26.4. Force Majeure. If Landlord shall be delayed in the performance
or unable to perform any of Landlord’s obligations under this Lease because of a
“force majeure” event (which shall mean any event beyond the reasonable control
of Landlord including, without limitation, labor disputes, civil commotion,
terrorism, war, war-like operations, invasion, rebellion, hostilities, military
power, sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain material or services, inclement weather or other act of
God), then, in any such case, Landlord shall not be subject to any liability to
Tenant. Landlord’s delay in performance or failure to perform under this Lease
as a result of any force majeure event shall not affect the validity of this
Lease or any obligation of Tenant hereunder.

-47-



--------------------------------------------------------------------------------



 



          26.5. Light and Air. This Lease does not grant any legal rights to
“light and/or air” outside the Demised Premises nor any particular view or
cityscape visible from the Demised Premises.
          26.6. Recording. Neither this Lease nor any memorandum of lease or
short form lease shall be recorded by Tenant and Tenant shall remove immediately
upon request by Landlord any improperly recorded copy of this Lease or
memorandum of Lease.
          26.7. Third Party Beneficiaries. Notwithstanding anything to the
contrary contained herein, no provision of this Lease is intended to benefit any
party other than Landlord and Tenant as the named parties hereunder and their
permitted heirs, personal representatives, successors and assigns, and no
provision of this Lease shall be enforceable by any other party.
          26.8. Business Day Defined. The term “business day” shall mean a day
which is not a Saturday, Sunday or recognized bank holiday in Pennsylvania.
     27. Quiet Enjoyment. Upon payment by Tenant of the rent and other sums
provided herein and Tenant’s observance and performance of the covenants, terms
and conditions of this Lease to be observed and performed by Tenant, Tenant
shall peaceably hold and quietly enjoy the Demised Premises for the term of this
Lease without hindrance or obstruction by Landlord or any other person claiming
by, through or under Landlord, subject to the terms and conditions of this
Lease, and to any mortgage or ground lease which is superior to this Lease.
     28. Confidentiality.
     TENANT ACKNOWLEDGES AND AGREES THAT THE TERMS OF THIS LEASE AND THE
NEGOTIATIONS WHICH LED TO THE EXECUTION OF THIS LEASE ARE CONFIDENTIAL IN
NATURE. TENANT COVENANTS THAT, EXCEPT AS MAY BE REQUIRED BY LAW OR BY ANY LENDER
IN CONNECTION WITH A CURRENT OR PROPOSED FINANCING FOR TENANT, TENANT SHALL NOT
COMMUNICATE THE TERMS OR ANY OTHER ASPECT OF THIS TRANSACTION WITH, AND WILL NOT
DELIVER ALL OR ANY PORTION OF THIS LEASE TO, ANY PERSON OR ENTITY OTHER THAN
LANDLORD AND TENANT’S COUNSEL, ACCOUNTANTS, BROKER, CONSULTANTS, AND THOSE
PARTIES WHOSE ASSISTANCE TENANT IS USING IN CONNECTION WITH THIS LEASE AND
TENANT MOVE TO THE DEMISED PREMISES.
     29. Anti-Terrorism Statute Compliance.
     Tenant hereby represents and warrants to Landlord that Tenant is not:
(1) in violation of any Anti-Terrorism Law; (2) conducting any business or
engaging in any transaction or dealing with any prohibited Person, including the
making or receiving or any contribution of funds, goods or services to or for
the benefit of any Prohibited Person; (3) dealing in, or otherwise engaging in
any transaction relating to, any property or interest in property blocked
pursuant to Executive Order No. 13221; (4) engaging in or conspiring to engage
in any transaction that evades or avoids, or had the purpose of evading or
avoiding, or attempts to violate any of the prohibitions set forth in any
Anti-Terrorism Law; or (5) a Prohibited Person, nor are any of its partners,
members, managers, officers or directors a Prohibited Person. As used herein,
“Antiterrorism Law” is defined as any law relating to terrorism, anti-terrorism,
money laundering or anti-money

-48-



--------------------------------------------------------------------------------



 



laundering activities, including Executive Order No. 13224 and Title 3 of the
USA Patriot Act. As used herein “Executive Order No. 13224” is defined as
Executive Order No. 13224 on Terrorist Financing effective September 24, 100`,
and relating to “Blocking Property and Prohibiting Transactions With Persons Who
Commit, or Support Terrorism” “Prohibited Person” is defined as (1) a person or
entity that is listed in the Annex to Executive Order 13224; (ii) a person or
entity with whom Tenant or Landlord is prohibited from dealing or otherwise
engaging in any transaction by any Anti Terrorism Law, or (iii) a person or
entity that is named as a “specially designated national and blocked person’ on
the most current list published by the U.S. Treasury Department Office Of
Foreign Assets Control as its official website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
official publication of such list. “USA Patriot Act” is defined as the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001” (Public Law 107-56).
     30. Renewal Option
          30.1. Grant of Option. Tenant is hereby granted two successive rights
and options (each a “Renewal Option”) to extend the term of this Lease, each
such option for an additional period of five (5) years, and each such extension
term (each a “Renewal Term”) to commence at the beginning of the day next
following the expiration date of the initial term of this Lease or the
expiration date of the first Renewal Term as the case may be (each such date a
“Renewal Term Commencement Date”) and to expire sixty (60) months after the
respective Renewal Term Commencement Date (each a “Renewal Term Expiration
Date”); provided that:
               (A) At the time of each Tenant’s Conditional Renewal Notice (as
defined below) is received by Landlord, and at the time of each Tenant’s
Unconditional Renewal Notice (as defined below) is received by Landlord, and at
the time each such Renewal Term commences, the Lease shall be in full force and
effect and no Event of Default under the Lease shall exist; provided, however,
that if on the applicable date of Tenant’s Conditional Renewal Notice or
Unconditional Renewal Notice, there is an event which, with the passage of time,
the giving of notice or both, would constitute an Event of Default shall have
occurred, Tenant’s failure to cure such event within the applicable cure period
under the Lease shall, at Landlord’s election, render Tenant’s exercise of the
Renewal Option null and void.
               (B) EACH OF TENANT’S UNCONDITIONAL RENEWAL NOTICE SHALL
SPECIFICALLY STATE THAT TENANT GRANTS THE WARRANTS OF ATTORNEY TO LANDLORD TO
CONFESS JUDGMENT AGAINST IT AND SHALL RESTATE IN ITS ENTIRETY PARAGRAPH 12.7 OF
THE LEASE RELATING TO SUCH MATTERS;
               (C) Each Renewal Option, when effectively exercised, shall apply
to the entire then-current Demised Premises; and
               (D) Each Renewal Option is personal to Tenant and may only be
exercised by Tenant and not by any assignee of the Lease or subtenant of all or
any portion of the Demised Premises (except an Affiliate), whether or not
Landlord has consented to such assignment or subletting.

-49-



--------------------------------------------------------------------------------



 



          30.2. Procedure. If Tenant wishes to exercise a Renewal Option, Tenant
shall follow the following procedure:
               (A) Tenant shall give written notice (each a “Tenant’s
Conditional Renewal Notice”) to Landlord (i) on or before one (1) year prior to
the expiration of the initial term of the Lease (but not earlier than eighteen
(18) months prior to the expiration of the initial term) stating that Tenant
desires to preserve its right to exercise the first Renewal Option and (ii) on
or before one (1) year prior to the expiration of the first Renewal Term (but
not before eighteen (18) months prior to the expiration of the first Renewal
Term) stating that Tenant desires to preserve its right to exercise the second
Renewal Option.
               (B) Within ten (10) days after receiving a Tenant’s Conditional
Renewal Notice, Landlord shall give Tenant, in writing, notice (each a
“Landlord’s Response”) which shall include: (a) Landlord’s then offered rental
rates and annual escalations applicable to the Renewal Term (collectively, the
“Prevailing Market Rate”, the calculation of which Prevailing Market Rate is
described below) (which rate for the first year of the Renewal Term shall be not
less than the escalated annual minimum rent plus the estimated additional rent
for all of the Demised Premises established for the last year of the Lease term
or the first Renewal Term, as the case may be), (b) the leasehold improvement
allowance, if any, and other tenant-incentives, if any, which Landlord is at
that time customarily offering to tenants of the Building whose leases are
expiring, and (c) provisions relating to additional rent (including Tenant’s
Share of Taxes and Tenant’s Share of Operating Expenses); all as adjusted by
Landlord to reflect the time periods covered by, and length of, such Renewal
Term.
     For purposes hereof, the “Prevailing Market Rate” shall mean the rent to be
paid by existing tenants under renewals of existing leases where the rent for
the renewal term thereunder is to be determined at the time of renewal. The
effective date of such rentals of comparable space shall be within one (1) year
preceding the date of Landlord’s Response. If, however, an insufficient number
of renewals of comparable space in the Building have been entered into during
such one (1) year period to effectively determine the Prevailing Market Rate,
Landlord shall consider renewals of existing leases of comparable space (as
defined below) in Comparable Buildings (as defined below), and if there are not
a sufficient number of renewals of existing leases of comparable space in
Comparable Buildings to effectively determine the Prevailing Market Rate,
Prevailing Market Rate may include the rent to be paid for comparable space by
new tenants of the Building or Comparable Buildings. For purposes of this
Section, “comparable space” shall mean tenancies of office space in the Building
of similar size, term, tenant improvement allowances, base year and location
(adjusted on a square foot basis to reflect the rentable square footage of the
Demised Premises), and if no such comparable space has been leased by Landlord
in the Building within the one (1) year preceding the date of Landlord’s
Response, then “comparable space” shall mean space of similar size, term, tenant
improvement allowances, base year and location in comparable office buildings
(based on buildings of comparable quality and location and only including
buildings constructed since 1990 in the Center City, Market Street West
sub-market, “Comparable Buildings”). If the manner of charging Operating
Expenses or Taxes or other items of escalation to tenants in the Building, or in
comparable buildings utilized by Landlord or such other landlords is different
from that set forth in the Lease, Landlord shall make an adjustment to the
Prevailing Market Rate to take such difference into account and shall make
further adjustments for relevant differences such as size

-50-



--------------------------------------------------------------------------------



 



of space, term, location and incentives for initial occupancy (and the
inapplicability of such incentives in the case of renewals or extensions).
               (C) If Tenant wishes to exercise a Renewal Option, Tenant must,
within fifteen (15) days after receiving a Landlord’s Response (each such period
of time is referred to herein as a “Tenant Response Period”), give written
unconditional notice (“Tenant’s Unconditional Renewal Notice”) to Landlord,
stating that Tenant is exercising such Renewal Option. A Tenant’s Unconditional
Renewal Notice shall constitute Tenant’s agreement with all of the terms and
conditions such Landlord’s Response.
          30.3. Terms of Option. If a Renewal Option is effectively exercised,
all of the terms and conditions contained in this Lease shall continue to apply
during such Renewal Term, except that:
               (A) There shall be no further right of renewal beyond the second
Renewal Term;
               (B) There shall be no rent abatements, construction allowances,
or other concessions for or with respect to such Renewal Term (except to the
extent the same were contained in the relevant Landlord’s Response); and
               (C) The annual minimum rent during such Renewal Term shall be
ninety-five percent (95%) of the annual minimum rent set forth in the relevant
Landlord’s Response or as determined pursuant to the procedure set forth in
Section 30.6 below (provided, however that the annual minimum rent for the first
year of a Renewal Term shall be not less than the escalated annual minimum rent
plus the estimated additional rent for all of the Demised Premises established
for the last year of the Lease term or the first Renewal Term, as the case may
be), and all annual minimum rent and all additional rent for and during such
Renewal Term shall be paid in the manner and at the times required by the Lease.
          30.4. Failure To Exercise. In the event Tenant fails to provide to
Landlord (i) a Tenant’s Conditional Renewal Notice, or (ii) a Tenant’s
Unconditional Renewal Notice, in either case, in the manner and within the
applicable time periods set forth herein, such Renewal Option shall
automatically and immediately terminate and Tenant shall have no other Renewal
Option. In such event, such Renewal Option shall be of no force or effect and
Landlord shall be free to lease the Demised Premises to any other person or
entity, on whatever business terms Landlord may choose.
          30.5. Time of the Essence. Landlord and Tenant agree that all time
periods and deadlines contained in each such Renewal Option are of the essence.
          30.6. Tenant’s Disagreement with Landlord’s Response. Notwithstanding
the foregoing, if Tenant disagrees with Landlord’s determination of the
Prevailing Market Rate as set forth in Landlord’s Response, then, not later than
fifteen (15) days following the receipt by Tenant of Landlord’s Response as
aforesaid, Tenant shall be permitted to exercise, in writing, either of the
following two (2) options:
               (A) Tenant may revoke a previously exercised Renewal Option; or

-51-



--------------------------------------------------------------------------------



 



               (B) Tenant may invoke arbitration under this Section 30.6(B) (any
such notice is referred to as an “Arbitration Notice”). Tenant’s Arbitration
Notice shall include (i) on the cover page, in all capital letters and in
bold-face type, a statement that it is an Arbitration Notice under the Lease;
and (ii) Tenant’s determination of the Prevailing Market Rate (which shall be
presented in the form set forth in Landlord’s Notice). Each party shall, within
ten (10) business days after Landlord’s receipt of the Arbitration Notice,
appoint an auditor and the two (2) auditors so appointed shall, within five
(5) business days after the second of them has been appointed, appoint a third
auditor (the “Third Auditor”). All auditors (including the Third Auditor) shall
have at least ten (10) years experience in the leasing and marketing of
first-class commercial office buildings similar to the Building and shall have
no “disqualifying interest” (as defined below). If the two (2) auditors selected
by the parties are unable to agree upon the Third Auditor within such five
(5) business day period, either party may apply to the Philadelphia Chapter of
the American Arbitration Association for the appointment of the Third Auditor.
If either party fails to appoint an auditor within ten (10) business days of
Landlord’s receipt of the Arbitration Notice, the auditor appointed by the other
party shall be the Third Auditor. The Third Auditor shall review Landlord’s and
Tenant’s determination of the Prevailing Market Rate and shall select the
determination which the Third Auditor believes is most accurate; it is
acknowledged and agreed that the Third Auditor shall only have the authority to
select the determination of the Prevailing Market Rate as calculated by either
Landlord or Tenant (and the Third Auditor shall have no power or authority to
select any other determination) and shall render its decision within ten
(10) days after submission of the issue to the Third Auditor. The parties agree
that the decision of the Third Auditor shall be final and binding on the parties
for the Renewal Term and may be enforced in any court of competent jurisdiction.
The costs of all auditors shall be paid by the losing party. For purposes
hereof, “disqualifying interest” means any direct or indirect financial or other
business interest in Landlord or Tenant or any entity affiliated with either of
them.
               (C) If Tenant fails to notify Landlord, in writing, of its
exercise of either of the options set forth in Sections 30.6(A) or (B) above
within fifteen (15) days following the receipt by Tenant of Landlord’s Response
(time being of the essence thereof), then Tenant shall be deemed to have
accepted Landlord’s determination of the “Prevailing Market Rate” as set forth
in Landlord’s Response, and the Lease shall be renewed and extended for the
Renewal Term, on and subject to the terms and conditions herein set forth.]
     31. Tenant’s Right of First Offer.
     Tenant is hereby granted the right and option (the “First Offer Option”) to
lease space (the “First Offer Space”) on the eighth (8th) or eleventh (11th)
floor of the Building which (i) is then available for lease and (ii) not leased
or subject to any renewal, expansion, or other option set forth in leases in
effect for the Building as of the date of this Lease. The First Offer Option as
aforesaid is hereby granted to Tenant all on and subject to the following terms
and conditions:
          31.1. Landlord’s RFO Notice. Subject to the terms set forth herein, if
at any time during the term of this Lease (the “First Offer Period”), Landlord
shall determine that all or a portion of the First Offer Space shall become
available during the term of this Lease, Landlord shall notify Tenant, in
writing, of such availability of the First Offer Space (“Landlord’s RFO
Notice”). Landlord’s RFO Notice shall identify the applicable portion of the
First Offer Space

-52-



--------------------------------------------------------------------------------



 



which shall become available (to include the location and number of rentable
square feet) and shall contain the proposed business terms of a lease amendment
between Landlord and Tenant in respect of such space, which business terms shall
include: (i) the commencement date (the “First Offer Space Commencement Date”)
and the expiration date (the “First Offer Space Expiration Date”), which First
Offer Space Expiration Date shall be, subject to Section 31.3 below, the
expiration date of this Lease, but in no event shall the First Offer Space
Expiration Date be less than sixty (60) months after the First Offer Space
Commencement Date, (ii) rental rates and other business terms, which shall be
based on Landlord’s then offered rental rates and other business terms,
(iii) provisions relating to additional rent (including Tenant’s Share of Taxes
and Tenant’s Share of Operating Expenses), and (iv) provisions relating to the
tenant improvement allowance, which shall be based on Landlord’s then offered
tenant improvement allowance, adjusted for the term of the Lease with respect to
such First Offer Space.
          31.2. Definition of “available”. For the specific purposes of this
Section, First Offer Space shall be considered “available” only if, in
Landlord’s sole judgment, such space is not leased, or subject to lease, for any
part of the period commencing on the First Offer Space Commencement Date and
expiring on the First Offer Space Expiration Date; provided, however, that
(i) Landlord may permit any then existing tenant to renew or extend its lease
(either by the execution of a new lease or by an amendment to its existing
lease), whether or not such lease contains an option to do so, and the space
subject to any such lease shall not be considered “available”; and (ii) space
recaptured by Landlord from a tenant as a result of Landlord exercising its
right to do so upon receiving a request to sublease shall not be considered
“available”.
          31.3. Exercise. A First Offer Option must be exercised on and subject
to the following terms and conditions: (i) a First Offer Option must be
exercised by Tenant, if at all, by written notice from Tenant to Landlord given
not later than twenty (20) days following the date of Tenant’s receipt of a
Landlord’s RFO Notice in respect thereof; and (ii) at the time of exercising any
First Offer Option, this Lease shall be in full force and effect and no Event of
Default under the Lease shall exist on the date that Tenant exercises the First
Offer Option; provided, however, that if on the date that Tenant exercises the
First Offer Option, an event which, with the passage of time, the giving of
notice or both, would constitute an Event of Default shall have occurred,
Tenant’s failure to cure such event within the applicable cure period under the
Lease shall, at Landlord’s election, render Tenant’s exercise of the First Offer
Option null and void. If there shall remain less than sixty (60) full calendar
months in the term of this Lease at the time Tenant exercises a First Offer
Option, then Tenant shall be required to exercise its next following Renewal
Option as a condition of its exercising said First Offer Option (or if there
shall not then be available any Renewal Option, then the First Offer Option
shall be null and void). Tenant’s exercise of the First Offer Option shall
constitute Tenant’s agreement with all of the terms and conditions of Landlord’s
RFO Notice. Time is of the essence with respect to Tenant’s exercise of its
First Offer Option.
          31.4. Lease Terms. In the event a First Offer Option is effectively
exercised, all terms and conditions contained in the Lease shall continue to
apply in respect of the First Offer Space so taken, effective as of the First
Offer Space Commencement Date, on and subject to (and expressly including) all
of the terms and provisions set forth in the applicable Landlord’s RFO Notice.
All First Offer Space that is taken, in accordance with the foregoing provisions
of

-53-



--------------------------------------------------------------------------------



 



this Section, shall become part of the Demised Premises and included as such for
all purposes of the Lease. If Tenant effectively exercises its First Offer
Option, then Landlord and Tenant shall promptly thereafter execute an amendment
to this Lease confirming such exercise and reflecting the terms and conditions
set forth herein and in the Landlord’s RFO Notice.
          31.5. Failure to Exercise. In the event Tenant fails to exercise a
First Offer Option in the manner and within the applicable time period therefor
set forth herein, then the First Offer Option with respect to that space so
offered by Landlord shall immediately terminate and Tenant shall have no other
First Offer Option with respect to such space. Upon Tenant’s failure to exercise
a First Offer Option, Landlord shall be free to lease such First Offer Space to
any other person or entity, provided Landlord shall not consummate a lease with
such third party if the aggregate economic terms, adjusted appropriately, are
less than ninety percent (90%) of the aggregate economic terms stated in
Landlord’s RFO Notice, without first offering such terms to Tenant. In such
event, Tenant shall have two (2) business days from when Tenant receives such
terms from Landlord to notify Landlord in writing of Tenant’s decision to either
accept or reject such terms.
          31.6. If, during the first twenty-four (24) months of the term of this
Lease, Landlord enters into a lease with a tenant for the entire eighth (8th)
floor of the Building, Landlord (in lieu of the right of first offer applicable
to the eighth (8th) floor) shall provide Tenant a First Offer Option (in the
same manner as is described in this Section 31) on another floor served by the
same elevator bank in the Building as serves the Demised Premises, when such
space is available (and subject to any renewal, expansion, or other option
heretofore given to other tenant(s) in the Building.
     32. Right of First Refusal.
Tenant is hereby granted the right and option (“First Refusal Option”) to lease
any available space on the 9th floor (other than the 9th Floor Space) in the
Building (as more fully shown on Exhibit “G” attached hereto, the “RFR Space”);
all on and subject to the following terms and conditions:
          32.1. Landlord’s Notice. Landlord shall provide Tenant with notice
(“Landlord’s Notice”) upon Landlord signing a term sheet or letter of intent
with any prospective tenant for any RFR Space. Landlord and Tenant agree that if
the space that is the subject of such term sheet or letter of intent includes
other space in addition to the RFR Space as part of a single transaction, all of
such space shall collectively be subject to the provisions of this Section 32,
subject to the conditions set forth in Section 32.2 below. Landlord’s Notice
shall identify the applicable space and shall contain the proposed terms of a
lease amendment between Landlord and Tenant in respect of such space, which
terms shall be based upon the terms set forth in the term sheet or letter of
intent between Landlord and such prospective tenant, and which shall include:
(i) commencement date and expiration date, (ii) minimum rent (and increases in
or adjustments of minimum rent), (iii) provisions relating to additional rent
(including, but not limited to, Tenant’s Proportionate Share of Taxes and
Proportionate Share of Operating Expenses and the Base Amount for Taxes and
Operating Expenses) and (iv) construction allowances or other concessions. In
respect of the foregoing, Landlord’s Notice (and the terms set forth therein)
shall in all cases provide for the following: (a) as to allowances, Tenant will
be offered a

-54-



--------------------------------------------------------------------------------



 



construction allowance in respect of the RFR Space equal to the allowance
offered to such prospective tenant adjusted to reflect the difference between
the term of such proposed lease with such prospective tenant and the remaining
term of this Lease; and (b) as to minimum rental rate, the minimum rent which
shall be offered to Tenant shall be the greater of (x) the rental rate offered
to such prospective tenant or (y) the rental rate then currently paid by Tenant
pursuant to this Lease.
          32.2. Exercise. A First Refusal Option must be exercised, if at all,
on and subject to the following terms and conditions: (i) a First Refusal Option
must be exercised by Tenant, if at all, by notice from Tenant to Landlord given
not later than five (5) business days following the date of Tenant’s receipt of
a Landlord’s Notice in respect thereof; (ii) at the time of exercising any First
Refusal Option, this Lease shall be in full force and effect and there shall
exist no Event of Default or event which, with the passing of time, the giving
of notice or both, would constitute an Event of Default, and (iii) Tenant must
lease the RFR Space starting from the demising wall located on the northeast
side of the Building. If there shall remain less than sixty (60) full calendar
months in the term of this Lease at the time Tenant exercises a First Refusal
Option, then Tenant shall be required to exercise its next following Renewal
Option as a condition of its exercising said First Refusal Option (or if there
shall not then be available any Renewal Option; then in either case the First
Refusal Option shall be null and void). Notwithstanding any other provision of
this Section 32, for any Landlord’s Notice received by Tenant pursuant to this
Section 32 in the first two (2) years of the Term of this Lease, Tenant,
irrespective of the amount of the RFR Space, shall have the right to take a
specified area agreed upon by Tenant which comprises at least fifty percent
(50%) of the remaining available space on the 9th floor not previously leased by
Tenant, even if such area is less than all of the space subject to the
Landlord’s Notice, provided that Landlord may adjust the size of such space by
up to five percent (5%) (more or less) to ensure the marketability of the
residual space.
          32.3. Lease Terms. In the event a First Refusal Option is effectively
exercised as aforesaid, all terms and conditions contained in the Lease shall
continue to apply in respect of the space so taken, effective as of the
commencement date for the space so taken, on and subject to (and expressly
including) all of the terms and provisions set forth in the applicable
Landlord’s Notice. All space that is taken, in accordance with the foregoing
provisions of this Section 32, shall become part of the Demised Premises and
included as such for all purposes of the Lease, and all space so taken shall be
leased for the term as set forth in Landlord’s Notice. If Tenant effectively
exercises its First Refusal Option as aforesaid, then Landlord and Tenant shall
promptly thereafter execute an amendment to this Lease confirming such exercise
and reflecting the terms and conditions set forth herein and in the Landlord’s
Notice.
          32.4. Failure to Exercise. In the event Tenant fails to exercise a
First Refusal Option in the manner and within the applicable time period
therefor set forth herein, such unexercised First Refusal Option shall lapse and
the First Refusal Option no longer shall be of any force or effect if Landlord
shall then lease the RFR Space described in such term sheet or letter of intent
to the tenant with whom Landlord shall have entered in the term sheet or letter
of intent.
          32.5. No Applicability. Notwithstanding anything contained in this
Section 32 to the contrary, the terms and conditions of this Section 32 and
Tenant’s First Refusal Option shall

-55-



--------------------------------------------------------------------------------



 



not apply to (i) any space that is subject to any renewal, expansion, or other
option heretofore given or granted to any existing occupant of the Building or
(ii) any space where Landlord has permitted any then-existing tenant to renew or
extend its lease (either by the execution of a new lease or by an amendment to
its existing lease) with respect to such space, whether or not such lease
contains an option to do so.
     33. Parking
     During the term of this Lease, Landlord shall make available to Tenant, at
the then current rate being charged by the owner or manager of the parking
garage, twelve (12) reserved parking spaces (the “Reserved Spaces”) on the same
level within the garage that is located at the Building, pursuant to the
customary leasing or licensing agreement used by the owner or manager of the
parking garage. Tenant will be responsible for entering into and complying with
such agreement. As of the date of this Lease, the fee for each of the Reserved
Spaces is $355 per month, which fee is subject to change. The monthly fee shall
be waived for four (4) of the Reserved Spaces for a period from the Commencement
Date through the end of the twelfth (12th) month after the Commencement Date.
Subject to force majeure and Governmental Requirements, Landlord shall cause the
parking garage to be open and available for parking by Tenant’s employees 24
hours a day, seven days a week.
     34. Satellite Equipment.
     . Landlord hereby grants to Tenant, commencing on the Commencement Date and
ending on the expiration or other termination of this Lease, a license (the
“License”) to install, use, operate and maintain, one (1) eighteen (18) inch
Satellite Dish Antenna (the “Equipment”) on the roof of the Building in
accordance with the following terms and conditions.
          34.1. Installation of Equipment. The Equipment shall be installed,
used, operated and maintained solely in the space designated by Landlord (the
“Licensed Space”) and solely at the expense of Tenant. Tenant shall coordinate
any installation activities with Landlord and shall neither bring equipment to
the site, nor commence its installation within the Licensed Space, without first
giving Landlord reasonable notice of the date and time of the planned
installation. Tenant shall furnish Landlord, for Landlords prior approval,
detailed plans and specifications for any future installations. Tenant will
indemnify, defend and hold harmless Landlord from and against all costs and
expenses in connection with the installation, use, operation and maintenance of
the Equipment and will not suffer or permit any mechanic liens to be claimed as
a result of any such work. Should any such mechanics liens be placed against the
Building or any part thereof or against any interest of Landlord therein, Tenant
shall pursue the release of any such liens and be responsible for the cost of
releasing the same in accordance with Paragraph 6.9 of this Lease.
               (i) The Equipment shall in all cases be installed, used,
operated, maintained and removed in compliance with the following requirements:
(1) the Equipment shall not interfere in any way with the Building’s
engineering, window washing or other maintenance functions; (2) the Equipment
must be properly secured and installed so as not to be affected by high winds or
other elements; (3) the Equipment must be properly grounded; (4) the size, color
and other aesthetics of

-56-



--------------------------------------------------------------------------------



 



the Equipment shall be approved by Landlord (which shall not be unreasonably
withheld); (5) the weight of the Equipment shall not exceed the load limits of
the Building; (6) in no event shall the Equipment or any appurtenant wiring or
cable interfere with or otherwise affect the electrical, mechanical, structural,
life safety or other building systems of the Building; and (7) the Equipment
shall not adversely affect the ordinary operation of the Building or the use and
occupancy of the Building by other tenants or other persons or adversely affect
any warranty covering or extending to the roof.
          34.2 Operation of the Equipment. Tenant will, at all times in
connection with the installation, use, operation and maintenance of the
Equipment, comply with all federal, state and local governmental and
quasi-governmental laws, statutes, codes, rules, ordinances and regulations
affecting the installation, use, operation and maintenance of the Equipment,
including applicable building and fire codes, and will particularly comply with
all requirements of the Federal Aviation Administration and the Federal
Communications Commission in respect thereof. In connection with the foregoing,
Tenant, at Tenant’s own cost and expense, shall be obligated to secure and
obtain all required permits, approvals and licenses for or with respect to the
installation and operation of the Equipment prior to the commencement of any
installation activities hereunder, and Tenant shall be obligated to keep in
force and renew all thereof before the same, or any of thereof, shall expire.
               (i) The use of the Equipment by Tenant will be such as not to
cause any interference (as defined by engineering standards of the Federal
Communications Commission) with communication or other equipment presently or
hereafter located at or about the Building and belonging to or operated by
Landlord, any tenant or other occupant of the Building or any parties to whom
Landlord has previously granted rights, or hereafter may grant rights. Tenant
will indemnify, defend and hold harmless Landlord from and against any and all
claims for damages due to its Equipment or the transmissions therefrom which
cause any such interference. Landlord will promptly notify Tenant of any claim
from third parties of alleged interference created by Tenant’s installation or
from transmissions or receptions from such installations. Upon receipt of any
notification from Landlord of any such claimed interference, Tenant will
undertake the handling of such claim and shall indemnify, defend and hold
harmless Landlord from and against any and all cost and expenses arising by
reason of such claim. As part of the installation of the Equipment, Tenant will
appropriately filter and trap any and all byproducts or interferences through
existing broadcast installations and their signals or through other appropriate
means.
               (ii) Tenant will bear all costs and expenses in connection with
the design, permitting, installation, use, operation, maintenance and removal of
the Equipment, including all costs relating to the repair of any damage to the
roof or other parts of the Building caused directly or indirectly by any such
installation, use, operation, maintenance or removal, including without
limitation water damage or other damage resulting from the elements.
               (iii) For all purposes of this License, the Equipment shall be
considered personal property and shall remain the property of Tenant. Landlord
shall not be obligated or responsible for, and Tenant alone shall be responsible
for, any damage, theft or vandalism of the Equipment and for any and all
expenses resulting from any such damage, theft or vandalism, except if the same
is caused by the negligent or willful act of Landlord or its employees or
agents.

-57-



--------------------------------------------------------------------------------



 



               (iv) Upon the expiration or sooner termination of this Lease the
Equipment shall be removed by the Tenant and the roof of the Building shall be
repaired and restored to its original condition by the Tenant, all at Tenant’s
sole cost and expense.
          34.3. Indemnity. Tenant will indemnify, defend and hold harmless
Landlord from and against any claim for damage to person or property arising out
of or in connection with the exercise of Tenant’s rights pursuant to this
Section 34, or otherwise arising out of or in connection with Tenant’s
installation, use, maintenance, operation, repair, removal or replacement of the
Equipment.
          34.4. Insurance. All installation, repair, reorientation, removal or
reinstallation of the Equipment and its use, operation and maintenance, shall
comply with all requirements of the insurance company insuring the Building
against fire, windstorm, liability and extended coverage damage. Should the
activities of Tenant pursuant to this Section 34 result in any increase of
insurance premium, the amount of such increase will be paid for solely by
Tenant.
          34.5. Non-Exclusivity. Tenant’s right to install the Equipment is
exclusive solely as to the Licensed Space and does not confer upon Tenant the
right to exclusive use of the other roof areas of the Building, it being
understood that Landlord may, from time to time, grant similar rights to other
tenants in the Building provided their activities do not unreasonably interfere
with the activities of Tenant permitted hereby.
          34.6. Placement. It is expressly understood and acknowledged that the
installation and placement of the Equipment from both an aesthetic and an
engineering standpoint, is of substantial importance to Landlord. Tenant shall
provide Landlord with plans indicating the placement and installation of the
Equipment which shall be approved by Landlord. No variation from the plans for
the Equipment submitted to Landlord by Tenant will be permitted without the
prior written consent of Landlord. Tenant may, upon reasonable notice to
Landlord and at Tenant’s own cost, repair, replace, reorient or remove the
Equipment or any portion thereof, or replace the same with generally similar
equipment, provided that (1) any new equipment does not weigh substantially more
than the Equipment and can be properly accommodated on the roof of the Building
without placing greater demands upon the electrical, mechanical, structural,
life safety and other building systems of the Building; (2) Tenant at its cost,
shall restore the roof of the Building to the condition in which it was prior to
such repair, reorientation, removal or replacement, and all of such repair,
reorientation, removal or replacement shall be performed in accordance with good
engineering practice and by contractors or other persons approved by Landlord;
and (3) all plans and designs of Tenant relating to any such repair,
reorientation, removal or replacement shall in any case be subject to the prior
written approval of Landlord.
          34.7 Relocation. Landlord, at its sole expense, upon not less than
thirty (30) days prior written notice to Tenant (the “Equipment Relocation
Notice”), may require Tenant to relocate from the Licensed Space to other space
of comparable size on the roof of the Building. In the event of any such
relocation, Landlord shall pay the reasonable expenses of moving Tenant’s
Equipment to the new space. Use and occupancy by Tenant of the new space shall
be under and pursuant to the same terms, conditions and provisions of this
License (with the exception of the designation of the new premises as the
Licensed Space) and Tenant shall execute any and all amendments to this

-58-



--------------------------------------------------------------------------------



 



License as Landlord shall deem reasonably necessary to effectuate the provisions
of this Paragraph. Notwithstanding the foregoing, if the replacement space
designated by Landlord in the Equipment Relocation Notice to Tenant is not
suitable for Tenant’s use pursuant to this License, then Tenant may terminate
this License by written notice to Landlord, which termination notice shall only
be effective if it is received by Landlord within thirty (30) days after
Tenant’s receipt of the Equipment Relocation Notice.
          34.8 Assignment Provision. If Landlord grants an exclusive right to
maintain and/or manage rooftop communications equipment at the Building to a
third party which is not a party to this agreement, then Landlord shall,
following thirty (30) days advance notice to Tenant, make reasonable efforts to
assign this License to such third party.

-59-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound hereby, the parties
hereto have caused this Office Lease to be executed by their duly authorized
representatives the day and year first above written.

              WITNESS:    LANDLORD:

NNN 1818 Market Street, LLC (and all tenants in common)
          By:   Triple Net Properties Realty, Inc.                 (“Agent” for
Landlord)                                By:   /s/ Jeff Hanson, President & CEO
            Authorized Signature                  WITNESS:    TENANT:

eResearchTechnology, Inc.
        By:   /s/ Michael J. McKelvey     Name:        Name:   Michael J.
McKelvey            Title:   President & CEO     

-60-



--------------------------------------------------------------------------------



 



EXHIBIT A
[ATTACHED TO EXECUTED LEASE ARE FLOOR PLAN DIAGRAMS OF THE
LEASED PREMISES CONCOURSE, 9TH FLOOR AND 10TH FLOOR]

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c76647w7121901.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c76647w7121902.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c76647w7121903.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LEGAL DESCRIPTION
PREMISES “A” — (FEE SIMPLE ESTATE)
ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, SITUATE in the 8th Ward of the City of Philadelphia described
according to a Survey and Plan of Property made for 1818 Market Street, by
Barton & Martin Engineers, dated October 4, 1996 and last revised on
December 16, 1996, to wit:
BEGINNING at a point formed by the Southerly side of Market Street (100 feet
wide) and the Easterly side of 19th Street (50 feet wide); thence extending
Eastwardly along the said Southerly side of Market Street the distance of 153
feet 0 inches to a point; thence Southwardly on a line parallel with said 19th
Street 176 feet 0 inches to a point on the Northerly side of Ludlow Street (24
feet 6 inches wide); thence Westwardly along the said Northerly side of Ludlow
Street 153 feet 0 inches to a point on the said Easterly side of 19th Street;
thence Northwardly along the said Easterly side of 19th Street 176 feet 0 inches
to a point on the said Southerly side of Market Street being the first mentioned
point and place of beginning.
AND ALSO ALL THAT CERTAIN lot or piece of ground with the buildings and
improvements thereon erected, SITUATE in the 8th Ward of the City of
Philadelphia described according to a Survey and Plan of Property made for 1818
Market Street, by Barton & Martin Engineers, dated October 4, 1996 and last
revised on December 16, 1996, to wit:
BEGINNING at a point on the Southerly side of Market Street (100 feet wide),
said point being measured in an Eastwardly direction along the said Southerly
side of Market Street 193 feet 0 inches from the Easterly side of 19th Street
(50 feet wide); thence extending Eastwardly along the said Southerly side of
Market Street the distance of 48 feet 0 inches to a point; thence Southwardly on
a line parallel with said 19th Street passing through a wall 176 feet 0 inches
to a point on the Northerly side of Ludlow Street (24 feet 6 inches wide);
thence Westwardly along the said Northerly side of Ludlow Street 48 feet 0
inches to a point; thence Northwardly parallel with the said Easterly side of
19th Street 176 feet 0 inches to a point on the said Southerly side of Market
Street being the first mentioned point and place of beginning.
PREMISES “B” — (AIR RIGHTS)
ALL THAT CERTAIN AIR SPACE OVER AND ABOVE THE EIGHT FOLLOWING DESCRIBED PREMISES
in accordance with a Plan prepared by Barton & Martin, Engineers, dated
March 30, 1972, made for the Holiday Inn, last revised March 29, 1988, SITUATE
in the 8th Ward of the City of Philadelphia.

 



--------------------------------------------------------------------------------



 



PARCEL B-1 3RD FLOOR PARKING LEVEL
BEGINNING on a plane being elevation +64 feet 2 inches (Philadelphia City Datum)
at the intersection of the West side of 18th Street (50 feet wide) with the
South side of Market Street (100 feet wide); thence West along said side of
Market Street 3 feet 6 inches to a point; thence South along a line parallel
with 18th Street 176 feet 0 inches to a point on the North side of Ludlow Street
(24 feet 6 inches wide); thence East along said side of Ludlow Street 3 feet 6
inches to the West side of 18th Street; thence North along said side of 18th
Street 176 feet 0 inches to a point and place of beginning.
PARCEL B-2 7TH FLOOR LEVEL LUDLOW STREET SIDE
BEGINNING on a plane being elevation +102 feet 3 inches (Philadelphia City
Datum) at a point on the North side of Ludlow Street (24 feet 6 inches wide)
located 68 feet 6 inches West of the intersection of the West side of 18th
Street (50 feet wide); thence leaving said side of Ludlow Street North on a line
parallel with 18th Street 63 feet 2 inches to a point; thence West along a line
perpendicular to 18th Street 13 feet 7 inches to a point; thence South on a line
parallel with 18th Street 49 feet 8 inches to a point of curve; thence along a
line curving to the right in a Southwesterly direction with a radius of 13 feet
1 inch, the are distance of 20 feet 6-5-8 inches to a point; thence South along
a line parallel with 18th Street 0 feet 7 inches to a point on the North side of
Ludlow Street; thence East along said side of Ludlow Street 26 feet 8 inches to
the point and place of beginning.
PARCEL B-3 7TH FLOOR LEVEL MARKET STREET SIDE
BEGINNING at a plane being elevation +102 feet 3 inches (Philadelphia City
Datum) at a point on the South side of Market Street (100 feet wide) located 68
feet 6 inches from the West side of 18th Street (50 feet wide); thence West
along said side of Market Street 86 feet 6 inches to a point; thence South along
a line parallel with 18th Street 2 feet 0 inches to a point; thence East along a
line perpendicular to 18th Street 59 feet 10 inches to a point of curve; thence
along a line curving to the right in a Southeasterly direction with a radius of
13 feet 1 inch the are distance of 20 feet 6-5-8 inches to a point of tangent;
thence South along a line parallel with 18th Street 86 feet 3 inches to a point;
thence East along a line perpendicular to 18th Street 13 feet 7 inches to a
point; thence North along a line parallel with 18th Street 101 feet 10 inches to
the point and place of beginning.
PARCEL B-4 BRIDGE
BEGINNING on a plane being elevation +122 feet 10 inches (Philadelphia City
Datum) at an interior point located on the two following courses and distances
from the intersection of the West side of 18th Street (50 feet wide) with the
North Side of Ludlow Street (24 feet 6 inches wide) (1) West along the said side
of Ludlow Street 68 feet 6 inches, (2) North along a line parallel to 18th
Street 63 feet 2 inches; thence from beginning point North along a line parallel
with 18th Street 11 feet 0 inches to a point; thence West along a line
perpendicular to 18th Street 13 feet 7 inches to a point; thence South along a
line parallel with 18th Street 11 feet 0 inches to a point; thence East along a
line perpendicular to 18th Street 13 feet 7 inches to the point and place of
beginning.

-2-



--------------------------------------------------------------------------------



 



PARCEL B-5 8TH FLOOR ROOF LEVEL
BEGINNING on a plane being elevation +127 feet 5 inches (Philadelphia City
Datum) at an interior point located on the two following courses and distances
from the intersection of the West side of 18th Street (50 feet wide) with the
South Side of Market Street (100 feet wide) (1) West along said side of Market
Street 155 feet 0 inches (2) South along a line parallel with 18th Street 2 feet
0 inches; thence from beginning point South along a line parallel with 18th
Street 93 feet 7 inches to a point; thence East along a line perpendicular to
18th Street 60 feet 3 inches to a point; thence South along a line parallel with
18th Street 18 feet 0 inches to a point; thence East along a line perpendicular
to 18th Street 12 feet 8 inches to a point; thence North along a line parallel
with 18th Street 98 feet 6 inches to a point of curve; thence along a line
curving to the left in a Northwesterly direction with a radius of 13 feet 1 inch
the are distance of 20 feet 6-5-8 inches to a point of tangent; thence West
along a line perpendicular to 18th Street 59 feet 10 inches to the point and
place of beginning.
PARCEL B-6 8TH FLOOR LEVEL
BEGINNING on a plane being elevation +114 feet 3 inches (Philadelphia City
Datum) at a point on the North side of Ludlow Street (24 feet 6 inches wide)
located 95 feet 2 inches West of the West side of 18th Street (50 feet wide);
thence leaving Ludlow Street North on a line parallel with 18th Street 0 feet 7
inches to a point; thence along a line curving to the left in a Northeasterly
direction with a radius of 13 feet 1 inch the are distance of 20 feet 6-5-8
inches to a point of tangent; thence North along a line parallel with 18th
Street 48 feet 5 inches to a point; thence West along a line perpendicular to
18th Street 12 feet 8 inches to a point; thence North along a line parallel with
18th Street 18 feet 0 inches to a point; thence West along a line perpendicular
to 18th Street 60 feet 3 inches to a point; thence South along a line parallel
with 18th Street 80 feet 5 inches to a point on the North side of Ludlow Street;
thence East along said side of Ludlow Street 59 feet 10 inches to the point and
place of beginning.
PARCEL B-7 25TH FLOOR ROOF LEVEL
BEGINNING on a plane being at the elevation +263 feet 4 inches (Philadelphia
City Datum) at a point on the Southerly side of Market Street (100 feet wide)
measured Westwardly along the said Southerly side of Market Street the distance
of 3 feet 6 inches from the Westerly side of 18th Street (50 feet wide); thence
extending Southwardly on a line parallel with said 18th Street the distance of
143 feet 2 inches to a point; thence Westwardly on a line at right angles to
said 18th Street 17 feet 9 inches to a point; thence Westwardly still on a line
at right angles to said 18th Street 43 feet 6 inches to a point; thence
Northwardly on a line parallel with said 18th Street 114 feet 9 inches to a
point; thence Eastwardly on a line at right angles to said 18th Street 43 feet 6
inches to a point; thence Southwardly on a line parallel with said 18th Street
114 feet 9 inches to a point; thence Eastwardly on a line at right angles to
said 18th Street 17 feet 9 inches to a point; thence Southwardly on a line
parallel with said 18th Street 32 feet 10 inches to a point on the Northerly
side of Ludlow Street (24 feet 6 inches wide); thence Westwardly along the said
Northerly side of Ludlow Street 65 feet 0 inches to a point; thence Northwardly
on a line parallel with said 18th Street 176 feet 0 inches to a point on the
said Southerly side of Market Street; thence Eastwardly along the

-3-



--------------------------------------------------------------------------------



 



said Southerly side of Market Street 65 feet 0 inches to a point being the first
mentioned point and place of beginning.
PARCEL B-8 PENTHOUSE LEVEL
BEGINNING on a place being elevation +287 feet 7 inches (Philadelphia City
Datum) at an interior point located on the two following courses and distances
from the intersection of the West side of 18th Street (50 feet wide) with the
North side of Ludlow Street (24 feet 6 inches wide), (1) North along the said
side of 18th Street 32 feet 10 inches, (2) West along a line perpendicular to
18th Street 21 feet 3 inches; thence from beginning point North along a line
parallel with 18th Street 114 feet 9 inches to a point; thence along a line West
perpendicular to 18th Street 43 feet 6 inches to a point; thence South along a
line parallel with 18th Street 114 feet 9 inches; thence East along a line
perpendicular to 18th Street 43 feet 6 inches to the point and place of
beginning.
TOGETHER WITH AND SUBJECT TO all the rights, terms, conditions, reservations,
restrictions, covenants and easements, if any, as contained in a certain
instrument dated May 19, 1972, by and between Holimark Company, a Pennsylvania
corporation, and Walters Associates, Ltd., a Delaware corporation, as recorded
in Deed Book DCC 99, Page 25.]
Property Address: 1818-1828 Market Street (Premise A-Fee Estate);
Registry Number: 1 S 11-184, 185, 186, 187, 188, 189, 190, 191; 1 S 11-192 and
193 (Premises A-Fee Estate)
BRT Tax Number: 88-3-033001 (Premises A-Fee Estate)
PREMISES “C” (Leasehold Estate)
ALL THAT CERTAIN LEASEHOLD ESTATE granted by that certain Lease from Isadore
Braslau, Trustee to Walters Associates, Ltd., dated 5/15/1972 and recorded
5/19/1972 in Deed Book DCC 98 page 568, according to a Survey and Plan of
Property made for 1818 Market Street by Donald J. Barton, Registered
Professional Land Surveyor, dated 4/12/1984 and more particularly described as
follows:
ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, situate on the South side of Market Street, at the distance of
203 feet measured Westward from the West side of 18th Street, in the 8th Ward of
the City of Philadelphia.
CONTAINING in front or breadth on the said South side of Market Street, 40 feet
and extending of that width in length or depth Southward between parallel lines
at right angles to Market Street, 176 feet to Ludlow Street.
BEING BRT #88-3-0335-00.
BEING commonly known as 1830-1834 Market Street

-4-



--------------------------------------------------------------------------------



 



EXHIBIT “C”
CONFIRMATION OF LEASE TERM
          THIS CONFIRMATION OF LEASE TERM is made this            day of
                    , 2008, by and between NNN 1818 Market Street, LLC, NNN 1818
Market Street 1, LLC, NNN 1818 Market Street 2, LLC, NNN 1818 Market Street 3,
LLC, NNN 1818 Market Street 4, LLC, NNN 1818 Market Street 5, LLC, NNN 1818
Market Street 6, LLC, NNN 1818 Market Street 7, LLC, NNN 1818 Market Street 8,
LLC, NNN 1818 Market Street 9, LLC, NNN 1818 Market Street 10, LLC, NNN 1818
Market Street 11, LLC, NNN 1818 Market Street 13, LLC, NNN 1818 Market Street
14, LLC, NNN 1818 Market Street 15, LLC, NNN 1818 Market Street 16, LLC, NNN
1818 Market Street 17, LLC, NNN 1818 Market Street 18, LLC, NNN 1818 Market
Street 20, LLC, NNN 1818 Market Street 21, LLC, NNN 1818 Market Street 22, LLC,
NNN 1818 Market Street 23, LLC, NNN 1818 Market Street 24, LLC, NNN 1818 Market
Street 25, LLC, NNN 1818 Market Street 26, LLC, NNN 1818 Market Street 27, LLC,
NNN 1818 Market Street 28, LLC, NNN 1818 Market Street 29, LLC, NNN 1818 Market
Street 30, LLC, NNN 1818 Market Street 31, LLC, NNN 1818 Market Street 34, LLC,
NNN 1818 Market Street 35, LLC, NNN 1818 Market Street 36, LLC, NNN 1818 Market
Street 37, LLC, NNN 1818 Market Street 38, LLC, each one a Delaware limited
liability company (collectively, “Landlord”) acting by and through Triple Net
Properties Realty, Inc. (“Agent” for Landlord), and eResearchTechnology, Inc., a
Delaware corporation (hereinafter referred to as “Tenant”).
RECITALS
          A. Under a certain Office Lease between Landlord and Tenant dated
                    , 2008 (the “Lease”), Landlord leased to Tenant, and Tenant
leased from Landlord, certain Demised Premises more particularly identified
therein, consisting of (i) 29,609 rentable square feet, located on the tenth
(10th) floor (the “10th Floor Space”), (ii) 17,240 rentable square feet located
on the ninth (9th) floor (the “9th Floor Space”) and (iii) 12,546 rentable
square feet located on the Concourse Level (the “Concourse Space”) (collectively
referred to as the “Demised Premises” in the office building known as 1818
Market Street, or such other name as Landlord may from time to time designate,
located at 1818 Market Street, Philadelphia, Pennsylvania 19103. Capitalized
terms, when used herein without separate definition, will have the same
respective meanings as in the Lease.
          B. The Lease provides that the parties shall execute a confirmation of
certain information when the Commencement Date of the term of the Lease has been
determined.
CONFIRMATION
          NOW, THEREFORE, Landlord and Tenant hereby confirm and acknowledge the
following:

C-1



--------------------------------------------------------------------------------



 



          1. Term. The term of the Lease commenced on the           day of
                    , 200       (the “Commencement Date”), and shall continue
until the           day of                     , 200      , unless sooner
terminated as provided for in the Lease.
          2. Rent Commencement Date. Tenant’s obligation to pay Minimum Rent
with respect to the Demised Premises commenced on                     , 200     
(the “Rent Commencement Date”).
          3. Demised Premises. Tenant acknowledges that it is in possession of
the Demised Premises; that rent as specified in the Lease began accruing from
the Rent Commencement Date; that the tenant improvement work to be performed by
Landlord in respect of the Demised Premises has been completed; and that the
Demised Premises, and the tenant improvement work therein so completed, have
been accepted by Tenant as being in conformance with the terms of the Lease.
          4. Lease in Effect. Landlord and Tenant each acknowledges that, as of
the date hereof, the Lease is in full force and effect and neither party is
aware of any default by the other thereunder.
          IN WITNESS WHEREOF, the parties hereto have caused this Confirmation
of Lease Term to be duly executed the day and year first above written.

         

WITNESS: LANDLORD:

NNN 1818 Market Street, LLC (and all tenants in common)
      By:   Triple Net Properties Realty, Inc.              (“Agent” for
Landlord)                                                                  
By:           Authorized Signature             

WITNESS:  TENANT:

eResearchTechnology, Inc.
                                                              By:       Name:
                                               Name:         Title:        

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
JANITORIAL SPECIFICATIONS
A. Nightly
     1. Carpeted Floors. All carpeted floors shall be spot vacuumed daily. All
traffic aisles will be 100% vacuumed.
     2. Non-Carpeted Floors. All hard-surfaced resilient floors shall be
dust-mopped nightly using a treated dust mop, moving all light furniture. All
furniture shall be replaced to its original position. Mop under all desks and
large furniture where possible. Spot-clean where necessary to remove spills and
smudges and spray buff as necessary.
     3. Dusting. Using a treated dust cloth, all furniture tops, legs and sides
shall be wiped. Wipe clean telephones, lamps and other accessories. Dust wipe
all horizontal surfaces within reach, including window ledges, baseboards,
ledges, molding, sills on glass and banker-type partitions. Papers left on desk
tops shall not be moved or disturbed. Desktops with papers will not be cleaned.
     4. Furniture and Accessories. File cabinets and other furniture shall be
wiped to remove streaks, stains, spills and finger marks. Wash chalk trays. Wash
blackboards only when requested. Empty all waste baskets and replace liners.
Liners to be provided by Contractor.
     5. Desk Tops. All steel desk top shall be cleaned with a mild soap solution
and wooden desks and furniture shall be polished as required, provided all
papers have been removed from surfaces.
     6. Doors and Walls. All door, jambs, walls, window mullions, and glass
partitions shall be spot-cleaned to remove streaks, smudges, finger marks,
spills and stains, paying particular attention to walls around switch plates and
door jambs and doors around knob and opening edges.
     7. Trash Removal. All trash from wastebaskets and other debris shall be
removed from the premises and deposited in the trash area. New liners shall be
installed as required in all wastebaskets but not less than once a week.
     8. Blinds. Lower all Venetian blinds and close blinds uniformly if
requested by Manager.
B. Weekly
     1. Carpeted Floors. All carpeted floors shall be edged with a small broom
or other edging tool, paying particular attention to corners, behind doors and
around furniture legs and bases. Baseboards shall be wiped with a treated dust
cloth and all carpet 100% vacuumed.
     2. Furniture. All chair and furniture legs and other areas of furniture and
accessories not dusted during the nightly cleaning shall be wiped with a treated
dust cloth.

 



--------------------------------------------------------------------------------



 



C. Monthly
     1. Non-carpeted Floors. All hard-surfaced resilient floors shall be spray
buffed with an electric rotary buffing machine as necessary. All wax marks shall
be removed from baseboards, door, jambs and walls.
     2. High Dusting. All horizontal surfaces and ledges such as picture frames,
etc. that are beyond the reach of normal nightly dusting, shall be dusted
monthly using a treated dust cloth.
     3. Glass Partitions and Doors. All glass doors/partitions shall be
thoroughly cleaned leaving a uniformly clean, bright condition as often as
necessary but not less than once a month. All water marks and stains shall be
wiped from adjoining surfaces and mullions.
D. Bimonthly (Every 60 Days)
     1. Carpeted Floors. All carpeted floors shall be vacuumed using a pile
lifter to restore pile to its original condition and remove all embedded dirt
and grit. Heavy traffic areas may require pile lifting more often, if necessary,
to maintain presentable condition of the carpet.
     2. Non-Carpeted Floors. All hard surfaced resilient floors shall be
completely striped, removing all finish down to the bare, clean floor. After the
floors have been mopped, rinsed and dried, they shall be finished and machine
polished to a uniformly bright, clean appearance. All wax spills and splashes
shall be removed from baseboards, doors, jambs and walls.
     3. Waste Baskets. Waste baskets shall be thoroughly washed inside and out,
dried and replaced to original position. Plastic liners shall be replaced with
new liners, furnished by the Contractor.
E. Semi-Annually
     1. Air Diffusers and Light Fixtures. All air diffusers and light fixtures
shall be thoroughly washed and wiped dry. Light fixture washing shall include
inside of fixture.
     2. Venetian Blinds. All Venetian blinds shall be dusted on both sides of
the blinds without removal of the blinds from the windows.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT E
RULES AND REGULATIONS
     1. The entrances, sidewalks, halls, passages, concourses, plaza, elevators,
lobbies, stairways, and driveways shall not be obstructed by Tenant, other than
during move in or move out of the Demised Premises, or used for any purpose
other than for ingress to and egress from the Demised Premises. The halls,
passages, entrances, elevators, stairways, balconies and roof are not for the
use of the general public, and Landlord shall in all cases retain the right to
control and prevent access thereto of all persons whose presence in the judgment
of Landlord shall be prejudicial to the safety, character, reputation, or
interest of the Building or its tenants, provided that nothing herein contained
shall be construed to prevent such access to persons with whom Tenant normally
deals in the ordinary course of its business unless such persons are engaged in
illegal activities.
     2. Tenant, its employees, contractors, agents, servants, visitors, and
licensees shall not go upon the roof or mechanical floors of the Building
without the written consent of Landlord.
     3. The exterior windows and doors that reflect or admit light or air into
the Demised Premises or the halls, passageways or other public places in the
Building or the Property, shall not be covered or obstructed by Tenant (except
by window blinds permitted as described in Paragraph 4 below). No showcase or
other articles shall be put in front or affixed to any part of the exterior of
the Building or the Property, nor placed in the halls, corridors or vestibules,
nor shall any article obstruct any air conditioning supply or exhaust.
     4. No awnings, air conditioning units, fans, aerials, antennas, or other
projections or similar devices shall be attached to the Building, regardless of
whether inside the Building or on its facade or its roof, without the prior
written consent of Landlord. No curtains, blinds, shades or screens shall be
attached to or hung in, or used in connection with, any window, transom or door
of the Demised Premises or the Building without the prior written consent of
Landlord. All curtains, blinds, shades, screens, and other fixtures must be of a
quality, type, design and color, and attached in the manner approved by
Landlord. All electrical fixtures shall be fluorescent, of a quality, type,
design, and color approved by Landlord unless the prior consent of Landlord has
been obtained for any other lighting or lamping.
     5. No Tenant or employees, contractors, agents, servants, visitors, or
licensees of Tenant shall sweep or throw or permit to be placed, left or
discarded from the Demised Premises any rubbish, paper, articles, objects or
other substances into any of the corridors or halls, elevators, or out of the
doors or stairways of the Building.
     6. Tenant shall at all times keep the Demised Premises neat and orderly.
     7. Tenant shall not mark, paint, drill into, or in any way deface any part
of the Demised Premises, Building or Property. The ceiling shall not be used for
the suspension of any item or fixture, including, without limitation, plants and
decorative items. No boring, drilling of nails or screws, cutting or stringing
of wires shall be permitted, except with the prior written consent of Landlord
and as Landlord may direct. Tenant shall not lay floor tile or other similar
floor covering in the Demised Premises, except with the prior approval of
Landlord. Floor covering shall be

 



--------------------------------------------------------------------------------



 



affixed to the floor in a manner which permits easy removal and shall be subject
to approval by Landlord prior to installation.
     8. No freight, furniture of bulky matter of any description shall be
received into the Building or carried into the passenger or service elevators
except during hours and in a manner approved by Landlord; provided, however, the
foregoing shall not be applicable to tenant’s diagnostic/testing equipment being
moved in and out of the Concourse Space. Any hand trucks, carryalls, or similar
appliances used for delivery or receipt of merchandise or equipment shall be
equipped with rubber tires, side guards and such other safeguards as Landlord
shall require.
     9. Tenant shall not permit any construction work to be done in the Demised
Premises, including moving of office equipment or furniture into or out of the
Demised Premises, except by contractors approved by Landlord; provided, however,
the foregoing shall not be applicable to tenant’s diagnostic/testing equipment
being moved in and out of the Concourse Space.
     10. Any Tenant deciding to move any office equipment or furniture into, out
of, or within the Building must notify Landlord at least one (1) week in advance
of intended move; provided, however, the foregoing shall not be applicable to
tenant’s diagnostic/testing equipment being moved in and out of the Concourse
Space. Such notification shall include: (i) the date of the move, (ii) the time
of move (which shall not be during normal working hours without Landlord’s
consent), (iii) the number of elevators and operators required for the move, and
(iv) an agreement by the Tenant to pay the then prevailing charge for the use of
the elevators and operators. Upon receipt of the above information, Landlord, or
its agent, will issue a letter of authorization to the Tenant to arrange for
elevator operators.
     11. The service elevator shall not be used by Tenant without Landlord’s
prior approval.
     12. Tenant shall not alter any lock or install a new or additional lock or
any bolt or other security device on any door of the Demised Premises without
prior written consent of Landlord. If Landlord shall give its consent, Tenant
shall in each case furnish Landlord with two keys for each such lock and
security device.
     13. Except as permitted under the Lease, no signs, advertisement, notice or
other lettering shall be exhibited, inscribed, painted or affixed by any Tenant
on any part of the outside of the Demised Premises, Building, or Property, or on
the inside of the Demised Premises without the prior written consent of
Landlord. In the event of violation of the foregoing by Tenant, Landlord may
remove same without any liability, and may charge the expense incurred by such
removal to the tenant or tenants violating this rule. Interior signs on Demised
Premises entrances shall be inscribed, painted or affixed for each tenant by
Landlord at the expense of such tenant, and shall be of a size, color and style
acceptable to Landlord.
     14. Landlord shall have the right to prohibit any advertising by Tenant
which, in Landlord’s reasonable opinion, shall impair the reputation of the
Building or its desirability as a building for offices, and upon written notices
from Landlord, Tenant shall refrain from or discontinue such advertising. In no
event shall Tenant, without the prior written consent of Landlord, use the name
of the Building or use pictures or illustrations of the Property in any
advertising other than in indicating Tenant’s address.

-2-



--------------------------------------------------------------------------------



 



     15. Dock facilities are to be used only for loading and unloading
procedures. No parking or storage privileges are extended. No dumpsters are to
be placed at the loading dock without prior notification and approval by
Landlord.
     16. None of Tenant’s agents, contractors, sublessees, assignees, licensees
or invitees, nor any of their respective employees, shall smoke (i) within the
Demised Premises, (ii) elsewhere within the Building, or (iii) within twenty
(20) feet of any Building entrance, at any time.
     17. If Tenant desires telecommunications signaling, telephonic, protective
alarm, connections, or other such wires, apparatus, or devices, Landlord will
direct electricians as to where and how the wires are to be introduced. No
boring or cutting for wires or otherwise shall be made without directions and
approval from Landlord. All wires must be clearly tagged at the distributing
boards and junction boxes, and elsewhere as required by Landlord, with the
number of the office to which said wires lead, the purpose of the wires, and the
name of the concern, if any, operating or servicing the same.
     18. The electrical, mechanical, and telephone closets, water and wash
closets, drinking fountains and other plumbing, electrical and mechanical
fixtures shall not be used for any purposes other than those for which they were
constructed, and no sweepings, rubbish, rags, coffee grounds, acids or other
substances shall be deposited therein. No access to the electrical, mechanical
and telephone closets will be permitted without the prior consent of Landlord.
All damages resulting from any misuse of the fixtures shall be borne by the
Tenant who, or whose servants, employees, agents, visitors or licensees, shall
have caused the same. No person shall waste water by interfering or tampering
with the faucets or otherwise.
     19. Intentionally Deleted.
     20. Tenant shall not create, execute, or deliver any financing or security
agreement of any kind that may be considered or give rise to any lien upon the
Demised Premises, the Building, or the Property.
     21. Tenant, any of Tenant’s servants, employees, contractors, agents,
visitors, or licensees, shall not at any time use, bring or keep upon the
Demised Premises, the Building, or the Property any flammable, combustible,
caustic, poisonous or explosive fluid, chemical or substance, or any chemical
except such as are components of commercial products as are normally used by
occupants of office buildings for ordinary cleaning and office related supplies
in reasonable quantities and in compliance with applicable law.
     22. No portion of the Demised Premises, Building, or Property shall be used
or occupied at any time for manufacturing, for the storage of merchandise, for
the sale of merchandise, goods or property of any kind at auction or otherwise,
or as sleeping or lodging quarters.
     23. In the design, layout, construction, renovation, and/or installation of
Tenant’s demising walls, partitions, furniture, fixtures, equipment, and all
other improvements and betterments of or in the Demised Premises, the live load
of seventy (70) pounds per square foot shall not be exceeded at any time.

-3-



--------------------------------------------------------------------------------



 



     24. Tenant shall not engage or pay any employees on the Demised Premises,
except those actually working for such Tenant on said Demised Premises.
     25. Tenant shall not contract for any work or service which involves the
employment of labor incompatible with the employees of the Building or with
employees of contractors doing work or performing services by or on behalf of
Landlord, or which would disturb harmonious labor relations.
     26. No bicycles, vehicles, animals, or birds of any kind (other than
service animals for a blind person), shall be brought into or kept by Tenant in
or about the Demised Premises, the Building, or the Property.
     27. Tenant shall not do or commit, or suffer to be done or committed, any
act or thing whereby, or in consequence whereof, the rights of other tenants
will be obstructed or interfered with, or other tenants will in any other way be
injured or annoyed, or whereby the Building will be damaged, nor shall Tenant
cause or suffer to be caused any noise, vibrations, obnoxious odors, or
electronic interference which disturbs other tenants, the operation of their
equipment or the operation of any equipment in the Building (including, without
limitation, radio, television reception). Tenant shall not suffer nor permit the
Demised Premises or any part thereof to be used in any manner or anything to be
done therein nor suffer nor permit anything to be brought into or kept in the
Demised Premises which, in the judgment of Landlord, shall in any way impair or
tend to materially impair the character, reputation, or appearance of the
Building.
     28. Tenant shall not serve, nor permit the serving of alcoholic beverages
in the Demised Premises unless Tenant shall have procured Host Liquor Liability
Insurance, issued by companies and in amounts reasonably satisfactory to
Landlord, naming Landlord as an additional insured party.
     29. Except as otherwise explicitly permitted in its lease, Tenant shall not
allow any open flames, the operation or conduct of any restaurant, luncheonette
or cafeteria for the sale or service of food or beverages to its employees or to
others, install or permit the installation or use of any cigarette, cigar
dispensing machine or permit the delivery of any food or beverage to the Demised
Premises, except by such persons delivering the same as shall be approved by
Landlord.
     30. Any person in the Building will be subject to identification by
employees and agents of Landlord. All persons in or entering Building shall be
required to comply with the security policies of the Building. Tenant shall keep
doors to unattended areas locked, and shall otherwise exercise reasonable
precautions to protect property from theft, loss or damage. Landlord shall not
be responsible for the theft, loss or damage of any property (other than that
caused by Landlord or its employees, contractors or agents).
     31. In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building during the
continuance of the same by closing the doors or otherwise for the safety of
Tenants or Landlord and protection of property in the Building.
     32. Landlord shall, in no case, be responsible for the admission or
exclusion of any person to or from the Building for access or for invasion,
hostile attack, insurrection, mob violence, riot, public excitement or other
commotion, explosion, fire or any casualty.

-4-



--------------------------------------------------------------------------------



 



     33. Tenant shall immediately notify Landlord of any injury to a person or
damage to property regardless of cause within the Demised Premises and all
public areas within the Building.
     34. Canvassing, soliciting, and peddling in the Building is prohibited and
Tenant shall cooperate in preventing the same, and report all such activity to
Landlord.
     35. Tenant, upon the termination of the tenancy, shall deliver to Landlord
all of the keys, combinations to all locks, of offices, rooms and toilet rooms
which shall have been furnished Tenant or which Tenant shall have made, and in
the event of loss of any keys so furnished, Tenant shall pay Landlord the cost
therefor.
     36. These Rules and Regulations shall be read in conjunction with the Lease
and the Exhibits thereto. To the extent these Rules and Regulations are
inconsistent with the remainder of the Lease and Exhibits, the Lease and other
Exhibits shall control.
     37. Landlord may, by written notice to Tenant, promulgate additional
reasonable and non-discriminatory rules and regulations, and/or modifications of
the rules and regulations which are, in Landlord’s judgment, desirable for the
general safety, comfort and convenience of occupants and tenants in the
Building; provided such additional rules and regulations do not materially
increase the obligations of Tenant or otherwise adversely impair in any material
way the rights of the Tenant under the Lease. All such rules and regulations
shall be deemed a part of this Lease, with the same effect as though written
herein.

-5-



--------------------------------------------------------------------------------



 



EXHIBIT “F”
RESPECTING IMPROVEMENTS TO THE 9th FLOOR SPACE & 10th FLOOR SPACE
          1. Tenant Plans.
               1.1. Final Plans. Tenant shall prepare and deliver to Landlord
for Landlord’s approval, complete architectural plans, drawings and
specifications (the “Final Plans”) for the construction of the 9th Floor Space
and 10th Floor Space for Tenant’s occupancy, including partition and electric
requirements and all information for all special equipment, on which Tenant will
endeavor to designate (with specificity) all items with a long lead time for
procurement. The Final Plans shall be in substantial compliance with the
preliminary plans and specifications prepared by D2 Solutions as Plan No. TF-2.1
and TF-2.2; dated June 11, 2008 (the “Preliminary Plans”). If additional
mechanical, electrical, plumbing and/or engineering drawings, millwork details
or other specifications or details (collectively, the “Other Drawings”) are
required for Landlord to obtain any governmental approval(s) or to construct the
Landlord Improvements (as defined below), Tenant shall cause such Other Drawings
to be prepared. Within five (5) business days after submission (or
re-submission) by Tenant to Landlord of the Final Plans and/or the Other
Drawings for Landlord’s approval, Landlord shall give written approval thereof
to Tenant or shall specify in detail any non-conformity.
               1.2. Payment for Plans. All architectural and engineering costs
in preparation of the Preliminary Plans, Final Plans and Other Drawings shall be
included in the total cost for the Landlord Improvements (as defined below).
          2. Landlord Work.
               2.1 Provided there shall exist no Event of Default by Tenant,
Landlord shall, in a good and workmanlike manner, cause the 9th Floor Space and
10th Floor Space to be completed in accordance with the Final Plans or Other
Drawings (as the case may be) approved by Landlord pursuant to Paragraph 1
hereof and, except as otherwise specified in the Final Plans or Other Drawings,
in accordance with Building Standards (the “Landlord Improvements”). As used
herein, the term “Building Standard” or “Building Standards” shall mean the
quality and quantities of materials typically employed by Landlord for standard
improvements elsewhere in the Building. Landlord shall engage a general
contractor selected by Landlord for the performance of all Landlord
Improvements. Landlord reserves the right (i) to make substitutions of material
of equivalent grade and quality when and if any specified material shall not be
readily and reasonably available, and (ii) to make changes necessitated by
conditions met during the course of construction, provided that Tenant’s
approval of any substantial change shall first be obtained (which approval shall
not be unreasonably withheld or delayed so long as there shall be general
conformity with the Final Plans or Other Drawings, as the case may be).

F-1



--------------------------------------------------------------------------------



 



               2.2 In addition to the Landlord Improvements, prior to the
Commencement Date, Landlord, at its sole cost, will (i) renovate the existing
restrooms on the Ninth and Tenth floor of the Building in accordance with
Building Standards established for the 19th floor of the Building and
(ii) construct a uni-sex common restroom on the Ninth floor, which restroom will
comply with applicable provisions of the Americans with Disabilities Act of
1990.
               2.3 In connection with the Landlord Improvements, Landlord will
obtain and enforce the one (1) year warranty given to Landlord by its general
contractor under the AIA, A107 contract as follows, or in a substantially
similar form: “The Contractor warrants to the Owner that materials and equipment
furnished under the Contract will be of good quality and new unless otherwise
required or permitted by the Contract Documents, that the Work will be free from
defects not inherent in the quality required or permitted, and that the Work
will conform with the requirements of the Contract Documents. Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective. The Contractor’s warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation or normal
wear and tear and normal usage.” To the extent that Landlord’s contractor fails
to perform its obligations under the warranty, Landlord will perform such
obligations. Tenant shall not be responsible for the payment of the cost of
repair, replacement or correction of defects in materials and construction of
the Landlord Improvements during the period such warranty remains in effect,
unless caused by Tenant.
          3. Charges for Work. Landlord’s maximum allowance amount for Landlord
Improvements (including for all Building Standard work) is Forty-Five and 00/100
Dollars ($45.00) per rentable square foot of the 9th Floor Space and 10th Floor
Space collectively (i.e., a maximum allowance of $2,108,205.00) (the
“Construction Allowance”). Tenant may use up to ten percent (10%) of the
Construction Allowance (i.e. $210,820.50) toward the costs of Tenant’s telephone
and computer cabling and wiring, furniture, equipment and architectural,
engineering and project management fees. The cost of improvements or work
(including Landlord Improvements) in excess of the Construction Allowance shall
be at Tenant’s sole cost and expense. All Landlord’s Work shall be bid out to at
least three contractors mutually agreed upon by Landlord and Tenant which
requests for bids shall require that the work be completed so as to permit
Tenant to be delivered possession of the Demised Premises by the date specified
in the Lease. All bids shall be open to Tenant’s review upon Landlord’s receipt
and the selection of the contractor to whom the work shall be awarded shall be
decided jointly by Landlord and Tenant. The total cost of such Landlord
Improvements shall be equal to Landlord’s out-of-pocket expenses in connection
with the Landlord Improvements, including, but not limited to, all architectural
and engineering costs in preparation of the Preliminary Plans, Final Plans and
Other Drawings, Landlord’s contract or purchase price for materials, labor and
services. Landlord shall notify Tenant prior to commencement of construction of
the estimated amount, if any, by which the cost of Landlord Improvements will
exceed the Construction Allowance. Landlord shall not be obligated to commence
work on the Landlord Improvements unless and until Tenant agrees to pay the
additional cost involved in completing the Landlord

F-2



--------------------------------------------------------------------------------



 



Improvements (and, if requested by Landlord, Tenant provides reasonable
assurances of such payment), and any delay occasioned by the decision of Tenant
whether to pay the difference or to revise the Final Plans or Other Drawings (as
the case may be) and any delay of Tenant to provide such assurances, shall be
deemed a Tenant-caused delay under this Lease, and shall not delay the
Commencement Date or the date upon which rent commences to accrue hereunder.
          4. Payment for Work. Tenant shall pay Landlord for all excess of the
cost of Landlord Improvements that is greater than Tenant’s Construction
Allowance, within fifteen (15) days after the receipt by Tenant of an invoice or
invoices therefor (which invoice or invoices, at Landlord’s election, may be
presented from time to time prior to, upon, or following the Commencement Date
of the term hereof, but not more frequently than once a month). Landlord will
provide reasonable backup information with each invoice to verify the cost of
the Landlord Improvements in excess of the Construction Allowance.
          5. Changes. If Tenant requests changes to the Landlord Improvements
after Landlord and Tenant have approved the Final Plans and Other Drawings (as
the case may be), Tenant shall pay the entire cost of such changes in excess of
the Construction Allowance. The total cost shall be equal to Landlord’s
out-of-pocket expenses in connection with the changes, including Landlord’s
direct out-of-pocket costs plus a construction administration fee equal to two
and one-half percent (2.5%) of the entire cost of such changes. In addition,
Tenant shall be responsible for any delays resulting from the changes pursuant
to Paragraph 9 below.
          6. Access.
               6.1 Landlord shall afford Tenant and its employees, agents and
contractors access to the 9th Floor Space and 10th Floor Space, at reasonable
times prior to the Commencement Date of this Lease, and at Tenant’s sole risk
and expense, for the purposes of inspecting and verifying the performance and
completion of the Landlord Improvements. Tenant shall inspect the performance of
Landlord Improvements regularly and diligently and shall advise Landlord
promptly of any objections to the performance of the work. Access for such
purposes shall not be deemed to constitute possession or occupancy. Landlord
shall promptly undertake and diligently prosecute the correction of any
defective work of which it is notified as aforesaid.
               6.2 Subject to the provisions of Section 7 below, commencing
thirty (30) days prior to Substantial Completion of the Landlord Improvements,
Tenant shall have access to the 9th Floor Space and 10th Floor Space for the
purposes of installing telecommunications wiring and cabling, and commencing
fifteen (15) days prior to Substantial Completion of the Landlord Improvements,
Tenant shall have access to the 9th Floor Space and 10th Floor Space for the
purposes of installing Tenant’s furniture, fixtures and equipment in preparation
for tenant’s occupancy of the 9th Floor Space and 10th Floor Space. In
connection with such access, Tenant agrees (i) to cease promptly upon notice
from Landlord any activity or work which has not been approved by Landlord
(where such approval is required) or is not in compliance with the provisions of
the Lease or which

F-3



--------------------------------------------------------------------------------



 



shall interfere with or delay the performance of the Landlord Improvements, and
(ii) to comply and cause its contractors to comply promptly with all reasonable
procedures and regulations prescribed by Landlord from time-to-time for
coordinating work being performed by Landlord and work being performed by
Tenant, each with the other, and with any other activity or work in the
Building. Such access by Tenant shall be deemed to be subject to all the
applicable provisions of the Lease, except that (a) there shall be no obligation
on the part of Tenant solely because of such access to pay Minimum Rent or any
Additional Rent on account of Operating Expenses or Taxes for any period prior
to the Commencement Date, and (b) Tenant shall not be deemed thereby to have
taken or accepted possession of the 9th Floor Space or 10th Floor Space or any
portion thereof. If Tenant fails or refuses to comply or cause its contractor to
comply with any of the obligations described or referred to above, then
immediately upon notice to Tenant, Landlord may revoke Tenant’s right of access
to the 9th Floor Space and 10th Floor Space until the Commencement Date.
          7. Tenant’s Contractors. Tenant may at its sole expense select and
employ its own contractors for specialized or finishing work in the 9th Floor
Space and 10th Floor Space which is not to be performed by Landlord and which is
reflected as such in the Preliminary Plans, Final Plans or Other Drawings (as
the case may be), such as carpeting, telephone installation, installation of
computer and other specialized equipment, special cabinetwork and millwork, and
other similar decoration and installation, subject to the following
qualifications, conditions and limitations:
               7.1. Tenant shall first obtain the approval of Landlord in
writing of the specific work it proposes to perform and shall furnish Landlord
with reasonable information requested by Landlord (such approval by Landlord not
to be unreasonably withheld or delayed);
               7.2. The work shall be performed by responsible contractors and
subcontractors, properly licensed to work and approved in advance by Landlord.
Notwithstanding Landlord’s approval of any contractor or subcontractor, none of
Tenant’s contractors and/or subcontractors shall, in Landlord’s reasonable
opinion, prejudice Landlord’s relationship with Landlord’s contractors or
subcontractors, or the relationship between the contractors and their
subcontractors or employees, or disturb harmonious labor relations. Each of
Tenant’s contractors and subcontractors shall execute an indemnification
agreement satisfactory to Landlord and reasonably satisfactory to such
contractor agreeing, inter alia, to repair any damage to the Building and to
indemnify, defend and hold Landlord harmless from and against all damage and
loss incurred by Landlord as a result of work performed by Tenant, the general
contractor and/or its subcontractor(s);
               7.3. Tenant shall have sole responsibility for compliance with
Governmental Requirements, and shall at its expense procure all permits
necessary with respect to the work to be performed by Tenant’s contractors or
subcontractors;
               7.4. No such work shall be performed in such manner or at such
times as to interfere with any work being done by any of Landlord’s contractors
or subcontractors in the 9th Floor

F-4



--------------------------------------------------------------------------------



 



Space or 10th Floor Space or in the Building generally. Landlord shall endeavor,
however, to allow Tenant access for such work prior to commencement of the term
of this Lease, at the earliest time consistent with the remainder of this
subsection;
               7.5. Tenant and its contractors and subcontractors shall be
solely responsible for the transportation, storage and safekeeping of materials
and equipment used in the performance of their work, for the removal of waste
and debris resulting therefrom on a daily basis, and for any damage caused by
them to any installations or work performed by Landlord’s contractors and
subcontractors; and Tenant’s contractors and subcontractors shall each deliver
to Landlord a certificate of insurance indicating contractor liability in
amounts and with companies and otherwise satisfactory to Landlord, and naming
the 9th Floor Space and 10th Floor Space as an insured site; and
               7.6. Tenant’s contractors and subcontractors shall be subject to
the general administrative supervision of Landlord’s general contractor for
scheduling purposes, but Landlord’s general contractor shall not be responsible
for any aspect of the work performed by Tenant’s contractors or subcontractors,
or for the coordination of the work of Landlord’s contractors with Tenant’s
contractors or subcontractors.
          8. Concerning Substantial Completion. In addition to (and subject to)
the description of “Substantial Completion” found elsewhere in the Lease, it is
further agreed that the 9th Floor Space and 10th Floor Space shall be deemed
“substantially complete” even though minor or insubstantial matters or details
of construction, mechanical adjustment or decoration remain to be performed, the
noncompletion of which does not materially interfere with Tenant’s use of the
9th Floor Space and 10th Floor Space or the conduct of its business therein,
which items shall be completed by Landlord within thirty (30) days after
Substantial Completion to the extent within Landlord’s reasonable control. If
not within Landlord’s reasonable control, Landlord will diligently pursue
completion of such items and use commercially reasonable efforts to complete
same as soon as reasonably practicable.
          9. Delay.
               9.1. Delay Generally. If Landlord shall be unable to deliver
possession of the 9th Floor Space or 10th Floor Space to Tenant on the date
specified for commencement of the term of this Lease because a certificate of
occupancy has not been procured or because of the holding over or retention of
possession of any tenant or occupant, or if repairs, improvements or decoration
of the 9th Floor Space or 10th Floor Space, or of the Building, are not
completed, or because of the operation of a “force majeure” (which shall mean
any delay in performance hereunder caused by any event beyond the reasonable
control of Landlord including, without limitation, labor disputes, civil
commotion, war, war-like operations, invasion, rebellion, hostilities, military
power, sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain material or services, or acts of God), or for any other
reason, Landlord shall not be subject to any liability to Tenant except as
expressly provided in the Lease. Under such circumstances, except as set forth
below, the rent

F-5



--------------------------------------------------------------------------------



 



reserved and covenanted to be paid herein shall not commence until possession of
the 9th Floor Space and 10th Floor Space is given or the 9th Floor Space and
10th Floor Space are available for occupancy by Tenant. No such failure to give
possession or other delay shall in any other respect affect the validity of this
Lease or any obligation of the Tenant hereunder (except as to the date of
commencement of accrual of rent).
               9.2. Tenant Delay. Notwithstanding any provision of this Lease
(including, without limitation, this Exhibit “F”) to the contrary, any delay in
the completion of the Landlord Improvements resulting from a Tenant Delay (as
defined below) shall constitute a delay caused by Tenant and for which Tenant is
responsible pursuant to Section 2.1. (ii) of the Lease. For purposes of this
Lease, a “Tenant Delay” shall mean a delay in the completion of the Landlord
Improvements resulting from any one or more of the following: (i) Tenant’s
failure to comply with any of the obligations of Tenant set forth in this
Exhibit “F” within the time(s) specified; and/or (ii) the actions or omissions
of Tenant, or any agent, employee or other party acting on behalf of Tenant.

F-6



--------------------------------------------------------------------------------



 



EXHIBIT “F-1”
RESPECTING IMPROVEMENTS TO THE CONCOURSE SPACE
          1. Tenant Plans. Tenant shall cause to be prepared, at its cost and
expense (which cost may be paid for out of the Construction Allowance, as
defined in Exhibit F), specifications and partition plans regarding the
construction of the Landlord Improvements (as defined below) to the Concourse
Space (the “Final Plans”) which shall be based upon the preliminary plans
prepared by D2 Solutions as Plan Id. Concourse TF2.3 dated February 28, 2008 and
last revised March 13, 2008, with pricing notes dated March 5, 2008 (together,
the “Preliminary Plans”, a copy of which is attached hereto). The Preliminary
Plans have been approved by Landlord and Tenant for the construction of the
Landlord Improvements (as defined below) in the Concourse Space, and provided
the cost to construct the Landlord Improvements in accordance with the Final
Plans does not exceed the cost to complete the Landlord Improvements as such
improvements are shown on the Preliminary Plans, the parties shall review and
approve or reject the Final Plans within two (2) business days from the date
such Final Plans have been completed by Tenant and submitted to Landlord. Tenant
shall prepare, if determined by Landlord to be necessary to construct the
Landlord Improvements, working construction drawings based on such Final Plans.
To the extent, if any, that the cost to construct the Landlord Improvements in
accordance with the Final Plans (as determined based upon the bids received by
Landlord to complete the Landlord Improvements), exceeds the estimated cost to
complete the Landlord Improvements as set forth in the Preliminary Plans due to
changes to the Landlord Improvements requested by Tenant, Landlord shall advise
Tenant of the reasons for such increased cost and Tenant shall determine, within
two (2) business days from the date such Final Plans have been approved by
Landlord, whether to forego such additional cost items or agree to pay for such
excess cost items. Landlord’s approval of the Final Plans (and any other
document(s)) shall not constitute an implication, certification or
representation by Landlord that the improvements contemplated thereby are in
compliance with Governmental Requirements. Notwithstanding the pricing notes, at
Tenant’s request and Tenant’s expense, Landlord shall install, in the Concourse
Space at such location as Tenant shall specify, all required additional
electrical equipment for charging EKG and similar equipment used by Tenant in
its business.
          2. Landlord Work.
               2.1. Provided there shall exist no Event of Default by Tenant,
Landlord shall, in a good and workmanlike manner, cause the Concourse Space to
be completed in accordance with the Final Plans approved by Landlord and Tenant
pursuant to Paragraph 1 hereof and otherwise in accordance with the Building
Standards (the “Landlord Improvements”). As used herein, “Building Standard” or
“Building Standards” means the quality and quantities of materials typically
employed by Landlord for standard improvements elsewhere in the Building.
Landlord shall engage a general contractor for the performance of all Landlord
Improvements. Landlord reserves the right (i) after notice to Tenant, to make
substitutions of material of equivalent grade and quality when and if any
specified material shall not be readily and reasonably available, and (ii) to
make changes

1



--------------------------------------------------------------------------------



 



necessitated by conditions met during the course of construction, provided that
Tenant’s approval of any material change shall first be obtained (which approval
shall not be unreasonably withheld or delayed so long as there shall be general
conformity with the Final Plans).
               2.2. In connection with the Landlord Improvements, Landlord will
obtain and enforce the one (1) year warranty given to Landlord by its general
contractor under the AIA, A107 contract as follows, or in a substantially
similar form: “The Contractor warrants to the Owner that materials and equipment
furnished under the Contract will be of good quality and new unless otherwise
required or permitted by the Contract Documents, that the Work will be free from
defects not inherent in the quality required or permitted, and that the Work
will conform with the requirements of the Contract Documents. Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective. The Contractor’s warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation or normal
wear and tear and normal usage.” To the extent that Landlord’s contractor fails
to perform its obligations under the warranty, Landlord will perform such
obligations. Tenant shall not be responsible for the payment of the cost of
repair, replacement or correction of defects in materials and construction of
the Landlord Improvements during the period such warranty remains in effect,
unless caused by Tenant.
          3. Changes. If Tenant requests changes to the Landlord Improvements,
including changes to the Preliminary Plans, Tenant shall pay the entire cost of
such changes. The total cost shall be equal to Landlord’s out-of-pocket expenses
in connection with the changes, including Landlord’s direct out-of-pocket costs,
overhead fee and administration fee of two and one-half percent (2.5%) as well
as any fees payable to Landlord’s general contractor which shall not exceed two
and one-half percent (2.5%). Landlord shall not be obligated to commence work on
the Landlord Improvements unless and until Tenant agrees to pay the additional
cost involved in completing the Landlord Improvements, either from changes to
the Final Plans or as a result of differences between the Final Plans and the
Preliminary Plans (and, if requested by Landlord, Tenant provides reasonable
assurances of such payment), and any delay occasioned by the decision of Tenant
whether to pay the difference or to revise the Final Plans or working drawings
(as the case may be) and any delay of Tenant to provide such assurances, shall
be deemed a Tenant-caused delay under this Lease, and shall not delay the
Commencement Date or the date upon which rent commences to accrue hereunder.
Tenant shall pay Landlord for all additional costs of Landlord Improvements due
to changes requested by Tenant, within fifteen (15) days after the receipt by
Tenant of an invoice or invoices therefor (which invoice or invoices, at
Landlord’s election, may be presented from time to time prior to, upon, or
following the Commencement Date of the term hereof, but not more frequently than
once a month). Landlord will provide reasonable backup information with each
invoice to verify the additional cost of the Landlord Improvements due to
Tenant’s requested changes.
          4. Access.
               4.1 Landlord shall afford Tenant and its employees, agents and
contractors access to the Concourse Space, at reasonable times prior to the
Commencement Date of this Lease, and at Tenant’s sole risk and expense, for the
purposes of inspecting and verifying the performance

2



--------------------------------------------------------------------------------



 



and completion of the Landlord Improvements. Tenant shall inspect the
performance of Landlord Improvements regularly and diligently and shall advise
Landlord promptly of any objections to the performance of the work. Access for
such purposes shall not be deemed to constitute possession or occupancy.
Landlord shall promptly undertake and diligently prosecute the correction of any
defective work of which it is notified as aforesaid.
               4.2 Subject to the provisions of Section 5 below, commencing
thirty (30) days prior to Substantial Completion of the Landlord Improvements,
Tenant shall have access to the Concourse Space for the purposes of installing
telecommunications wiring and cabling, and commencing fifteen (15) days prior to
Substantial Completion of the Landlord Improvements, Tenant shall have access to
the Concourse Space for the purposes of installing Tenant’s furniture, fixtures
and equipment in preparation for tenant’s occupancy of the Concourse Space. In
connection with such access, Tenant agrees (i) to cease promptly upon notice
from Landlord any activity or work which has not been approved by Landlord
(where such approval is required) or is not in compliance with the provisions of
the Lease or which shall interfere with or delay the performance of the Landlord
Improvements, and (ii) to comply and cause its contractors to comply promptly
with all reasonable procedures and regulations prescribed by Landlord from
time-to-time for coordinating work being performed by Landlord and work being
performed by Tenant, each with the other, and with any other activity or work in
the Building. Such access by Tenant shall be deemed to be subject to all the
applicable provisions of the Lease, except that (a) there shall be no obligation
on the part of Tenant solely because of such access to pay Minimum Rent or any
Additional Rent on account of Operating Expenses or Taxes for any period prior
to the Commencement Date, and (b) Tenant shall not be deemed thereby to have
taken or accepted possession of the Concourse Space or any portion thereof. If
Tenant fails or refuses to comply or cause its contractor to comply with any of
the obligations described or referred to above, then immediately upon notice to
Tenant, Landlord may revoke Tenant’s right of access to the Concourse Space
until the Commencement Date.
          5. Tenant’s Contractors. Tenant may at its sole expense select and
employ its own contractors for specialized or finishing work in the Concourse
Space which is not to be performed by Landlord and which is reflected as such in
Tenant’s Final Plans, such as telephone installation, installation of computer
and other specialized equipment, special cabinetwork and millwork, and other
similar decoration and installation, subject to the following qualifications,
conditions and limitations:
               5.1. Tenant shall first obtain the approval of Landlord in
writing of the specific work it proposes to perform and shall furnish Landlord
with reasonable information requested by Landlord (such approval by Landlord not
to be unreasonably withheld or delayed);
               5.2. The work shall be performed by responsible contractors and
subcontractors, properly licensed to work and approved in advance by Landlord.
Notwithstanding Landlord’s approval of any contractor or subcontractor, none of
Tenant’s contractors and/or subcontractors shall, in Landlord’s reasonable
opinion, prejudice Landlord’s relationship with Landlord’s contractors or
subcontractors, or the relationship between the contractors and their
subcontractors or employees, or disturb harmonious labor relations. Each of
Tenant’s contractors and subcontractors shall, unless prohibited by applicable
law, prior to the commencement of any

3



--------------------------------------------------------------------------------



 



work, file waivers of mechanics’ liens on account of the work to be performed by
any of Tenant’s contractors, subcontractors or material suppliers and execute an
indemnification agreement satisfactory to Landlord agreeing, inter alia, to
repair any damage to the Building and to indemnify, defend and hold Landlord
harmless from and against all damage and loss incurred by Landlord as a result
of work performed by Tenant, the general contractor and/or its subcontractor(s);
               5.3. Tenant shall have sole responsibility for compliance with
Governmental Requirements, and shall at its expense procure all permits
necessary with respect to the work to be performed by Tenant’s contractors or
subcontractors;
               5.4. No such work shall be performed in such manner or at such
times as to interfere with any work being done by any of Landlord’s contractors
or subcontractors in the Concourse Space or in the Building generally. Landlord
shall endeavor, however, to allow Tenant access for such work prior to
commencement of the term of this Lease, at the earliest time consistent with the
remainder of this subsection;
               5.5. Tenant and its contractors and subcontractors shall be
solely responsible for the transportation, storage and safekeeping of materials
and equipment used in the performance of any work, for the removal of waste and
debris resulting therefrom on a daily basis, and for any damage caused by them
to any installations or work performed by Landlord’s contractors and
subcontractors; and Tenant’s contractors and subcontractors shall each deliver
to Landlord a certificate of insurance indicating contractor liability in
amounts and with companies and otherwise satisfactory to Landlord, and naming
the Concourse Space as an insured site; and
               5.6. Tenant’s contractors and subcontractors shall be subject to
the general administrative supervision of Landlord’s general contractor for
scheduling purposes, but Landlord’s general contractor shall not be responsible
for any aspect of the work performed by Tenant’s contractors or subcontractors,
or for the coordination of the work of Landlord’s contractors with Tenant’s
contractors or subcontractors.
          6. Concerning Substantial Completion. In addition to (and subject to)
the description of “Substantial Completion” found elsewhere in the Lease, it is
further agreed that the Concourse Space shall be deemed “substantially complete”
even though minor or insubstantial matters or details of construction,
mechanical adjustment or decoration remain to be performed, the non-completion
of which does not materially interfere with Tenant’s use of the Concourse Space
or the conduct of its business therein, which items shall be completed by
Landlord within thirty (30) days after Substantial Completion, to the extent
within Landlord’s reasonable control. If not within Landlord’s reasonable
control, Landlord will diligently pursue completion of such items and use
commercially reasonable efforts to complete same as soon as reasonably
practicable.
          7. Delay.
               7.1. Delay Generally. If Landlord shall be unable to deliver
possession of the Concourse Space to Tenant on the date specified for
commencement of the term of this Lease because a certificate of occupancy has
not been procured or because of the holding over or retention

4



--------------------------------------------------------------------------------



 



of possession of any tenant or occupant, or if repairs, improvements or
decoration of the Concourse Space, or of the Building, are not completed, or
because of the operation of a “force majeure” (which shall mean any delay in
performance hereunder caused by any event beyond the reasonable control of
Landlord including, without limitation, labor disputes, civil commotion, war,
war-like operations, invasion, rebellion, hostilities, military power, sabotage,
governmental regulations or controls, fire or other casualty, inability to
obtain material or services, or acts of God), or for any other reason, Landlord
shall not be subject to any liability to Tenant except as expressly provided in
the Lease. Under such circumstances, except as set forth below, the rent
reserved and covenanted to be paid herein shall not commence until possession of
the Concourse Space is given or the Concourse Space is available for occupancy
by Tenant. No such failure to give possession or other delay shall in any other
respect affect the validity of this Lease or any obligation of the Tenant
hereunder (except as to the date of commencement of accrual of rent).
          7.2. Tenant Delay. Notwithstanding any provision of this Lease
(including, without limitation, this Exhibit “F-1”) to the contrary, any delay
in the completion of the Landlord Improvements resulting from a Tenant Delay (as
defined below) shall constitute a delay caused by Tenant and for which Tenant is
responsible pursuant to Section 2.1. (ii) of the Lease. For purposes of this
Lease, a “Tenant Delay” shall mean a delay in the completion of the Landlord
Improvements resulting from any one or more of the following: (i) Tenant’s
failure to comply with any of the obligations of Tenant set forth in this
Exhibit “F-1” within the time(s) specified; (ii) Tenant’s failure to approve any
Final Plans submitted to Tenant for approval; and/or (iii) the actions or
omissions of Tenant, or any agent, employee or other party acting on behalf of
Tenant.

 



--------------------------------------------------------------------------------



 



“Pricing Notes — Revison 1”
dated March 5, 2008 prepared by d2 Solutions Inc.
are attached to executed Lease

 



--------------------------------------------------------------------------------



 



Page 1 of 12

(D2 SOLUTIONS LOGO) [c76647w7121904.gif]
     Pricing Notes — Revision 1

                 
Project:
  eResearch Technology       Date:   March 5, 2008
Project No:
  07-275            
Location:
  1818 Market Street       Building Contact:   Lou Lombardi
Floor:
  Concourse Level       Prepared by:   Michelle Taraschi
 
          References Plan No.:   TF2.3 dated 2.28.08 and revised 03.13.08

Division 1: General
1.1 The term “provide”, in connection with any specified item, is intended to
mean unless otherwise noted, that such items shall be furnished, installed and
connected as required, typical.
Note: Where costs are indicated in this document, they refer to manufacturer’s
material cost for product only. Materials only costs do not include taxes,
shipping, adhesive, mark up, labor, etc.
1.2 Clean, touch up, patch, and/or repair all existing walls, partitions,
columns, perimeter windows, frames, mullions, baseboard heaters and mini blinds
within scope of work, as required to achieve “like new” appearance.
1.3 Provide all partitions and items per plan, see plan for partition types and
means of construction.
1.4 Contractor to walk through suite and advise landlord’s representative and D2
Solutions, Inc. of all field conditions not noted that will impact pricing.
1.5 Any deviations and/or assumptions from this document must be noted on
preliminary pricing and submitted to D2 Solutions, Inc, tenant and landlord.
Contractor is to provide an itemized pricing summary per division. Contractor to
indicate all deduct or add alternates specified.
1.6 Contractor’s pricing to include all necessary permit and application fees
required to fit out space per plan, typical.
Division 2: Demolition
2.1 Contractor to reuse all items salvaged from demolition where possible to
realize new plan layout unless otherwise noted. Items to include, but not
limited to: doors, frames, glass, windows/sidelights, hardware, electrical
receptacles, ceiling grid, ceiling tile, light fixtures and drinking fountains.
Contractor to purchase new only if unavailable from demolition and/or building’s
inventory. Contractor to ensure all salvaged items are clean and in good working
order. All new items are to match existing.
2.2 Contractor to remove prior tenant’s flooring, base, wallcovering, sinks,
millwork, plywood, including voice/data cabling unless otherwise noted, verify
in field. Contractor to provide allowance for floor prep, typical. Contractor to
prep existing walls as required to receive new finishes.
2.3 Contractor to inspect existing floor slab for any conditions, such as
control joints, expansion joints, cracks, unevenness and/or other pre-existing
finishes that conflict with the installation & maintenance of the new floor
coverings per this document.
1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f



--------------------------------------------------------------------------------



 



Page 2 of 12

(D2 SOLUTIONS LOGO) [c76647w7121904.gif]
Division 5: Structural Metal Framing
5.1 Structural Reinforcing: Landlord’s structural engineer to evaluate floor
loads to determine if floor reinforcing is required to accommodate freestanding
or mobile file system. If reinforcing required, reinforce below floor.
Contractor to provide allowance for structural reinforcing.

      Location: Q & A File Room

Division 6: Casework
6.1 Backer Board: (10)  3/4 “x4’x8’ painted fire treated plywood panels mounted
on 2“x4” wood stud spacers. Plywood to start 5” above finished floor.
*[03.05.08 rev 1] Location: Server Room, IDF Room
6.2 Coat Closets: Provide painted wood shelf and chrome rod at all coat closets.
ADA accessible in half of one closet.
6.3 Storage Closets: Provide 18” deep paint grade plywood shelves with
continuous solid wood edge on heavy duty twin slotted wall standards and heavy
duty brackets. 30” maximum spacing with no shelf overhang. (5) high typical.
6.4 Pantry Unit — Base and wall cabinets: 25” deep self edge plastic laminate
countertop and backsplash. Flush overlay plastic laminate cabinets with
concealed hinges and 4” wire pulls and MCP interiors. Base cabinets 34” high
with (1) adjustable shelf and (1) drawer. Wall cabinets 30” high x 12” deep
(2) adjustable shelves. Stainless steel ADA compliant sink with gooseneck faucet
and wrist blades. Provide ADA compliant 40” wide base cabinets with integral
kick base at sink locations.

      Location: All pantries, UNO.

6.5 Copy Room Unit — Base and wall cabinets: 25” deep self edge plastic laminate
countertop scribe at edges. Flush overlay plastic laminate cabinets with
concealed hinges and 4” wire pulls and MCP interiors. Base cabinets 34” high
with (1) adjustable shelf and (1) drawer. Wall cabinets 30” high x 12” deep
(2) adjustable shelves.

      Location: All copy rooms, source doc room, halter room, ECG Receipts

6.6 Lunchroom Unit — Base and wail cabinets: 25” deep bevel edge solid surface
(zodiaq or eq) countertop — scribe at edges. Full height glass tile backsplash,
allow $7 per square foot material cost. Flush overlay plastic laminate cabinets
with concealed hinges and forms and surfaces edge pulls (#HC421) brushed
stainless finish and MCP interiors. Base cabinets 34” high with (1) adjustable
shelf and (1) drawer. Wall cabinets 36” high x 12” deep with (2) adjustable
shelves. Stainless steel ADA compliant sink with ADA compliant Kohler ‘Coralais’
series faucet. Provide ADA compliant 40” wide base cabinets with integral kick
base at sink locations.

      Location: Lunchroom/Coffee Bar and reception pantry

6.7 Conference Room Unit — Base cabinets: 25” deep bevel edge granite countertop
— scribe at edges. Flush overlay cherry wood rift cut veneer cabinets with
concealed hinges and forms and surfaces edge pulls (#HC421) brushed stainless
finish, and wood veneer interiors. Base cabinets 34” high with full height doors
and (1) adjustable shelf.

      Location: Mutli-purpose room, large conference room

6.8 Reception Area Counter: Provide 20” deep bevel edge granite countertop —
scribe at edges.

      Location: Reception Area

1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f



--------------------------------------------------------------------------------



 



Page 3 of 12

(D2 SOLUTIONS LOGO) [c76647w7121904.gif]
6.9 Workcounter with Base Cabinets: 25” deep self edge plastic laminate
countertop — scribe at edges. Flush overlay plastic laminate cabinets with
concealed hinges and 4” wire pulls and MCP interiors. Base cabinets 34” high
with (1) adjustable shelf and (1) drawer.

      Location: Copy Areas in Open Areas

*[03.05.08 rev 1] 6.10 NOTE OMITTED
6.11 Reception Desk: Provide $15,000 allowance for custom wood veneer millwork
reception desk with stone transaction top.
6.12 Wood Veneer Panels: Where shown on plan, provide stain grade rift cut
cherry veneer panels in reception area and multipurpose room. Panels to be full
height, with stained wood base, and 1/4 vertical and horizontal reveals.
Division 8 (8.1 — 8.9): Doors, Frames and Hardware
Standard Interior Door:
8.1a Building Standard Door Assembly:

     
Solid Door:
  Building Standard 3’x 8’ x 1-3/4” solid core stain grade wood door.
 
   
Metal Frame:
  2” painted hollow metal knock down frames.
 
   
Interior Hardware:
  Heavy duty commercial grade cylinder type with ADA compliant lever handle;
full mortise heavy duty butt hinges; neoprene silencers; wall/floor stops. All
exposed hardware to be building standard brushed stainless steel finish.
 
   
Coat hooks:
  Provide coat hooks at all private offices. Allow $20/material cost.
 
   
Locksets:
  Provide (25) locksets throughout plan and at all storage rooms. Key
separately, tie to building and tenant master.
 
   
Card Readers:
  Provide card readers as shown on plan and at server room and all egress doors
and stair towers located within tenant space. Coordinate work in field with
tenant’s security vendor. Tie doors to building emergency system for fail-safe
operation. Card readers furnished and installed by tenant’s security vendor, all
electrical requirements, conduit, etc supplied by GC.
 
   
Closers:
  Provide surface mounted overhead ADA compliant closer with concealed fasteners
(no through bolting) at all egress doors, lunchroom, pantries, copy rooms,
server room and storage rooms. Provide hold open feature at non-rated doors.
 
   
Fire Rated:
  Provide self-closing fire rated door and frame assemblies as required per
plan.
 
   
Smoke Rated:
  Provide self-closing smoke rated door and frame assemblies as required per
plan.
 
   
Other Interior Doors:
   
 
   
8.1b Closet Doors:
  For all closet doors at coat and storage closets, provide standard interior
door assembly with dummy lever trim and heavy duty roller catches for double
doors.
 
   
8.1c Glass Doors:
  3’x8’ (single or pair, per plan) Herculite or equal clear tempered frameless
glass doors with 4“x8” patch fittings. Pivot hardware with integral closers with
hold open function, door pulls on both sides. Dorma Ogro stainless steel mitered
pull handles #TG 9357, 62” length, 30mm diameter or equal. Provide card reader
with mag locks at suite entry doors only. All security equipment to be
coordinated with tenant’s security vendor and tied to building emergency system.

      Location: All conference rooms, all double suite entry/egress doors,
lunchroom/coffee bar area doors, reception and breakout area doors.

     
8.1d Pocket Doors:
  Provide 3’x8’ (nominal) stain grade solid core fully concealed pocket doors
with Hafele sliding door hardware (or equal).

      Location: CEO’s Meeting Room, Reception Pantry

1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f



--------------------------------------------------------------------------------



 



Page 4 of 12

(D2 SOLUTIONS LOGO) [c76647w7121904.gif]
Other Interior Frames:

     
8.2a Wood Frame:
  2” stained wood frame.

      Location: At all pocket door locations

     
8.2b Frame / Sidelight:
  Provide ‘Raco’ Solutions II Series 2 anodized aluminum frame system (or eq)
where shown on plan. Provide vertical mullions every 36” and (2) horizontal
mullions per vertical panel. Frame system to have integral frosted tempered
safety glass.

      Location: Conference Rooms, Multipurpose Room, Training Room, Large
Conference Room, Lunchroom/Coffee Bar, HR Open Area, as shown on plan.

     
8.2c Entry/Exit Hardware:
  Heavy duty mortise entrance lock 6 pin, keyway C or E. Lever handle. Surface
mounted overhead ADA compliant closer with concealed fasteners (no through
bolting).

Division 8 (8.10 — 8.19): Glass & Glazing
8.10 Provide frosted 1/4” tempered safety glass at all Raco frame locations.
8.11 Provide (2) 4’ x 8’ x 1/4” laminated glass panels for use as a white board
in Multipurpose Room, provide McGrory Glass #DTS-017 or better.
Division 9 (9.1 — 9.9): Acoustical Ceilings
9.1 Existing ceiling tiles and grid to be removed.
9.2 Provide new 2’ x 4’ suspended ceiling grid and tile.

      Tile: Armstrong Dune with angled tegular edge or equal.         Grid:
Armstrong Prelude XL 15/16” Exposed Tee grid or equal.         Locations:
Throughout, UNO

9.3 Provide new 2’ x 2’ suspended ceiling grid & tile.

      Tile: Armstrong Dune with angled tegular edge or equal.         Grid:
Armstrong Prelude XL 15/16” Exposed Tee grid or equal.         Locations:
Reception Area, Conference Rooms directly adjacent to reception area,
multipurpose room, large conference room, lunchroom/coffee bar area, public
corridors

9.4 Provide new building standard ceiling tile in existing grid for Basement
Level Logistics department. Patch & repair existing grid as necessary to achieve
‘.like-new’ appearance.
Division 9 (9.10 — 9.19): Gypsum Board Assemblies
9.10 Provide gypsum wall board ceiling to be painted with two finish coats of
MAB/ Duron/ F & H or equal flat finish.
Location: Reception Area, Breakout Areas, Conference Rooms, Lunchroom and Coffee
Bar area and above file banks as shown on plan.
1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f



--------------------------------------------------------------------------------



 



Page 5 of 12
(D2 SOLUTIONS INC. LOGO) [c76647w7121904.gif]
9.11 Contractor to furr out and provide drywall at all columns and exterior
perimeter wall if needed. Verify conditions in field.
9.12 Provide (20) GWB Headers throughout, as shown on plan.
9.13 Contractor to verify existing demising and corridor partition construction.
If existing partitions are not full height partitions that go to deck,
contractor to upgrade partition to extend from floor to deck and match criteria
listed below.
9.13a 1 Hour Rated Insulated Deck to Deck Partition (nominal 5”; fire test: ULC
design 465): One layer 5/8” type X gypsum wallboard to each side of 3-5/8” 25
gauge steel studs 16” on center with 1-1/4” type S drywall screw 8” on center at
wall perimeter and 12” on center at vertical joints or continuous ¼” beads of
adhesive at intermediate studs. Tape and spackle. 3-1/2” sound attenuation
blanket.
Location: Provide between tenants and per plan.
9.13b Non-Rated / Non Insulated Deck to Deck Partition (nominal 5”): One layer
5/8” gypsum wallboard to each side of 3-5/8” 25 gauge steel studs 16” on center.
Tape and spackle.
Location: Provide at public corridor and per plan.
9.13c Non-Rated / Insulated Deck to Deck Partition (nominal 5”): One layer 5/8”
gypsum wallboard to each side of 3-5/8” 25 gauge steel studs 16” on center. Tape
and spackle. 3 -1/2” sound attenuation blanket.
Location: Provide per plan.
9.13d Non-Rated / Insulated Partition to underside of ceiling grid (nominal 5”):
One layer 5/8” gypsum wallboard to each side of 3-5/8” 25 gauge steel studs 16”
on center. Tape and spackle. 3 -1/2” sound attenuation blanket. 2” felt strip
between top track and ceiling system with continuous plastic zip bead.
Location: Provide per plan.
Division 9 (9.20 —2.29): Resilient Tile Flooring and Wall Base
9.20 Provide two coats of sealer wax on all vinyl composition tile and/or vinyl
flooring requiring sealant.
*[03.05.08 rev1] 9.20a Vinyl Composition Tile (VCT): Armstrong Solidpoint or Eq
12” x 12” 1/8”.
Location: Pantries UNO, Copy Rooms, Storage Rooms, Logistics/Warehouse Area
(Concourse Level, UNO)
9.20b Vinyl Base (VB): Johnsonite 4” cove base at resilient or VCT floor and
straight base at carpet.
Location: Throughout UNO, public corridors UNO.
9.20c Wood Base: 4” flat profile painted hardwood base
Location: Reception/Breakout Area, Lunchroom/Coffee Bar, Elevator Lobbies,
Multipurpose Room, Conference Rooms
9.20d Resilient Tile Flooring: Allocate $6.00 square foot (materials only)
Amtico vinyl tile or Eq
Location: Coffee Bar Area, Reception Pantry
9.20e Static Dissipative Tile: Provide Armstrong or EQ static dissipative vinyl
tile
Location: Server Room
1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f

 



--------------------------------------------------------------------------------



 



Page 6 of 12
(D2 SOLUTIONS INC. LOGO) [c76647w7121904.gif]
Division 9 (9.30 — 9.39); Flooring
9.30 Provide Schluter metal edge at tile/carpet intersection and vinyl reducer
strip at carpet / VCT / resilient flooring intersection, typical.
9.31 Carpet installation is to be direct glue-down per manufacturer’s
instructions, using minimum joints and seams. Provide color samples & seaming
plan. Assume 10% coverage for pattern match.
*[03.05.08 rev 1] 9.31 a General Area Carpet: Patterned tufted cut pile & loop,
provide $25.00 square yard allowance (materials only).
Location: Throughout 9th and 10th Floors, Concourse level offices & conference
rooms, and in public corridors, UNO.
*[03.05.08 rev 1] 9.31 b Specialty Area Carpet: Multi-colored tufted graphic
loop, provide $32.00 square yard allowance (materials only).
Location: Reception Areas, Breakout Areas, Conference Rooms, Multi-purpose Room,
Lunchroom, Training Room, Elevator Lobbies
Division 9 (9.40 — 9.49): Paint and Wallcovering
9.40 Provide touch up painting allowance for after tenant move in for repairs.
9.41 Contractor to prepare walls as required to receive new finishes.
9.42 All walls receiving wallcovering are to be finished to a level 4 or a level
5 finish per manufacturers instructions.
9.43a Paint: Provide one coat of primer and two finish coats of MAB/ Duron/ F &
H or equal eggshell finish wall paint and semi-gloss latex finish door and trim
paint.
Location: Throughout UNO and at all public corridors and elevator lobbies.
9.43b Accent Paint: Provide accent wall paint of MAB/ Duron/ F & H or equal.
Assume deep tone requiring tinted primer and four finish coats.
Location: Assume 25% of open areas, one wall of every office and one wall of
every interior room
9.43c Wallcovering: Vinyl wallcovering. Provide $1.25 per square foot allowance
(materials only).
Location: One wall of each conference room, 25% of Reception Area, Coffee Bar
Area, Lunchroom, Break-out Areas
9.43d Electrostatic Paint: Electrostatically paint the existing elevator doors
and frames in the elevator lobbies of the 9th and 10th floor.
Division 10 (10.1 — 10.9): Signs
10.1 Landlord to provide building standard entry signage and lobby directory
listing as per lease terms.
1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f

 



--------------------------------------------------------------------------------



 



Page 7 of 12
(D2 SOLUTIONS INC. LOGO) [c76647w7121904.gif]
Division 10 (10.10 — 10.19): Moveable Partitions
10.2 Provide Modernfold acoustic seal 932 operable partition, hinged paired
panels, manual operation top supported with operable floor seals. Minimum STC
rating of 50. Provide structural support above as required. Provide for highest
grade fabric covering. Coordinate with Modernfold on details of installation.
Provide 3 ½” sound attenuation blanket for 3’ above the ceiling on either side
of operable partition.
Division 11: Equipment
11.1 All furniture workstations and equipment to be provided by tenant and/or
tenant’s vendor/consultant unless otherwise noted. General contractor to
initiate coordination with tenant’s furniture consultant.
11.2 Appliances: Finish: black

Contractor to provide in Lunchroom:   (2) full size refrigerators,
(1) undercounter icemaker,
(1) ADA compliant dishwasher,
(2) countertop microwaves   Contractor to provide in Coffee Bar:    (1) ADA
compliant undercounter refrigerator   Contractor to provide in pantry areas:   
(1) full size refrigerator with icemaker,
(1) dishwasher,
(1) countertop microwave

11.3 Projection Screen: Provide 8’x 6’ recessed motorized projection screen with
wall control switch by Da-Lite or equal.
Location: Multi-purpose Room, Training Room, all Conference Rooms and all
Meeting Rooms
Division 12: Window Blinds
12.1 Provide I” horizontal mini-blinds (Bali or equal) on all perimeter windows,
if not already provided by landlord or tenant. If already provided, contractor
to inspect and assure all are functional and clean.
Division 13 (13.1 — 13.9): Fire Detection and Alarm Systems
13.1 Provide, install and modify life safety items including but not limited to
exit signs, emergency lighting, horns, strobes, fire alarm systems, smoke
detectors, etc. as required to be compliant with all current and applicable
codes. Location diagram is to be provided to D2 Solutions prior to installation.
Contractor is responsible for coordination and connection of all such items to
the building’s main monitoring panel(s).
13.2 Existing Annunciation system is to remain operable during construction &
demolition phases. Maintain operable fire detection and alarm system during all
phases.
1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f

 



--------------------------------------------------------------------------------



 



Page 8 of 12
(D2 SOLUTIONS INC. LOGO) [c76647w7121904.gif]
Division 13 (13.10 — 13.19): Fire Suppression and Sprinkler Systems
13.10 Fire Extinguishers: Install 5 pound ABC fire extinguisher (or building
standard) with semi-recessed cabinet every 4,000 square feet, and in lunchroom
and pantry areas. Locate with local fire marshal approval.
13.11 Sprinklers: Provide concealed sprinklers per local and national codes in
all areas with GWB ceilings.
Provide branch and distribution sprinkler piping from base building mains and
provide semi-recessed sprinkler heads, to match existing, to meet requirements
of NFPA 13 and local codes. Assume a minimum of 30% existing heads to be
relocated to accommodate plan.
13.12 FM 200 / Pre-action: Provide FM 200 and pre-action suppression system.
Unit to be tied into building emergency system. Provide drain, power, gaskets,
seals and signage as required. Rooms protected by FM200 must be prepared and
sealed to allow for pressure test as required to meet code.
          Location: Server Room
Division 15 (15.1 — 15.9): Plumbing Fixtures and Piping
15.1 Sink and Faucet: Stainless steel ADA compliant sink with gooseneck faucet
and wrist blades.
Location: All pantry areas. See Casework notes for lunchroom/coffee area faucet
spec.
15.2 Water Purification: Provide water purification system at each sink location
and point of source heater. Run all water lines through purification system
prior to final connection to dishwasher, coffee maker, icemaker, refrigerator,
etc.
15.3 Water Lines: Install cold water lines with shut off valve for refrigerator,
coffee maker, icemaker, and bottleless water cooler. Contractor responsible for
connecting the lines to the appliances and ensuring proper delivery of water.
15.4 Water Heater: Contractor to provide a separate water heater at all sink
locations, including but not limited to pantry, kitchen, lunchroom, shower rooms
etc. Water heater to be located in either a base cabinet or above the ceiling.
In the event water heater is above the ceiling, contractor is to provide drip
pan and water detection device as required by building owner.
Division 15 (15.10 — 15.19): Heating, Ventilation and Air Conditioning
15.10 Contractor is responsible for the engineer’s MEP drawings of all
mechanical, electrical and plumbing, sprinkler and life safety including the
certified professional engineered services as required unless otherwise noted.
*[03.05.08 revl] 15.11 Dedicated HVAC: Provide all required connections for
(2) tenant provided dedicated floor mounted 7 ton Liebert HVAC units with lead
lag control tied to thermostat for 24 hour / 7 day redundant operation. Unit to
be tied to tenant’s security system.
Location: Server Room
1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f

 



--------------------------------------------------------------------------------



 



Page 9 of 12
(D2 SOLUTIONS INC. LOGO) [c76647w7121904.gif]
15.12 Supplemental 24/7 HVAC: Provide separate line item cost for building
standard air with supplemental HVAC unit for comfort in areas with
24/7occupancy. Assume (2) separate zones with a 5 ton unit in each zone.
15.13 Thermostat: Provide separate thermostat control for all Conference and
Meeting Rooms over 250 square feet, lunchroom/coffee bar area.
Provide separate thermostat control for dedicated HVAC units.
15.14 Exhaust Fans: Provide exhaust fan with solid speed control switch in rooms
greater than 200 square feet and
Locations: Pantries, Lunchroom, Coffee Area.
15.15 Exhaust Fans: Provide thermostatically controlled exhaust fan for IDF
room.
15.16 Diffusers: Provide linear diffusers at all GWB ceilings, typical.

     Contractor to assume 30% of diffusers to be relocated to accommodate plan,
typical.
15.17 Ducts: Duct work to be insulated on the outside for sound at all
conference rooms.
15.18 Returns: Boot returns in rooms with sound insulation.
15.19 Dampers: Provide fire-rated dampers at all fire-rated partitions. Provide
smoke dampers at all smoke sealed partitions.
Division 16 (16.1 — 16.9): Wiring Devices and Electrical Requirements
16.1 Provide separate electrical panel for Server / Computer room. Assume 225
amp, 42 circuit, 208 & 120 volt panel.
16.2 Provide any additional electrical panels required to realize plan.
16.3 All receptacles to be building standard device and cover plate, color to be
determined.
16.4 Hardwire new electric hot water heaters per note 15.4
16.5 Receptacles as indicated:

16.5a Duplex receptacle: 20 amp   3 per office
2 per storage room
2 per printer/work counter
1 per 30 LF or as required by local code in general open area and corridors

16.5b Duplex receptacle: 20 amp Dedicated

         1 per copier, vending, refrigerator, microwave and coffee area
1 for tenant security system, phone system
12 at computer server room mounted to ladder rack
4 for IDF room

16.5c Duplex receptacle: 30 amp Dedicated 208 volt single phase

         12 for Server / Computer room
4 per IDF room

1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f

 



--------------------------------------------------------------------------------



 



Page 10 of 12
(D2 SOLUTIONS INC. LOGO) [c76647w7121904.gif]
16.5d Flush mount floor core: with power/voice/data
1 per office and conference room over 250 SF.
2 for the large conference room
6 for the training room
6 for the multipurpose room
3 for the IDF closet
16.5e Furniture Power Feeds: Provide (15) flush floor cores throughout (1 per
cluster of (4) workstations)

Provide (40) wall feeds throughout
(Assume systems furniture utilizes a 4 circuit, 8 wire configuration. Provide
(4) 20 amp circuits at each feed location typical.)
Provide conduit as required.
16.5f Audio Visual: Provide all electrical connections, conduit and
infrastructure required for tenant’s Audio Visual needs in Multi-purpose room
and Large Conference Room.
16.5g Electrical Connections: Provide final connections and wiring necessary for
tenant provided UPS and PDU units in server room.
*[03.05.08 rev1] 16.5h Electrical at Concourse: Provide (2) 7’ lengths of wire
moulding for each storage rack shown on the plan. Each 7’ length of wire
moulding to have 2 circuits and 12 outlets for charging equipment.
Division 16 (16.10 — 16.19): Interior Lighting
16.10 Where existing fixtures are designated (or assumed) to remain, Contractor
to assume 30% to be relocated to accommodate plan.
16.11 All open area lighting to be tied to contactors.
16.12 Provide wall sensor switches at all enclosed rooms, cover plates in color
to be determined.
16.13 Provide a total of 15 Dimmer Switches throughout.
16.14 Lighting as indicated:
(16.14a 2’ x 4’ Lay-In Parabolic: Provide building standard parabolic fixture
with electronic ballast and clean air supply and return.

Allocate $100.00 per fixture    1 per 80 square feet- open areas and corridors
1 per 60 square feet- offices and workrooms

Locations: Throughout, UNO
16.14b Fluorescent Downlights: 6” aperture (1) 32 watt fluorescent lamp with
clear finish, white flange and electronic ballast.

Allocate $125.00 per fixture    (115) throughout reception, conference rooms,
breakout areas and lunchroom/coffee bar

1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f

 



--------------------------------------------------------------------------------



 



Page 11 of 12
(D2 SOLUTIONS INC. LOGO) [c76647w7121904.gif]
16.14c Fluorescent Adjustable Wall Washers: 6” aperture (I) 32 watt fluorescent
lamp with clear finish, white flange and electronic ballast.

Allocate $125.00 per fixture    (70) throughout reception, conference rooms,
breakout areas and lunchroom/coffee bar

16.14d Incandescent/ Low Voltage Downlights: 12 volt, 50 watt, MR 16 lamp with
basic chrome cone and white flange.

Allocate $150.00 per fixture    (15) Multi purpose room

16.14e Linear Direct/Indirect Pendant Stem Mounted: (135) linear feet over
tables in conference rooms
Allocate $45.00 per linear foot
16.14f Undercabinet Fluorescent: Alco little inch or equal, sized to fit
cabinetry, hardwired to switch in room.
16.14g Decorative Low Voltage Pendants: (6) Coffee Bar
Allocate $300.00 per fixture
Division 16 (16.20 — 16.29): Voice and Data Systems
16.20 Tenant’s voice/data vendor to provide all voice/data cabling and devices.
Contractor to provide back boxes and pull lines for voice/data receptacles and
coordinate with tenant’s vendor as required.
*[03.05.08 rev 1] 16.21 Any Data cabling running below floor, in the plenum
space of other tenants, is to run in protective conduit. All data cabling
running below floors in the plenum space of eResearch does not need protective
conduit.
16.22 All receptacles to be building standard device and cover plate color: to
match existing
16.23 Contractor to provide backbox and pull string as follows:
1 per office
2 per office greater than 200square feet
1 per storage room
2 per printer/work counter
2 per reception area
3 per copy / mail rooms

16.24 Voice/Data feed:   (15) floor feeds (1 per cluster of (4) workstations)
(40) wall feeds (1 per cluster of (4) workstations)
        Assume (1) voice/data per workstation, consisting of (2) voice and
        (2) data lines per location, cat 6 wiring. Contractor to determine
quantity required and
        size poke thru accordingly.

ALTERNATE PRICING:
1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f

 



--------------------------------------------------------------------------------



 



Page 12 of 12
(D2 SOLUTIONS INC. LOGO) [c76647w7121904.gif]

1.   Provide alternate pricing for sidelights at each office. Sidelights to be
3’x8’x¼” clear tempered safety glass in GWB frame with 2” top and bottom
aluminum channel. Provide clear silicone caulk at all sides. Provide applied
frosted film.

2.   Provide alternate pricing to fully renovate building restrooms on 9th
floor. Restrooms to be renovated and updated to building standard, as completed
on 17th floor.

3.   Provide alternate pricing to fully renovate building restrooms on 10th
floor. Restrooms to be renovated and updated to building standard, as completed
on 17th floor.

4.   Provide alternate pricing to install 2’ x 4’ Fluorescent Lay-In Indirect
Basket fixtures in lieu of building standard parabolic, throughout space UNO.
Assume fixtures use (3) 32W lamps. Assume $150.00 per fixture material cost
only. Assume 1 per 80 square feet for open areas and corridors and 1 per 60
square feet for offices and workrooms.

5.   Provide deduct alternate pricing to remove Modernfold partition at
multipurpose room and replace with partition type 9.13c.

6.   Provide alternate pricing to install electric blackout Mecho shades at
multipurpose room. Provide overhead blocking as required.

1100 East Hector Street Suite 415 | Conshohocken, PA 19428 |
www.d2solutionsinc.com
610.238.0330 p 610.238.0299 f

 



--------------------------------------------------------------------------------



 



EXHIBIT G
RFR Space

-6-



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c76647w7121905.gif]

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [c76647w7121906.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF SNDA

-7-



--------------------------------------------------------------------------------



 



After recording return to:
 
 
 
(For Recorder’s Use Only)
SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT
(WBCMT 2006-C24, Loan No. 502854351)
     THIS SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this
“Agreement”) is entered into as of July 14, 2008 (the “Effective Date”), among
LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-C24 (“Lender”), whose address is LaSalle Bank National
Association, as Trustee, % Wachovia Bank, N.A., Wachovia Real Estate Services,
NC 1075 9th Floor, 201 S. College Street, Charlotte, North Carolina 28244-1075
(Re: WBCMT 2006-C24; Loan No. 502854351), ERESEARCHTECHNOLOGY, INC., a Delaware
corporation (“Tenant”), whose address is eResearchTechnology, Inc., 1818 Market
Street, Suite 1000, Philadelphia, Pennsylvania 19103, Attention: Chief Financial
Officer, and NNN 1818 MARKET STREET, LLC, NNN 1818 MARKET STREET 1, LLC, NNN
1818 MARKET STREET 2, LLC, NNN 1818 MARKET STREET 3, LLC, NNN 1818 MARKET STREET
4, LLC, NNN MARKET STREET 5, LLC, NNN 1818 MARKET STREET 6, LLC, NNN 1818 MARKET
STREET 7, LLC, NNN 1818 MARKET STREET 7, LLC, NNN 1818 MARKET STREET 8, LLC, NNN
MARKET STREET 9, LLC, NNN 1818 MARKET STREET 10, LLC, NNN 1818 MARKET STREET 11,
LLC, NNN 1818 MARKET STREET 12, LLC, NNN 1818 MARKET STREET 13, LLC, NNN 1818
MARKET STREET 14, LLC, NNN 1818 MARKET STREET 15, LLC, NNN 1818 MARKET STREET
16, LLC, NNN 1818 MARKET STREET 17, LLC, NNN 1818 MARKET STREET 18, LLC, NNN
1818 MARKET STREET 19, LLC, NNN 1818 MARKET STREET 20, LLC, NNN 1818 MARKET
STREET 21, LLC, NNN 1818 MARKET STREET 22, LLC, NNN 1818 MARKET STREET 23, LLC,
NNN 1818 MARKET STREET 24, LLC, NNN 1818 MARKET STREET 25, LLC, NNN 1818 MARKET
STREET 26, LLC, NNN 1818 MARKET STREET 27, LLC, NNN 1818 MARKET STREET 28, LLC,
NNN 1818 MARKET STREET 29, LLC, NNN 1818 MARKET STREET 30, LLC, NNN 1818 MARKET
STREET 31, LLC, NNN 1818 MARKET STREET 32, LLC, NNN 1818 MARKET STREET 33, LLC,
NNN 1818 MARKET STREET 34, LLC, NNN 1818 MARKET STREET 35, LLC, NNN 1818 MARKET
STREET 36, LLC, NNN 1818 MARKET STREET 36, LLC, NNN 1818 MARKET STREET 37, LLC,
and NNN 1818 MARKET STREET 38, LLC, each one a Delaware limited liability
company (jointly, severally and collectively, “Landlord”), whose address is NNN
1818 Market Street, LLC, % Triple Net Properties Realty, Inc., 1551 North Tustin
Avenue, Suite 200, Santa Ana, California 927058, Attention: Legal Notice
Department, acting by and through Triple Net Properties Realty, Inc., with
reference to the following facts:
     A. Landlord owns the real property known as 1818 Market Street and having a
street address of 1818 Market Street, Philadelphia, Pennsylvania 19103, such
real property, including all

 



--------------------------------------------------------------------------------



 



buildings, improvements, structures and fixtures located thereon, (all or any
portion thereof being referred to herein as the “Landlord’s Premises”), as more
particularly described on Exhibit A.
     B. Wachovia Bank, National Association, a national banking association
(“Original Lender”) made a loan to Landlord in the original aggregate principal
amount of $122,000,000.00 (the “Loan”).
     C. To secure the Loan, Landlord encumbered Landlord’s Premises by entering
into that certain Fee and Leasehold Open-End Mortgage, Security Agreement and
Fixture Filing dated as of February 21, 2006, in favor of Original Lender (as
amended, increased, renewed, extended, spread, consolidated, severed, restated,
or otherwise changed from time to time, the “Security Instrument”) recorded in
the applicable land records of the County of Philadelphia, Commonwealth of
Pennsylvania.
     D. Lender is now the holder of the Security Instrument and has authority to
enter into this Agreement.
     E. Pursuant to a Lease dated as of                      (the “Lease”),
Landlord demised to Tenant a portion of Landlord’s Premises (“Tenant’s
Premises”).
     F. Lender has been requested by Landlord and Tenant to enter into this
Agreement, and Tenant and Lender desire to agree upon the relative priorities of
their interests in Landlord’s Premises and their rights and obligations if
certain events occur.
     NOW, THEREFORE, for good and sufficient consideration, Tenant and Lender
agree:

1.   Definitions. The following terms shall have the following meanings for
purposes of this Agreement:

1.1.   “Construction-Related Obligation” means any obligation of Former Landlord
(as hereinafter defined) under the Lease to make, pay for, or reimburse Tenant
for any alterations, demolition, or other improvements or work at Landlord’s
Premises, including Tenant’s Premises. “Construction-Related Obligation” shall
not include: (a) reconstruction or repair following any fire, casualty or
condemnation which occurs after the date of attornment hereunder, but only to
the extent of the insurance or condemnation proceeds actually received by
Successor Landlord for such reconstruction and repair, less Successor Landlord’s
actual expenses in administering such proceeds; or (b) day-to-day maintenance
and repairs.   1.2.   “Foreclosure Event” means (a) foreclosure under the
Security Instrument; (b) any other exercise by Lender of rights and remedies
(whether under the Security Instrument or under applicable law, including
bankruptcy law) as holder of the Loan and/or the Security Instrument, as a
result of which Successor Landlord becomes owner of Landlord’s Premises; or
(c) delivery by Former Landlord to Lender (or its designee or nominee) of a deed
or other conveyance of Former Landlord’s interest in Landlord’s Premises in lieu
of any of the foregoing.   1.3.   “Former Landlord” means Landlord and/or any
other party that was landlord under the Lease at any time before the occurrence
of any attornment under this Agreement.   1.4.   “Offset Right” means any right
or alleged right of Tenant to any offset, defense (other than one arising from
actual payment and performance, which payment and performance would bind a
Successor Landlord pursuant to this Agreement), claim, counterclaim, reduction,
deduction, or abatement against Tenant’s payment of Rent or performance of
Tenant’s other obligations under

2



--------------------------------------------------------------------------------



 



    the Lease, arising (whether under the Lease or other applicable law) from
acts or omissions of Former Landlord and/or from Former Landlord’s breach or
default under the Lease.   1.5.   “Rent” means any fixed rent, base rent or
additional rent under the Lease.   1.6.   “Successor Landlord” means any party
that becomes owner of Landlord’s Premises as the result of a Foreclosure Event.
  1.7.   “Termination Right” means any right of Tenant to cancel or terminate
the Lease or to claim a partial or total eviction arising (whether under the
Lease or under applicable law) from Former Landlord’s breach or default under
the Lease.

2.   Subordination. The Lease, and all right, title and interest of the Tenant
thereunder and of the Tenant to and in the Landlord’s Premises, are, shall be,
and shall at all times remain, subject and subordinate to the Security
Instrument, the lien imposed by the Security Instrument, and all advances made
under the Security Instrument.

3.   Payment to Lender. In the event Tenant receives written notice (the “Rent
Payment Notice”) from Lender or from a receiver for the Landlord’s Premises that
there has been a default under the Security Instrument and that rentals due
under the Lease are to be paid to Lender or to the receiver (whether pursuant to
the terms of the Security Instrument or of that certain Assignment of Rents and
Leases executed by Landlord as additional security for the Loan), Tenant shall
pay to Lender or to the receiver, or shall pay in accordance with the directions
of Lender or of the receiver, all Rent and other monies due or to become due to
Landlord under the Lease, notwithstanding any contrary instruction, direction or
assertion of Former Landlord. Landlord hereby expressly and irrevocably directs
and authorizes Tenant to comply with any Rent Payment Notice, notwithstanding
any contrary instruction, direction or assertion of Landlord, and Landlord
hereby releases and discharges Tenant of and from any liability to Landlord on
account of any such payments. The delivery by Lender or the receiver to Tenant
of a Rent Payment Notice, or Tenant’s compliance therewith, shall not be deemed
to (i) cause Lender to succeed to or to assume any obligations or
responsibilities as landlord under the Lease, all of which shall continue to be
performed and discharged solely by the applicable Landlord unless and until any
attornment has occurred pursuant to this Agreement; or (ii) relieve the
applicable Former Landlord of any obligations under the Lease. Tenant shall be
entitled to rely on any Rent Payment Notice. Tenant shall be under no duty to
controvert or challenge any Rent Payment Notice. Tenant’s compliance with a Rent
Payment Notice shall not be deemed to violate the Lease. Tenant shall be
entitled to full credit under the Lease for any Rent paid to Lender pursuant to
a Rent Payment Notice to the same extent as if such Rent were paid directly to
Former Landlord.

4.   Nondisturbance, Recognition and Attornment.

4.1.   No Exercise of Security Instrument Remedies against Tenant. So long as
(i) the Lease has not expired or otherwise been terminated by Former Landlord
and (ii) there is no existing default under or breach of the Lease by Tenant
that has continued beyond applicable cure periods (an “Event of Default”),
Lender shall not name or join Tenant as a defendant in any exercise of Lender’s
rights and remedies arising upon a default under the Security Instrument unless
applicable law requires Tenant to be made a party thereto as a condition to
proceeding against Former Landlord or prosecuting such rights and remedies. In
the latter case, Lender may join Tenant as a defendant in such action only for
such purpose and not to terminate the Lease or otherwise diminish or interfere
with Tenant’s rights under the Lease or this Agreement in such action.

3



--------------------------------------------------------------------------------



 



4.2.   Nondisturbance and Attornment. So long as (i) the Lease has not expired
or otherwise been terminated by Former Landlord, (ii) there is no Event of
Default, and (iii) no condition exists which would cause or entitle Former
Landlord to terminate the Lease on its terms, or to dispossess the Tenant, then,
if and when Successor Landlord takes title to Landlord’s Premises: (a) Successor
Landlord shall not terminate or disturb Tenant’s possession of Tenant’s Premises
under the Lease, except in accordance with the terms of the Lease and this
Agreement; (b) Successor Landlord shall be bound to Tenant under all the terms
and conditions of the Lease (except as provided in this Agreement); (c) Tenant
shall recognize and attorn to Successor Landlord as Tenant’s direct landlord
under the Lease as affected by this Agreement; (d) the Lease shall continue in
full force and effect as a direct lease, in accordance with its terms (except as
provided in this Agreement), between Successor Landlord and Tenant; and
(e) Successor Landlord shall have all the rights and remedies of the landlord
under the Lease, including, without limitation, rights or remedies arising by
reason of any Event of Default by Tenant under the Lease, whether occurring
before or after the Successor Landlord takes title to the Landlord’s Premises.  
4.3.   Protection of Successor Landlord. Notwithstanding anything to the
contrary in the Lease or the Security Instrument, neither Lender nor Successor
Landlord shall be liable for or bound by any of the following matters:   a.  
Claims against Former Landlord. Any Offset Right or Termination Right that
Tenant may have against any Former Landlord relating to any event or occurrence
before the date of attornment, including any claim for damages of any kind
whatsoever as the result of any breach by Former Landlord that occurred before
the date of attornment. The foregoing shall not limit Tenant’s right to exercise
against Successor Landlord any Offset Right or Termination Right otherwise
available to Tenant because of events occurring after the date of attornment.  
b.   Construction-Related Obligations. Any Construction-Related Obligation of
Former Landlord.   c.   Prepayments. Any payment of Rent that Tenant may have
made to Former Landlord for more than the current month.   d.   Payment;
Security Deposit. Any obligation: (a) to pay Tenant any sum(s) that any Former
Landlord owed to Tenant or (b) with respect to any security deposited with
Former Landlord, unless such security was actually delivered to Lender or to
Successor Landlord.   e.   Modification, Amendment or Waiver. Any modification
or amendment of the Lease, or any waiver of any terms of the Lease, made without
Lender’s written consent.   f.   Surrender, Etc. Any consensual or negotiated
surrender, cancellation, or termination of the Lease, in whole or in part,
agreed between Former Landlord and Tenant, unless effected unilaterally by
Tenant pursuant to the express terms of the Lease.   g.   Covenants. Any
covenants or obligations of or applicable to Former Landlord to the extent they
apply to or affect any property other than Landlord’s Premises, except those
recorded and to which the Security Instrument is bound.

5.   Lender’s Right to Cure.

5.1.   Notice to Lender. Copies of all notices and other communications given by
Tenant to Former Landlord relating to a landlord default or any act or omission
of landlord that would give Tenant

4



--------------------------------------------------------------------------------



 



    the right to cancel or terminate the Lease or to claim a partial or total
eviction shall also be simultaneously provided to Lender. Notwithstanding
anything to the contrary in the Lease or this Agreement or the Security
Instrument, before exercising any Termination Right or Offset Right, Tenant
shall provide Lender with notice of the breach or default by Former Landlord
giving rise to same (the “Default Notice”) and, thereafter, the opportunity to
cure such breach or default as provided for below.   5.2.   Lender’s Cure
Period. After Lender receives a Default Notice, Lender shall have a period of
thirty days beyond the time available to Former Landlord under the Lease in
which to cure the breach or default by Former Landlord, or, in the event that
such cure cannot be completed within such cure period, Lender shall have such
reasonable period of time as is required to diligently prosecute such cure to
its completion. Lender shall have no obligation to cure (and shall have no
liability or obligation for not curing) any breach or default by Former
Landlord.

6.   Exculpation of Successor Landlord. Notwithstanding anything to the contrary
in this Agreement or the Lease, upon any attornment pursuant to this Agreement,
the Lease shall be deemed to have been automatically amended to provide that
Successor Landlord’s obligations and liabilities under the Lease shall never
extend beyond Successor Landlord’s (or its successors’ or assigns’) interest, if
any, in Landlord’s Premises from time to time, including insurance and
condemnation proceeds (except to the extent reinvested in the Landlord’s
Premises), Successor Landlord’s interest in the Lease, and the proceeds from any
sale or other disposition of Landlord’s Premises by Successor Landlord
(collectively, “Successor Landlord’s Interest”). Tenant shall look exclusively
to Successor Landlord’s Interest (or that of its successors and assigns) for
payment or discharge of any obligations of Successor Landlord under the Lease as
affected by this Agreement. If Tenant obtains any money judgment against
Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.

7.   Miscellaneous.

7.1.   Notices. All notices or other communications required or permitted under
this Agreement shall be in writing and given by personal delivery or by
nationally recognized overnight courier service that regularly maintains records
of items delivered. Each party’s address is as set forth in the opening
paragraph of this Agreement, subject to change by notice under this paragraph.
Notices shall be effective upon delivery if sent by personal delivery and the
next business day after being sent by overnight courier service.   7.2.  
Successors and Assigns. This Agreement shall bind and benefit the parties, their
successors and assigns, any Successor Landlord, and its successors and assigns.
Upon assignment of the Security Instrument by Lender, all liability of the
Lender/assignor shall terminate.   7.3.   Entire Agreement. This Agreement
constitutes the entire agreement between Lender and Tenant and Landlord
regarding the subordination of the Lease to the Security Instrument and the
rights and obligations of Tenant, Lender and Landlord as to the subject matter
of this Agreement.   7.4.   Interaction with Lease and with Security Instrument.
If this Agreement conflicts with the Lease, then this Agreement shall govern as
between the parties and any Successor Landlord, including upon any attornment
pursuant to this Agreement. This Agreement supersedes, and constitutes full
compliance with, any provisions in the Lease that provide for subordination of
the Lease to,

5



--------------------------------------------------------------------------------



 



    or for delivery of non-disturbance agreements by the holder of, the Security
Instrument. Lender confirms that Lender has consented to Landlord’s entering
into the Lease.   7.5.   Lender’s Rights and Obligations.   a.   Except as
expressly provided for in this Agreement, Lender shall have no obligations to
Tenant with respect to the Lease. If an attornment occurs pursuant to this
Agreement, then all rights and obligations of Lender under this Agreement shall
terminate, without thereby affecting in any way the rights and obligations of
Successor Landlord provided for in this Agreement.   b.   Neither this
Agreement, the Security Instrument or any of the related loan documents, nor the
Lease shall, prior to any acquisition of Landlord’s Premises by Lender, operate
to give rise to or create any responsibility or liability for the control, care,
management or repair of the Landlord’s Premises upon the Lender, or impose
responsibility for the carrying out by Lender of any of the covenants, terms or
conditions of the Lease, nor shall said instruments operate to make Lender
responsible or liable for any waste committed on the Landlord’s Premises by any
party whatsoever, or for dangerous or defective conditions of the Landlord’s
Premises, or for any negligence in the management, upkeep, repair or control of
the Landlord’s Premises, which may result in loss, injury or death to Tenant, or
to any tenant, licensee, invitee, guest, employee, agent or stranger.   c.  
Lender may assign to any person or entity its interest under the Security
Instrument and/or the related loan documents, without notice to, the consent of,
or assumption of any liability to, any other party hereto. In the event Lender
becomes the Successor Landlord, Lender may assign to any other party its
interest as the Successor Landlord without the consent of any other party
hereto.   7.6.   Landlord’s Rights and Obligations. Except as provided in
Section 3, nothing herein contained is intended, nor shall it be construed, to
abridge or adversely affect any right or remedy of Landlord under the Lease,
including upon the occurrence of an Event of Default by Tenant under the Lease.
This Agreement shall not alter, waive or diminish any of Landlord’s obligations
under the Security Instrument, any of the related loan documents, or the Lease.
  7.7.   Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the state where the Landlord’s Premises are located, excluding
its principles of conflict of laws.   7.8.   Amendments. This Agreement may be
amended, discharged or terminated, or any of its provisions waived, only by a
written instrument executed by the parties hereto.   7.9.   Due Authorization.
Tenant has full authority to enter into this Agreement, which has been duly
authorized by all necessary actions.   7.10.   Execution. This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
  7.11.   Attorneys’ Fees. All costs and attorneys’ fees incurred by Lender in
the enforcement hereof against Tenant shall be paid by Tenant.

6



--------------------------------------------------------------------------------



 



7.12.   Headings. The headings in this Agreement are intended to be for
convenience of reference only, and shall not define the scope, extent or intent
or otherwise affect the meaning of any portion hereof.

7.13.   WAIVER OF JURY TRIAL. TENANT AND LANDLORD EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AFTER CAREFUL CONSIDERATION AND AN OPPORTUNITY TO
SEEK LEGAL ADVICE, WAIVE THEIR RESPECTIVE RIGHTS TO HAVE A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR IN ANY WAY CONNECTED WITH ANY OF THE
PROVISIONS OF THIS AGREEMENT, OR ANY OTHER DOCUMENTS EXECUTED IN CONJUNCTION
HEREWITH OR WITH THE LOAN, ANY TRANSACTION CONTEMPLATED BY THIS AGREEMENT, THE
LANDLORD’S PREMISES, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF LANDLORD, TENANT OR LENDER. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS AGREEMENT.

(REMAINDER OF PAGE LEFT INTENTIONALLY BLANK)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by Lender, Tenant
and Landlord as of the Effective Date.

            LENDER:


LASALLE BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS
OF WACHOVIA BANK COMMERCIAL
MORTGAGE TRUST, COMMERCIAL
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-C24
      By:   LNR Partners, Inc., a Florida corporation, its attorney in fact    
          By:   /s/ Randolph J. Wolpert    (SEAL)     Randolph J. Wolpert, Vice
President             

         
STATE OF FLORIDA
  )   
 
  )   
COUNTY OF MIAMI-DADE
  )   

     The foregoing instrument was acknowledged before me this 2nd day of July,
2008, by Randolph J. Wolpert as Vice President of LNR Partners, Inc., a Florida
corporation, as attorney-in-fact for LASALLE BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR THE REGISTERED HOLDERS OF WACHOVIA BANK COMMERCIAL MORTGAGE TRUST,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-C24, on behalf of the
trust. He is personally known to me or has produced a driver’s license as
identification.

                  /s/ Pierre Alfred Desroches       NOTARY PUBLIC, STATE OF
FLORIDA            Pierre Alfred Desroches
Print or Stamp Name of Notary      My Commission Expires:  [Notarial Seal]
      (NOTARIAL SEAL) [c76647w7121907.gif]                

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by Lender, Tenant
and Landlord as of the Effective Date.

            LANDLORD:

NNN 1818 MARKET STREET, LLC (AND ALL TENANTS IN COMMON), each a Delaware limited
liability company
      By:   Triple Net Properties Realty, Inc., as agent for Landlord          
    By:   /s/ Michael S. Waddell         Name:   Michael S. Waddell       
Title:   Senior Vice President     

         
STATE OF                                          
  )   
 
  )   
COUNTY OF                                          
  )   

     The foregoing instrument was acknowledged before me this 14th day of July,
2008, by MICHAEL S. WADDELL as SENIOR V.P. of Triple Net Properties Realty,
Inc., as agent for NNN 1818 MARKET STREET, LLC, NNN 1818 MARKET STREET 1, LLC,
NNN 1818 MARKET STREET 2, LLC, NNN 1818 MARKET STREET 3, LLC, NNN 1818 MARKET
STREET 4, LLC, NNN MARKET STREET 5, LLC, NNN 1818 MARKET STREET 6, LLC, NNN 1818
MARKET STREET 7, LLC, NNN 1818 MARKET STREET 7, LLC, NNN 1818 MARKET STREET 8,
LLC, NNN MARKET STREET 9, LLC, NNN 1818 MARKET STREET 10, LLC, NNN 1818 MARKET
STREET 11, LLC, NNN 1818 MARKET STREET 12, LLC, NNN 1818 MARKET STREET 13, LLC,
NNN 1818 MARKET STREET 14, LLC, NNN 1818 MARKET STREET 15, LLC, NNN 1818 MARKET
STREET 16, LLC, NNN 1818 MARKET STREET 17, LLC, NNN 1818 MARKET STREET 18, LLC,
NNN 1818 MARKET STREET 19, LLC, NNN 1818 MARKET STREET 20, LLC, NNN 1818 MARKET
STREET 21, LLC, NNN 1818 MARKET STREET 22, LLC, NNN 1818 MARKET STREET 23, LLC,
NNN 1818 MARKET STREET 24, LLC, NNN 1818 MARKET STREET 25, LLC, NNN 1818 MARKET
STREET 26, LLC, NNN 1818 MARKET STREET 27, LLC, NNN 1818 MARKET STREET 28, LLC,
NNN 1818 MARKET STREET 29, LLC, NNN 1818 MARKET STREET 30, LLC, NNN 1818 MARKET
STREET 31, LLC, NNN 1818 MARKET STREET 32, LLC, NNN 1818 MARKET STREET 33, LLC,
NNN 1818 MARKET STREET 34, LLC, NNN 1818 MARKET STREET 35, LLC, NNN 1818 MARKET
STREET 36, LLC, NNN 1818 MARKET STREET 36, LLC, NNN 1818 MARKET STREET 37, LLC,
and NNN 1818 MARKET STREET 38, LLC, each one a Delaware limited liability
company, on behalf of the limited liability companies. He/She is personally
known to me or has produced a driver’s license as identification.

                  /s/ Margarete L. Scott       NOTARY PUBLIC, STATE OF VIRGINIA 
          MARGARETE L. SCOTT       NOTARY PUBLIC, STATE OF VIRGINIA      My
Commission Expires: MAY 31, 2011  [Notarial Seal]
      (NOTARIAL SEAL) [c76647w7121908.gif]                

10



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF LANDLORD’S PREMISES
PREMISES “A” — (FEE SIMPLE ESTATE)
ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, SITUATE in the 8th Ward of the City of Philadelphia described
according to a Survey and Plan of Property made for 1818 Market Street, by
Barton & Martin Engineers, dated October 4, 1996 and last revised on
December 16, 1996, to wit:
BEGINNING at a point formed by the Southerly side of Market Street (100 feet
wide) and the Easterly side of 19th Street (50 feet wide); thence extending
Eastwardly along the said Southerly side of Market Street the distance of 153
feet 0 inches to a point; thence Southwardly on a line parallel with said 19th
Street 176 feet 0 inches to a point on the Northerly side of Ludlow Street (24
feet 6 inches wide); thence Westwardly along the said Northerly side of Ludlow
Street 153 feet 0 inches to a point on the said Easterly side of 19th Street;
thence Northwardly along the said Easterly side of 19th Street 176 feet 0 inches
to a point on the said Southerly side of Market Street being the first mentioned
point and place of beginning.
AND ALSO ALL THAT CERTAIN lot or piece of ground with the buildings and
improvements thereon erected, SITUATE in the 8th Ward of the City of
Philadelphia described according to a Survey and Plan of Property made for 1818
Market Street, by Barton & Martin Engineers, dated October 4, 1996 and last
revised on December 16, 1996, to wit:
BEGINNING at a point on the Southerly side of Market Street (100 feet wide),
said point being measured in an Eastwardly direction along the said Southerly
side of Market Street 193 feet 0 inches from the Easterly side of 19th Street
(50 feet wide); thence extending Eastwardly along the said Southerly side of
Market Street the distance of 48’ feet 0 inches to a point; thence Southwardly
on a line parallel with said 19th Street passing through a wall 176 feet 0
inches to a point on the Northerly side of Ludlow Street (24 feet 6 inches
wide); thence Westwardly along the said Northerly side of Ludlow Street 48 feet
0 inches to a point; thence Northwardly parallel with the said Easterly side of
19th Street 176 feet 0 inches to a point on the said Southerly side of Market
Street being the first mentioned point and place of beginning.
PREMISES “B” — (AIR RIGHTS)
ALL THAT CERTAIN AIR SPACE OVER AND ABOVE THE EIGHT FOLLOWING DESCRIBED PREMISES
in accordance with a Plan prepared by Barton & Martin, Engineers, dated
March 30, 1972, made for the Holiday Inn, last revised March 29, 1988, SITUATE
in the 8th Ward of the City of Philadelphia.
PARCEL B-l 3RD FLOOR PARKING LEVEL
BEGINNING on a plane being elevation +64 feet 2 inches (Philadelphia City Datum)
at the intersection of the West side of 18th Street (50 feet wide) with the
South side of Market Street (100 feet wide); thence West along said side of
Market Street 3 feet 6 inches to a point; thence South along a line parallel
with 18th Street 176 feet 0 inches to a point on the North side of Ludlow Street
(24 feet 6 inches wide); thence East along said side of Ludlow Street 3 feet 6
inches to the West side of 18th Street; thence North along said side of 18th
Street 176 feet 0 inches to a point and place of beginning.

 



--------------------------------------------------------------------------------



 



PARCEL B-2 7TH FLOOR LEVEL LUDLOW STREET SIDE
BEGINNING on a plane being elevation +102 feet 3 inches (Philadelphia City
Datum) at a point on the North side of Ludlow Street (24 feet 6 inches wide)
located 68 feet 6 inches West of the intersection of the West side of 18th
Street (50 feet wide); thence leaving said side of Ludlow Street North on a line
parallel with 18th Street 63 feet 2 inches to a point; thence West along a line
perpendicular to 18th Street 13 feet 7 inches to a point; thence South on a line
parallel with 18th Street 49 feet 8 inches to a point of curve; thence along a
line curving to the right in a Southwesterly direction with a radius of 13 feet
1 inch, the are distance of 20 feet 6-5-8 inches to a point; thence South along
a line parallel with 18th Street 0 feet 7 inches to a point on the North side of
Ludlow Street; thence East along said side of Ludlow Street 26 feet 8 inches to
the point and place of beginning.
PARCEL B-3 7TH FLOOR LEVEL MARKET STREET SIDE
BEGINNING at a plane being elevation +102 feet 3 inches (Philadelphia City
Datum) at a point on the South side of Market Street (100 feet wide) located 68
feet 6 inches from the West side of 18th Street (50 feet wide); thence West
along said side of Market Street 86 feet 6 inches to a point; thence South along
a line parallel with 18th Street 2 feet 0 inches to a point; thence East along a
line perpendicular to 18th Street 59 feet 10 inches to a point of curve; thence
along a line curving to the right in a Southeasterly direction with a radius of
13 feet 1 inch the are distance of 20 feet 6-5-8 inches to a point of tangent;
thence South along a line parallel with 18th Street 86 feet 3 inches to a point;
thence East along a line perpendicular to 18th Street 13 feet 7 inches to a
point; thence North along a line parallel with 18th Street 101 feet 10 inches to
the point and place of beginning.
PARCEL B-4 BRIDGE
BEGINNING on a plane being elevation +122 feet 10 inches (Philadelphia City
Datum) at an interior point located on the two following courses and distances
from the intersection of the West side of 18th Street (50 feet wide) with the
North Side of Ludlow Street (24 feet 6 inches wide) (1) West along the said side
of Ludlow Street 68 feet 6 inches, (2) North along a line parallel to 18th
Street 63 feet 2 inches; thence from beginning point North along a line parallel
with 18th Street 11 feet 0 inches to a point; thence West along a line
perpendicular to 18th Street 13 feet 7 inches to a point; thence South along a
line parallel with 18th Street 11 feet 0 inches to a point; thence East along a
line perpendicular to 18th Street 13 feet 7 inches to the point and place of
beginning.
PARCEL B-5 8TH FLOOR ROOF LEVEL
BEGINNING on a plane being elevation +127 feet 5 inches (Philadelphia City
Datum) at an interior point located on the two following courses and distances
from the intersection of the West side of 18th Street (50 feet wide) with the
South Side of Market Street (100 feet wide) (1) West along said side of Market
Street 155 feet 0 inches (2) South along a line parallel with 18th Street 2 feet
0 inches; thence from beginning point South along a line parallel with 18th
Street 93 feet 7 inches to a point; thence East along a line perpendicular to
18th Street 60 feet 3 inches to a point; thence South along a line parallel with
18th Street 18 feet 0 inches to a point; thence East along a line perpendicular
to 18th Street 12 feet 8 inches to a point; thence North along a line parallel
with 18th Street 98 feet 6 inches to a point of curve; thence along a line
curving to the left in a Northwesterly direction with a radius of 13 feet 1 inch
the are distance of 20 feet 6-5-8 inches to a point of tangent; thence West
along a line perpendicular to 18th Street 59 feet 10 inches to the point and
place of beginning.

12



--------------------------------------------------------------------------------



 



PARCEL B-6 8TH FLOOR LEVEL
BEGINNING on a plane being elevation +114 feet 3 inches (Philadelphia City
Datum) at a point on the North side of Ludlow Street (24 feet 6 inches wide)
located 95 feet 2 inches West of the West side of 18th Street (50 feet wide);
thence leaving Ludlow Street North on a line parallel with 18th Street 0 feet 7
inches to a point; thence along a line curving to the left in a Northeasterly
direction with a radius of 13 feet 1 inch the are distance of 20 feet 6-5-8.
inches to a point of tangent; thence North along a line parallel with 18th
Street 48 feet 5 inches to a point; thence West along a line perpendicular to
18th Street 12 feet 8 inches to a point; thence North along a line parallel with
18th Street 18 feet 0 inches to a point; thence West along a line perpendicular
to 18th Street 60 feet 3 inches to a point; thence South along a line parallel
with 18th Street 80 feet 5 inches to a point on the North side of Ludlow Street;
thence East along said side of Ludlow Street 59 feet 10 inches to the point and
place of beginning.
PARCEL B-7 25TH FLOOR ROOF LEVEL
BEGINNING on a plane being at the elevation +263 feet 4 inches (Philadelphia
City Datum) at a point on the Southerly side of Market Street (100 feet wide)
measured Westwardly along the said Southerly side of Market Street the distance
of 3 feet 6 inches from the Westerly side of 18th Street (50 feet wide); thence
extending Southwardly on a line parallel with said 18th Street the distance of
143 feet 2 inches to a point; thence Westwardly on a line at right angles to
said 18th Street 17 feet 9 inches to a point; thence Westwardly still on a line
at right angles to said 18th Street 43 feet 6 inches to a point; thence
Northwardly on a line parallel with said 18th Street 114 feet 9 inches to a
point; thence Eastwardly on a line at right angles to said 18th Street 43 feet 6
inches to a point; thence Southwardly on a line parallel with said 18th Street
114 feet 9 inches to a point; thence Eastwardly on a line at right angles to
said 18th Street 17 feet 9 inches to a point; thence Southwardly on a line
parallel with said 18th Street 32 feet 10 inches to a point on the Northerly
side of Ludlow Street (24 feet 6 inches wide); thence Westwardly along the said
Northerly side of Ludlow Street 65 feet 0 inches to a point; thence Northwardly
on a line parallel with said 18th Street 176 feet 0 inches to a point on the
said Southerly side of Market Street; thence Eastwardly along the said Southerly
side of Market Street 65 feet 0 inches to a point being the first mentioned
point and place of beginning.
PARCEL B-8 PENTHOUSE LEVEL
BEGINNING on a place being elevation +287 feet 7 inches (Philadelphia City
Datum) at an interior point located on the two following courses and distances
from the intersection of the West side of 18th Street (50 feet wide) with the
North side of Ludlow Street (24 feet 6 inches wide), (1) North along the said
side of 18th Street 32 feet 10 inches, (2) West along a line perpendicular to
18th Street 21 feet 3 inches; thence from beginning point North along a line
parallel with 18th Street 114 feet 9 inches to a point; thence along a line West
perpendicular to 18th Street 43 feet 6 inches to a point; thence South along a
line parallel with 18th Street 114 feet 9 inches; thence East along a line
perpendicular to 18th Street 43 feet 6 inches to the point and place of
beginning.
TOGETHER WITH AND SUBJECT TO all the rights, terms, conditions, reservations,
restrictions, covenants and easements, if any, as contained in a certain
instrument dated May 19, 1972, by and between Holimark Company, a Pennsylvania
corporation, and Walters Associates, Ltd,, a Delaware corporation, as recorded
in Deed Book DCC 99, Page 25.]
Property Address: 1818-1828 Market Street (Premise A-Fee Estate);

13



--------------------------------------------------------------------------------



 



Registry Number: 1 S 11-184, 185, 186, 187, 188, 189, 190, 191; 1 S 11-192 and
193 (Premises A-Fee Estate)
BRT Tax Number: 88-3-033001 (Premises A-Fee Estate)
PREMISES “C” (Leasehold Estate)
ALL THAT CERTAIN LEASEHOLD ESTATE granted by that certain Lease from Isadore
Braslau, Trustee to Walters Associates, .Ltd., dated 5/15/1972 and recorded
5/19/1972 in Deed Book DCC 98 page 568, according to a Survey and Plan of
Property made for 1818 Market Street by Donald J. Barton, Registered
Professional Land Surveyor, dated 4/12/1984 and more particularly described as
follows:
ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, situate on the South side of Market Street, at the distance of
203 feet measured Westward from the West side of 18th Street, in the 8th Ward of
the City of Philadelphia.
CONTAINING in front or breadth on the said South side of Market Street, 40 feet
and extending of that width in length or depth Southward between parallel lines
at right angles to Market Street, 176 feet to Ludlow Street.
BEING BRT #88-3-0335-00.
BEING commonly known as 1830-1834 Market Street

14